Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

dated as of April 18, 2019,

among

HESS CORPORATION,

HESS OVERSEAS FINANCE INVESTMENTS CENTRE LIMITED,

as the initial Borrowing Subsidiary,

THE LENDERS PARTY HERETO,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A.,

MUFG BANK, LTD.,

MIZUHO BANK, LTD.,

GOLDMAN SACHS BANK USA and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Lead Arrangers and Joint Bookrunners

MUFG BANK, LTD.,

MIZUHO BANK, LTD.,

GOLDMAN SACHS BANK USA and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Syndication Agents

BMO HARRIS BANK N.A.,

BNP PARIBAS,

CITIBANK, N.A.,

SUMITOMO MITSUI BANKING CORPORATION,

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH,

THE TORONTO-DOMINION BANK, NEW YORK BRANCH and

WELLS FARGO BANK, N.A.,

as Documentation Agents

 

 

$3,500,000,000 REVOLVING CREDIT FACILITY

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I

Definitions

 

SECTION 1.01.    Defined Terms      1   SECTION 1.02.    Classification of Loans
and Borrowings      25   SECTION 1.03.    Terms Generally      25  
SECTION 1.04.    Accounting Terms; GAAP      26   SECTION 1.05.    Interest
Rates; LIBOR Notification      26  

ARTICLE II

The Credits

 

SECTION 2.01.    Loans and Commitments      27   SECTION 2.02.    Loans and
Borrowings      27   SECTION 2.03.    Requests for Revolving Borrowings      28
  SECTION 2.04.    Bid Procedure for Competitive Loans      29   SECTION 2.05.
   Swingline Loans      31   SECTION 2.06.    Letters of Credit      33  
SECTION 2.07.    Funding of Borrowings      39   SECTION 2.08.    Interest
Elections      40   SECTION 2.09.    Termination, Reduction, Extension and
Increase of Commitments      41   SECTION 2.10.    Repayment of Loans; Evidence
of Debt      44   SECTION 2.11.    Prepayment of Loans      45   SECTION 2.12.
   Fees      45   SECTION 2.13.    Interest      47   SECTION 2.14.    Alternate
Rate of Interest      48   SECTION 2.15.    Increased Costs      49  
SECTION 2.16.    Break Funding Payments      51   SECTION 2.17.    Taxes      51
  SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Setoffs   
  55   SECTION 2.19.    Mitigation Obligations; Replacement of Lenders      56  
SECTION 2.20.    Borrowing Subsidiaries      57   SECTION 2.21.    Defaulting
Lenders      59  

 

i



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

 

SECTION 3.01.    Corporate Existence and Power; Compliance with Law and
Agreements      61  

SECTION 3.02.

   Corporate Authority      62  

SECTION 3.03.

   Enforceability      62  

SECTION 3.04.

   Financial Condition; No Material Adverse Effect      62  

SECTION 3.05.

   Litigation      62  

SECTION 3.06.

   ERISA      62  

SECTION 3.07.

   Environmental Matters      63  

SECTION 3.08.

   Federal Regulations      63  

SECTION 3.09.

   Investment Company Status      63  

SECTION 3.10.

   Scheduled Debt      63  

SECTION 3.11.

   Anti-Corruption Laws and Sanctions      63  

ARTICLE IV

Conditions

 

SECTION 4.01.

   Conditions to Effectiveness      64  

SECTION 4.02.

   Conditions to Each Credit Event      65  

SECTION 4.03.

   Conditions to Initial Borrowing by each Borrowing Subsidiary      65  

ARTICLE V

Affirmative Covenants

 

SECTION 5.01.

   Financial Statements and Other Information      66  

SECTION 5.02.

   Notices of Material Events      67  

SECTION 5.03.

   Existence; Conduct of Business      67  

SECTION 5.04.

   Insurance      68  

SECTION 5.05.

   Compliance with Laws      68  

SECTION 5.06.

   Use of Proceeds      68  

ARTICLE VI

Negative Covenants

 

SECTION 6.01.

   Liens      69  

SECTION 6.02.

   Fundamental Changes      70  

SECTION 6.03.

   Restrictive Agreements      71  

SECTION 6.04.

   Future Subsidiary Guarantees      72  

SECTION 6.05.

   Capitalization Ratios      72  

 

ii



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

ARTICLE VIII

The Administrative Agent

ARTICLE IX

Guarantee

ARTICLE X

Miscellaneous

 

SECTION 10.01.

   Notices      81  

SECTION 10.02.

   Waivers; Amendments      83  

SECTION 10.03.

   Expenses; Indemnity; Damage Waiver      84  

SECTION 10.04.

   Successors and Assigns      86  

SECTION 10.05.

   Survival      89  

SECTION 10.06.

   USA PATRIOT Act      90  

SECTION 10.07.

   Counterparts; Integration; Effectiveness; Electronic Execution      90  

SECTION 10.08.

   Severability      91  

SECTION 10.09.

   Right of Setoff      91  

SECTION 10.10.

   Governing Law; Jurisdiction; Consent to Service of Process; Process Agent;
Waiver of Immunity      91  

SECTION 10.11.

   WAIVER OF JURY TRIAL      92  

SECTION 10.12.

   Headings      92  

SECTION 10.13.

   Confidentiality; Non-Public Information      92  

SECTION 10.14.

   No Fiduciary Relationship      94  

SECTION 10.15.

   Conversion of Currencies      94  

SECTION 10.16.

   Interest Rate Limitation      94  

SECTION 10.17.

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      95
 

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

  

Schedule 2.01

   Commitments

Schedule 2.05

   Swingline Commitments

Schedule 2.06A

   Issuing Banks and LC Commitments

Schedule 2.06B

   Existing Letters of Credit

Schedule 3.10

   Scheduled Debt

Schedule 6.01

   Existing Liens

EXHIBITS:

  

Exhibit A

   Form of Assignment and Acceptance

Exhibit B

   Form of Note

Exhibit C

   Form of Borrowing Request

Exhibit D

   Form of Interest Election Request

Exhibit E

   Form of Notice of LC Activity

Exhibit F

   Form of Notice of LC Request

Exhibit G-1

   Form of Borrowing Subsidiary Agreement

Exhibit G-2

   Form of Borrowing Subsidiary Termination

Exhibit H-1

   Form of U.S. Tax Certificate (Foreign Lenders that are Not Partnerships)

Exhibit H-2

   Form of U.S. Tax Certificate (Foreign Participants that are Not Partnerships)

Exhibit H-3

   Form of U.S. Tax Certificate (Foreign Participants that are Partnerships)

Exhibit H-4

   Form of U.S. Tax Certificate (Foreign Lenders that are Partnerships)

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of April 18, 2019, among HESS CORPORATION, a Delaware
corporation; HESS OVERSEAS FINANCE INVESTMENTS CENTRE LIMITED, a Cayman Islands
exempted company incorporated with limited liability, as a Borrowing Subsidiary,
and each other Borrowing Subsidiary from time to time party hereto; the LENDERS
party hereto; and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, are bearing interest at a rate determined
by reference to the Alternate Base Rate.

“Accommodation Guarantee Indebtedness” has the meaning assigned to such term in
clause (e) of Article VII.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means the Administrative Agent, the Documentation Agents and the
Syndication Agents.

“Aggregate Commitment” means, at any time, the sum of the Commitments of all the
Lenders at such time.

 

1



--------------------------------------------------------------------------------

“Aggregate Exposure” means, at any time, the sum of (a) the Aggregate Revolving
Credit Exposure at such time and (b) the aggregate outstanding principal amount
of the Competitive Loans at such time.

“Aggregate Revolving Credit Exposure” means, at any time, the sum of (a) the
outstanding principal amount of the Revolving Loans and Swingline Loans at such
time and (b) the total LC Exposure at such time.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning assigned to such term in Section 10.15(b).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the New York Fed Bank Rate in
effect on such day plus 1/2 of 1% per annum and (c) the Adjusted LIBO Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in dollars with a maturity of one month plus 1% per
annum. For purposes of clause (c) above, the Adjusted LIBO Rate on any day shall
be based on the LIBO Screen Rate (or, if the LIBO Screen Rate is not available
for a maturity of one month, the Interpolated Screen Rate) at approximately
11:00 a.m., London time, on such day for deposits in dollars with a maturity of
one month; provided that if such rate shall be less than zero, such rate shall
be deemed to be zero. Any change in the Alternate Base Rate due to a change in
the Prime Rate, the New York Fed Bank Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the New York Fed Bank Rate or the Adjusted LIBO Rate, respectively. If the
Alternate Base Rate is being used as an alternate rate of interest pursuant to
Section 2.14, then for purposes of clause (c) above, the Adjusted LIBO Rate
shall be deemed to be zero.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Company or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Creditor” has the meaning assigned to such term in Section 10.15(b).

“Applicable Percentage” means, at any time, with respect to any Lender, the
percentage of the Aggregate Commitment represented by such Lender’s Commitment
at such time. If all the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to the Facility Fees or any
Eurodollar Revolving Loan or ABR Revolving Loan, the applicable rate per annum
set forth below under the caption “Facility Fee Rate”, “Eurodollar Spread” or
“ABR Spread”, in each case based upon the Public Debt Ratings applicable on such
day:

 

Public Debt Rating

   Facility Fee Rate     Eurodollar Spread     ABR Spread  

Level I ³ A3 / A-/ A-

     0.100 %      0.900 %      0.000 % 

Level II Baa1 / BBB+/ BBB+

     0.125 %      1.000 %      0.000 % 

Level III Baa2 / BBB/ BBB

     0.175 %      1.075 %      0.075 % 

Level IV Baa3 / BBB-/ BBB-

     0.200 %      1.300 %      0.300 % 

Level V Ba1 / BB+/ BB+

     0.250 %      1.625 %      0.625 % 

Level VI < Ba1 / BB+/ BB+ or unrated

     0.350 %      1.775 %      0.775 % 

For purposes of the foregoing, (a) if only one or two of the Rating Agencies
shall have in effect a Public Debt Rating, the Applicable Rate shall be
determined by reference to the available rating or ratings; provided that if
neither S&P nor Moody’s shall have in effect a Public Debt Rating, the
Applicable Rate will be determined by reference to Level VI as set forth in the
grid above; (b) if none of the Rating Agencies shall have in effect a Public
Debt Rating, the Applicable Rate will be determined by reference to Level VI as
set forth in the grid above; (c) if the Public Debt Ratings established by the
Rating Agencies shall fall within different Levels, the Applicable Rate shall be
determined by reference to the lower of the two highest Public Debt Ratings,
provided that if the higher of such two Public Debt Ratings is more than one
Level above the second highest of such Public Debt Ratings, the Applicable Rate
shall be determined by reference to the Level immediately above that
corresponding to such second highest Public Debt Rating; (d) if the Public Debt
Rating established by any Rating Agency shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by
such Rating Agency; and (e) if any Rating Agency shall change the basis on which
Public Debt Ratings are established, each reference to the Public Debt Rating
announced by such Rating Agency shall refer to the then equivalent rating by
such Rating Agency.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Arrangers” means JPMorgan Chase Bank, N.A., MUFG Bank, Ltd., Mizuho Bank, Ltd.,
Goldman Sachs Bank USA and Morgan Stanley Senior Funding, Inc., in their
capacities as the joint lead arrangers and joint bookrunners for the credit
facility established hereunder.

 

3



--------------------------------------------------------------------------------

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 10.04), and accepted by the Administrative Agent, in the
form of Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or has taken any action indicating
its consent to, approval of or acquiescence in, any such proceeding or
appointment; provided that (a) a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority, provided, however, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person, and (b) a Bankruptcy Event shall
not result solely by virtue of an Undisclosed Administration.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation,
substantially similar in form to the form of Certification Regarding Beneficial
Owners of Legal Entity Customers published jointly, in May 2018, by the Loan
Syndications and Trading Association and Securities Industry and Financial
Markets Association.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in and subject to Section 4975 of the Code or (c) any Person whose
assets include (for purposes of the Plan Asset Regulations or otherwise for
purposes of Title I of ERISA or Section 4975 of the Code) the assets of any such
“employee benefit plan” or “plan”.

 

4



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Company or any Borrowing Subsidiary.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and to the same Borrower and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, (b) a
Swingline Loan or group of Swingline Loans made on the same date or (c) a
Competitive Loan or group of Competitive Loans of the same Type made on the same
date and to the same Borrower and as to which a single Interest Period is in
effect.

“Borrowing Request” means a request by a Borrower for Revolving Loans or
Swingline Loans in accordance with Section 2.03 or 2.05, as applicable, which,
if in writing, shall be substantially in the form of Exhibit C or any other form
acceptable to the Administrative Agent.

“Borrowing Subsidiary” means (a) Hess Overseas Finance Investments Centre
Limited, a Cayman Islands exempted company incorporated with limited liability,
and (b) each other Subsidiary that has been designated as a Borrowing Subsidiary
pursuant to Section 2.20, other than any Subsidiary that has ceased to be a
Borrowing Subsidiary as provided in Section 2.20; provided that, notwithstanding
anything to the contrary herein, none of the Midstream Subsidiaries may be
designated as a Borrowing Subsidiary.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit G-1, duly executed by the Company and the
applicable Borrowing Subsidiary and approved by the Administrative Agent.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit G-2, duly executed by the Company.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that the term “Business Day” shall also exclude, when
used in connection with a Eurodollar Loan, any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease” means, with respect to any Person which is the lessee
thereunder, any lease or charter of property, real or personal, which would, in
accordance with GAAP, be recorded as an asset under a capital lease on a balance
sheet of such Person.

“Capitalized Lease Obligation” means, with respect to any Person on any date,
the amount which would, in accordance with GAAP, be recorded as an obligation
under a Capital Lease on a balance sheet of such Person as lessee under such
Capital Lease as at such date. For all purposes of this Agreement, Capitalized
Lease Obligations shall be deemed to be Debt secured by a Lien on the assets
subject to the applicable Capital Lease.

 

5



--------------------------------------------------------------------------------

“Change in Law” means (a) the adoption or taking effect of any law, rule,
regulation or treaty after the Effective Date, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the Effective Date or (c) compliance by any Lender
or any Issuing Bank (or, for purposes of Section 2.15(b), by any lending office
of such Lender or by such Lender’s or any Issuing Bank’s holding company, if
any) with any request, rule, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the Effective
Date; provided that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign financial
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
promulgated or issued.

“Charges” has the meaning assigned to such term in Section 10.16.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Competitive Loans.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and acquire participations in Letters of Credit and
Swingline Loans, expressed as an amount representing the maximum aggregate
permitted amount of such Lender’s Revolving Credit Exposure, as such commitment
may be (a) reduced or increased from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, in an Incremental Facility Agreement pursuant to
which such Commitment is established or in the Assignment and Acceptance
pursuant to which such Lender shall have assumed its Commitment, as applicable.
The aggregate amount of the Lenders’ Commitments on the Effective Date is
$3,500,000,000.

“Commitment Increase” has the meaning assigned to such term in Section 2.09(e).

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any of the
Borrowers pursuant to any Loan Document or the transactions contemplated therein
that is distributed to any Lender or any Issuing Bank by means of electronic
communications pursuant to Section 10.01, including through the Platform.

“Company” means Hess Corporation, a Delaware corporation.

“Company Capitalization Ratio” means, on any date of determination, the ratio of
(a) Total Consolidated Debt on such date to (b) Total Capitalization on such
date.

“Competitive”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, are being made in accordance with
Section 2.04.

 

6



--------------------------------------------------------------------------------

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

“Competitive Bid Request” means a request by a Borrower for Competitive Bids in
accordance with Section 2.04.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consenting Lender” has the meaning assigned to such term in Section 2.09(d).

“Consolidated Current Liabilities” means, on any date, all amounts which, in
accordance with GAAP, would be classified as current liabilities on a
consolidated balance sheet of the Company and its Consolidated Subsidiaries as
at such date.

“Consolidated Intangibles” means, on any date, all assets of the Company and its
Consolidated Subsidiaries, determined on a consolidated basis, that would, in
accordance with GAAP, be classified as intangible assets on a consolidated
balance sheet of the Company and its Consolidated Subsidiaries as at such date,
including, without limitation, unamortized debt discount and expense,
unamortized organization and reorganization expense, costs in excess of the fair
market value of acquired companies, patents, trade or service marks, franchises,
trade names, goodwill and the amount of all write-ups in the book value of
assets resulting from any revaluation thereof (other than revaluations arising
out of foreign currency valuations in accordance with GAAP).

“Consolidated Net Tangible Assets” means, on any date, an amount equal to
(a) the amount that would, in accordance with GAAP, be included as assets on the
consolidated balance sheet of the Company and its Consolidated Subsidiaries as
at such date minus (b) the sum of (i) Consolidated Intangibles at such date and
(ii) Consolidated Current Liabilities at such date; provided that (A) the amount
of assets under clause (a) above and the amount of Consolidated Intangibles
under clause (b)(i) above shall, in each case, be determined excluding all
assets of any Midstream Subsidiary (and, in the case of clause (a) above,
excluding any equity interests of the Company or any Consolidated Subsidiary in
any Midstream Subsidiary) and (B) the amount of Consolidated Current Liabilities
under clause (b)(ii) above shall exclude any current liabilities of the
Midstream Subsidiaries, provided that to the extent such current liabilities are
Guaranteed by the Company or any Consolidated Subsidiary (other than a Midstream
Subsidiary), the amount of such current liabilities that are so Guaranteed shall
be included in determining Consolidated Current Liabilities.

“Consolidated Subsidiaries” means, with respect to any Person on any date, all
Subsidiaries and other entities whose accounts are consolidated with the
accounts of such Person as of such date in accordance with GAAP.

 

7



--------------------------------------------------------------------------------

“Continuing Directors” has the meaning assigned to such term in clause (i) of
Article VII.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Event” means each Borrowing (other than any conversion or continuation
of a Loan) and each issuance, renewal, extension or increase in the amount of a
Letter of Credit.

“Credit Party” means the Administrative Agent, each Issuing Bank, each Swingline
Lender and each other Lender.

“Debt” means, with respect to any Person, (a) indebtedness for borrowed money
(including indebtedness evidenced by debt securities), (b) obligations to pay
the deferred purchase price of property or services, except trade accounts
payable in the ordinary course of business, (c) Capitalized Lease Obligations,
in the case of each of the foregoing clauses (a) through (c), for which such
Person or any of its Consolidated Subsidiaries shall be liable as primary
obligor or under any Guarantee of any such indebtedness or other such
obligations of an entity not included in such Person’s consolidated financial
statements and (d) any such indebtedness or other such obligations of any entity
not included in such Person’s consolidated financial statements secured in any
manner by any Lien upon any assets of such Person or any of its Consolidated
Subsidiaries; provided that for purposes of the computation of any Debt under
this Agreement there shall be no duplication of any item of primary or other
indebtedness or other obligation referred to above, whether such item reflects
the indebtedness or other obligation of such Person or any of its Consolidated
Subsidiaries or of any entity not included in such Person’s consolidated
financial statements; and provided further that when computing Debt of the
Company and its Consolidated Subsidiaries (other than for purposes of
Section 6.01) the first $100,000,000 in the aggregate for which the Company and
its Consolidated Subsidiaries shall be liable under any Guarantee of any Debt of
a Person the accounts of which are not consolidated with the accounts of the
Company in its consolidated financial statements shall be excluded from the
computation of Debt of the Company and its Consolidated Subsidiaries.

“Declining Lender” has the meaning assigned to such term in Section 2.09(d).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

8



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) to fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) to pay to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) has not been satisfied, (b) has notified the Company or
any Credit Party in writing, or has made a public statement, to the effect that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good-faith determination that a condition
precedent (specifically identified in such writing, including, if applicable, by
reference to a specific Default) to funding a Loan cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after written request by the Administrative
Agent, an Issuing Bank or a Swingline Lender made in good faith to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans; provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such certification by the Administrative Agent, such Issuing Bank or such
Swingline Lender, as applicable, in form and substance reasonably satisfactory
to the Administrative Agent, such Issuing Bank or such Swingline Lender, as
applicable, or (d) has become, or the Lender Parent of which has become, the
subject of a Bankruptcy Event or a Bail-In Action.

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Documentation Agents” means BMO Harris Bank N.A., BNP Paribas, Citibank, N.A.,
Sumitomo Mitsui Banking Corporation, The Bank of Nova Scotia, Houston Branch,
The Toronto-Dominion Bank, New York Branch, and Wells Fargo Bank, N.A., in their
capacities as the documentation agents with respect to the credit facility
established hereby.

“dollars” or “$” refers to lawful money of the United States of America.

“EEA Financial Institution” means (a) any credit or investment firm established
in any EEA Member Country that is subject to the supervision of an EEA
Resolution Authority, (b) any entity established in an EEA Member Country that
is a parent of any Person described in clause (a) above or (c) any entity
established in an EEA Member Country that is a Subsidiary of any Person
described in clause (a) or (b) above and is subject to consolidated supervision
with its parent.

 

9



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions set forth in
Section 4.01 are satisfied.

“Electronic Signature” means an electronic signature, sound, symbol or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any commercial bank, insurance company, investment or
mutual fund or other Person that is an “accredited investor” (as defined in
Regulation D under the Securities Act) and that extends credit or buys loans in
the ordinary course of business, other than, in each case, (i) a Defaulting
Lender or a Lender Parent thereof, (ii) the Company or any of its Subsidiaries
or (iii) a natural person.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment, threatened or endangered
species, the release of any materials into the environment or, as it relates to
exposure to hazardous or toxic materials, health and safety.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) release, threatened release, spill,
discharge, disposal, emission or injection of any Hazardous Materials into, or
migration of Hazardous Materials through, the environment or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate (or, in the case of a
Competitive Loan, the LIBO Rate).

“Event of Default” has the meaning assigned to such term in Article VII.

 

10



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Credit Party or required to be deducted or withheld from a payment to a Credit
Party: (a) income or franchise Taxes imposed on (or measured by) net income, in
each case (i) by the United States of America (or any political subdivision or
taxing authority thereof or therein), or by the jurisdiction under the laws of
which such Credit Party is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is located
or (ii) that are Other Connection Taxes, (b) any branch profits Taxes imposed by
the United States of America or any similar Tax imposed by any other
jurisdiction in which any Lender or any Issuing Bank is located, (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the Company
under Section 2.19(b)) or any foreign branch or Affiliate of a Lender caused by
such Lender to make a Loan under Section 2.02(b), any U.S. Federal withholding
Tax that is imposed on amounts payable to such Foreign Lender pursuant to any
laws in effect at the time such Foreign Lender becomes a party to this Agreement
or such foreign branch or Affiliate is caused to make such a Loan, except to the
extent that such Foreign Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from any Borrower with respect to such
withholding Tax pursuant to Section 2.17(a), (d) Taxes attributable to such
Credit Party’s failure or inability to comply with Section 2.17(f), and (e) any
Taxes imposed under FATCA.

“Existing Credit Agreement” means the Five-Year Credit Agreement, dated as of
January 21, 2015, as amended and restated as of December 1, 2017, among the
Borrowers, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent.

“Existing Letter of Credit” means each letter of credit issued under the
Existing Credit Agreement that (a) is outstanding on the Effective Date and
(b) is listed on Schedule 2.06B.

“Existing Maturity Date” has the meaning assigned to such term in
Section 2.09(d).

“Facility Fee” has the meaning assigned to such term in Section 2.12(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(and any amended or successor version that is substantively comparable and not
materially more onerous to comply with), and any regulations or official
interpretations thereof, any intergovernmental agreements entered into
thereunder and any agreements entered into pursuant to Section 1471(b)(1) of the
Code, or any U.S. or non-U.S. fiscal or regulatory legislation, rules, guidance
notes or practices adopted pursuant to any intergovernmental agreement entered
into in connection with the implementation of such sections of the Code or
analogous provisions of non-U.S. law.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
New York Fed based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the New York Fed shall set forth
on its public website from time to time) and published on the next succeeding
Business Day by the New York Fed as the federal funds effective rate; provided
that if such rate shall be less than zero, such rate shall be deemed to be zero
for all purposes of this Agreement.

 

11



--------------------------------------------------------------------------------

“Financial Officer” means, with respect to the Company, the chief financial
officer, principal accounting officer, treasurer or controller of the Company;
provided that, when such term is used in reference to any document executed by,
or a certification of, a Financial Officer, the secretary or assistant secretary
of such Person shall have delivered an incumbency certificate to or shall have
an incumbency certificate on file with the Administrative Agent as to the
authority of such individual acting in such capacity.

“Fitch” means Fitch Ratings, Inc., or any successor to its rating agency
business.

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a
Lender, with respect to such Borrower, that is not a U.S. Person and (b) if the
applicable Borrower is not a U.S. Person, a Lender, with respect to such
Borrower, that is resident or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.

“Fronting Fee” has the meaning assigned to such term in Section 2.12(b).

“GAAP” means, subject to Section 1.04, generally accepted accounting principles
in the United States of America as in effect from time to time (including any
requirements thereof promulgated by the SEC).

“GIP JV Partner” means GIP II Blue Holding Partnership, L.P., a Delaware limited
partnership, any of its successors or assigns or any other Affiliate or
investment fund of Global Infrastructure Partners.

“Governmental Authority” means the government of the United States of America or
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Guarantee” by any Person means any direct or indirect undertaking to assume,
guarantee, endorse, contingently agree to purchase or to provide funds for the
payment of, or otherwise become liable in respect of, any obligation of any
other Person, excluding endorsements for collection or deposit in the ordinary
course of business.

“Guaranteed Obligations” means all the following obligations, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise: (a) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on all Loans made to any Borrowing Subsidiary,
(b) each payment (including payments in respect of reimbursements of LC
Disbursements and interest thereon) required to be made under this Agreement in
respect of any Letter of Credit issued

 

12



--------------------------------------------------------------------------------

for the account of any Borrowing Subsidiary and (c) all other monetary
obligations under this Agreement or any other Loan Document, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of any Borrowing
Subsidiary.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, well completion and fracturing fluids,
asbestos or asbestos containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

“Hess JV” means Hess Infrastructure Partners LP, a Delaware limited partnership.

“Hess JV General Partner” means Hess Infrastructure Partners GP LLC, a Delaware
limited liability company.

“in writing” means any written communication (including communication by
facsimile and electronic communication) delivered in accordance with
Section 10.01.

“Increase Effective Date” has the meaning assigned to such term in
Section 2.09(e).

“Increasing Lender” has the meaning assigned to such term in Section 2.09(e).

“Incremental Facility Agreement” means an Incremental Facility Agreement, among
the Borrowers, the Administrative Agent and one or more Increasing Lenders,
evidencing a Commitment Increase.

“Indemnified Taxes” means Taxes, other than (a) Excluded Taxes and (b) Other
Taxes.

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

“Information” has the meaning assigned to such term in Section 10.13.

“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing in accordance with Section 2.08, which, if in writing,
shall be substantially in the form of Exhibit D or any other form acceptable to
the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than any
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day during such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, (c) with respect
to any Swingline Loan, the day that such Loan is required to be repaid and
(d) with respect to any Fixed Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a

 

13



--------------------------------------------------------------------------------

Fixed Rate Borrowing with an Interest Period of more than 90 days’ duration
(unless otherwise specified in the applicable Competitive Bid Request), each day
prior to the last day of such Interest Period that occurs at intervals of 90
days’ duration after the first day of such Interest Period, and any other dates
that are specified in the applicable Competitive Bid Request as Interest Payment
Dates with respect to such Borrowing.

“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is seven days (if generally
available) or one, two, three or six months thereafter, as the applicable
Borrower may elect, and (b) with respect to any Fixed Rate Borrowing, the period
(which shall not be less than one day or more than 360 days) commencing on the
date of such Borrowing and ending on the date specified in the applicable
Competitive Bid Request; provided that (i) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurodollar Borrowing only
(and other than in the case of a seven-day Interest Period), such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period of one month or more pertaining to a Eurodollar Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period and (iii) except with respect to the Loans of any Lender
that otherwise agrees, any Interest Period that otherwise would extend beyond
the Maturity Date applicable to any Loan shall end on the Maturity Date
applicable to such Loan. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and, in the case of a
Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interpolated Screen Rate” means, at any time, with respect to any Eurodollar
Borrowing for any Interest Period or the definition of the term “Alternate Base
Rate”, the rate per annum (rounded to the same number of decimal places as the
LIBO Screen Rate) determined by the Administrative Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between: (a) the LIBO Screen
Rate for the longest period for which the LIBO Screen Rate is available that is
shorter than the applicable period; and (b) the LIBO Screen Rate for the
shortest period for which the LIBO Screen Rate is available that exceeds the
applicable period, in each case, at such time.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Banks” means each of the Lenders listed on Schedule 2.06A and any other
Lenders (or any Affiliate of any Lender) that shall have become Issuing Banks
hereunder as provided in Section 2.06(j) or 2.06(k) (other than any Person that
shall have ceased to be an Issuing Bank as provided in Section 2.06(j)), each in
its capacity as the issuer of Letters of Credit hereunder. Each Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

 

14



--------------------------------------------------------------------------------

“Judgment Currency” has the meaning assigned to such term in Section 10.15(b).

“LC Availability Period” means the period from and including the Effective Date
to but excluding the date that is five Business Days prior to the Maturity Date.

“LC Commitment” means, with respect to any Issuing Bank, the maximum permitted
amount of the LC Exposure that may be attributable to Letters of Credit that,
subject to the terms and conditions hereof, are required to be issued by such
Issuing Bank. The initial amount of each Issuing Bank’s LC Commitment is set
forth on Schedule 2.06A or, in the case of any Issuing Bank that becomes an
“Issuing Bank” hereunder pursuant to Section 2.06(j) or 2.06(k), as set forth in
a written agreement referred to in such Section, or, in each case, such other
maximum permitted amount with respect to any Issuing Bank as may have been
agreed in writing (and notified in writing to the Administrative Agent) by such
Issuing Bank and the Company.

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time and (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time, adjusted to give
effect to any reallocation under Section 2.21 of the LC Exposures of Defaulting
Lenders in effect at such time.

“LC Notice Time” means, with respect to any requested issuance, amendment,
renewal or extension of a Letter of Credit, (a) 12:00 p.m., New York City time,
at least two Business Days (or, if such longer period shall have been requested
by the Issuing Bank that is the issuer thereof, at least three Business Days) in
advance of the requested date of issuance, amendment, renewal or extension or
(b) such later time as may be approved by the Issuing Bank that is the issuer
thereof as the LC Notice Time with respect to such requested issuance,
amendment, renewal or extension.

“LC Participation Fee” has the meaning assigned to such term in Section 2.12(b).

“Lease Accounting GAAP Change” has the meaning assigned to such term in
Section 1.04.

“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a Subsidiary.

“Lenders” means the Persons listed on Schedule 2.01, any Increasing Lender that
shall have become a party hereto pursuant to an Incremental Facility Agreement
and any other Person that shall have become a party hereto pursuant to an
Assignment and Acceptance, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Acceptance. Unless the context requires
otherwise, the term “Lenders” includes each Swingline Lender.

 

15



--------------------------------------------------------------------------------

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and any Existing Letter of Credit, other than any Letter of Credit that shall
have ceased to be such pursuant to Section 10.05.

“LIBO Rate” means, with respect to each Interest Period pertaining to a
Eurodollar Borrowing or with respect to any determination of the Alternate Base
Rate pursuant to clause (c) of the definition thereof, the LIBO Screen Rate at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that if no LIBO Screen Rate shall
be available at such time for a particular period, then the LIBO Rate for such
period shall be the Interpolated Screen Rate. Notwithstanding the foregoing, if
the LIBO Rate, determined as provided above, would otherwise be less than zero,
then the LIBO Rate shall be deemed to be zero for all purposes of this
Agreement.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period or with respect to any determination of the
Alternate Base Rate pursuant to clause (c) of the definition thereof, the London
interbank offered rate as administered by the ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for deposits
in dollars (for delivery on the first day of such Interest Period) for a period
equal in length to the applicable period as displayed on the Reuters screen page
that displays such rate (currently LIBOR01 or LIBOR02) (or, in the event such
rate does not appear on a page of the Reuters screen, on the appropriate page of
such other information service that publishes such rate as shall be selected by
the Administrative Agent from time to time as an authorized information vendor
for displaying such rates in its reasonable discretion).

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing), any
conditional sale or other title retention agreement, or any lease in the nature
thereof.

“Loan Documents” means, collectively, this Agreement, each Note, any Incremental
Facility Agreement, each Borrowing Subsidiary Agreement, each Borrowing
Subsidiary Termination and all other agreements, instruments and documents
executed in connection herewith and therewith, in each case as the same may be
amended, restated, supplemented or otherwise modified from time to time.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement, including any such loans made pursuant to any Incremental Facility
Agreement.

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

“Material Adverse Effect” means (a) when used in any representation and warranty
or covenant of any Borrower on and as of the Effective Date, any event,
development or circumstance that has had or could reasonably be expected to have
a material adverse effect on (i) the business, assets, property or financial
condition of the Company and its Consolidated Subsidiaries taken as a whole, or
(ii) the validity or enforceability of this Agreement or the rights

 

16



--------------------------------------------------------------------------------

and remedies of the Administrative Agent, the Issuing Banks or the Lenders
hereunder and (b) when used in any representation and warranty or covenant of
any Borrower on any date after the Effective Date, any change in the
consolidated financial condition or operations of the Company and its
Consolidated Subsidiaries from that set forth in the audited consolidated
financial statements of the Company as of and for the fiscal year ended
December 31, 2018, that is likely to affect materially and adversely the
Company’s ability to comply with Section 6.05 or to perform its other
obligations to the Lenders and the Issuing Banks under this Agreement.

“Material Indebtedness” means Debt (other than the Loans and Letters of Credit)
in an aggregate principal amount exceeding $150,000,000.

“Maturity Date” means May 15, 2023 or the applicable anniversary thereof as
determined in accordance with Section 2.09(d).

“Maturity Extension Request” has the meaning assigned to such term in
Section 2.09(d).

“Maximum Rate” has the meaning assigned to such term in Section 10.16.

“Midstream MLP” means Hess Midstream Partners LP, a Delaware limited
partnership.

“Midstream MLP GP” means Hess Midstream Partners GP LP, a Delaware limited
partnership.

“Midstream Partners LLC” means Hess Midstream Partners GP LLC, a Delaware
limited liability company.

“Midstream Subsidiaries” means each of:

(a) Hess JV and Hess JV General Partner (or, in each case, (i) any of their
respective successors and any Subsidiary of the Company that is a direct or
indirect parent of any of the foregoing and that is jointly owned by the Company
and the GIP JV Partner and (ii) in the case of any Person described in clause
(i) above that is a limited partnership, the general partner of such Person);

(b) Midstream MLP, Midstream MLP GP and Midstream Partners LLC (or, in each
case, any of their respective successors);

(c) any Subsidiary of any of the Persons described in clause (a) or (b) above;
and

(d) any other Subsidiary of the Company that engages solely in a midstream
energy business that is materially consistent with the midstream energy
activities of the Subsidiaries of the Company described in clause (a) through
(c) above.

 

17



--------------------------------------------------------------------------------

“MNPI” means material non-public information concerning the Company or any
Subsidiary or any other Affiliate thereof or any of their respective securities
within the meaning of United States federal and state securities laws.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“New York Fed” means the Federal Reserve Bank of New York.

“New York Fed Bank Rate” means, for any day, the greater of (a) the Federal
Funds Effective Rate in effect on such day and (b) the Overnight Bank Funding
Rate in effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if both such rates are not so
published for any day that is a Business Day, the term “New York Fed Bank Rate”
means the rate quoted for such day for a federal funds transaction at 11:00
a.m., New York City time, on such day received by the Administrative Agent from
a Federal funds broker of recognized standing selected by it; provided further
that if any of the foregoing rates shall be less than zero, such rate shall be
deemed to be zero for all purposes of this Agreement.

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

“Non-Increasing Lender” means, in connection with any Commitment Increase, any
Lender that is not an Increasing Lender in respect of such Commitment Increase.

“Note” has the meaning assigned to such term in Section 2.10(e).

“Notice of LC Activity” means a notice substantially in the form of Exhibit E
hereto delivered by an Issuing Bank to the Company and the Administrative Agent
pursuant to Section 2.06(b) with respect to the issuance, amendment, renewal,
extension or expiry of, or a drawing under, a Letter of Credit.

“Notice of LC Request” means a notice substantially in the form of Exhibit F
hereto delivered by a Borrower to an Issuing Bank and the Administrative Agent
pursuant to Section 2.06(b) with respect to a proposed issuance, amendment,
renewal or extension of a Letter of Credit.

“Other Connection Taxes” means, with respect to any Lender, any Issuing Bank or
the Administrative Agent, Taxes imposed as a result of a present or former
connection between such Lender, such Issuing Bank or the Administrative Agent
and the jurisdiction imposing such Taxes (other than connections arising from
such Lender, such Issuing Bank or the Administrative Agent having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

18



--------------------------------------------------------------------------------

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to any Loan Document except to the
extent any such Taxes are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.19).

“Outstanding Loans” has the meaning assigned to such term in Section 2.09(e).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the New York Fed as set forth on its public website from time to
time) and published on the next succeeding Business Day by the New York Fed as
an overnight bank funding rate (from and after such date as the New York Fed
shall commence to publish such composite rate); provided that if such rate shall
be less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.

“Participant” has the meaning assigned to such term in Section 10.04(e).

“Participant Register” has the meaning assigned to such term in
Section 10.04(e).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in good faith by appropriate proceedings and as to which appropriate reserves
have been set aside in accordance with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, and repairmen’s Liens,
Liens for crew’s wages or salvage (or making deposits to release such Liens) and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in good faith by appropriate proceedings and as to which appropriate
reserves have been set aside in accordance with GAAP;

(c) Liens on standard industry terms imposed by charter parties or under
contracts of affreightment;

(d) Liens arising out of judgments or awards against the Company or any of its
Consolidated Subsidiaries with respect to which the Company or such Consolidated
Subsidiary at the time shall currently be prosecuting an appeal or proceedings
for review and with respect to which it shall have secured a stay of execution
pending such appeal or proceedings for review;

(e) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

19



--------------------------------------------------------------------------------

(f) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds or performance bonds, margin
posted to secure payment or performance under futures, forwards or Swap
Agreements, and other obligations of a like nature, in each case in the ordinary
course of business;

(g) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property and imperfections of titles imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or interfere with
the ordinary conduct of business of the Company or any of its Consolidated
Subsidiaries;

(h) Liens on any oil and/or gas properties or other mineral interests of the
Company or any of its Consolidated Subsidiaries, whether developed or
undeveloped, arising as security for the Company’s or such Consolidated
Subsidiary’s costs and expenses incurred by it in connection with the
exploration, development or operation of such properties, in favor of a Person
that is conducting the exploration, development or operation of such properties,
or in connection with farmout, dry hole, bottom hole, communitization,
unitization, pooling and operating agreements and/or other agreements of like
general nature incident to the acquisition, exploration, development and
operation of such properties or as required by regulatory agencies having
jurisdiction in the premises;

(i) overriding royalties, royalties, production payments, net profits interests
or like interests to be paid out of production from oil and/or gas properties or
other mineral interests of the Company or any of its Consolidated Subsidiaries,
or to be paid out of the proceeds from the sale of any such production; and

(j) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Debt and are not subject to restrictions
on access by the Company or any of its Subsidiaries in excess of those required
by applicable banking regulations;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Debt.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Platform” has the meaning assigned to such term in Section 10.01(d).

 

20



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the United States or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.

“Professional Lender” means any Person that qualifies as a professional market
party within the meaning of the Dutch Act on financial supervision (Wet op het
financieel toezicht), or any Person that does not form part of the term “public”
within the meaning of the Capital Requirements Regulation (EU/575/2013).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Debt Rating” means the rating assigned by S&P, Moody’s or Fitch to the
Company’s senior unsecured non-credit enhanced long term debt.

“Rating Agency” means Moody’s, S&P or Fitch.

“Register” has the meaning assigned to such term in Section 10.04(c).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, members, partners, trustees,
employees, agents and advisors of such Person and such Person’s Affiliates.

“Required Lenders” means (a) at any time prior to the termination of the
Commitments pursuant to Article VII, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the Aggregate
Revolving Credit Exposure and unused Commitments at such time, provided that,
solely for purposes of declaring the Loans to be due and payable pursuant to
Article VII, the outstanding Competitive Loans of the Lenders shall be included
in their respective Revolving Credit Exposures and in the Aggregate Revolving
Credit Exposure in determining the Required Lenders; and (b) for all purposes
after the Loans become due and payable pursuant to Article VII or the
Commitments expire or terminate, Lenders having Revolving Credit Exposures and
Competitive Loans representing more than 50% of the sum of the Aggregate
Revolving Credit Exposure and the aggregate outstanding principal amount of the
Competitive Loans at such time; provided that, for purposes of clauses (a) and
(b) above, the Revolving Credit Exposure of any Lender that is a Swingline
Lender shall be deemed to exclude any amount of its Swingline Exposure in excess
of its Applicable Percentage of all outstanding Swingline Loans, adjusted to
give effect to any reallocation under Section 2.21 of the Swingline Exposures of
Defaulting Lenders in effect at such time, and the unused Commitment of such
Lender shall be determined on the basis of its Revolving Credit Exposure
excluding such excess amount.

“Reuters” means Thomson Reuters Corporation, a corporation incorporated under
and governed by the Business Corporations Act (Ontario), Canada, or a successor
thereto.

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

 

21



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means S&P Global Ratings, a division of S&P Global Inc., or any successor
to its rating agency business.

“Sanctioned Country” means, at any time, a country, region or territory that is
at such time itself or whose government is the subject or target of any
comprehensive Sanctions.

“Sanctioned Person” means, at any time, (a) any Person that is listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the United States Securities Act of 1933.

“Significant Subsidiary” means, with respect to any Person on any date, a
Consolidated Subsidiary of such Person that as of such date satisfies the
definition of a “significant subsidiary” contained as of the Effective Date in
Regulation S-X of the SEC, and shall in any event include, with respect to the
Company, each Borrowing Subsidiary.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subsequent Borrowings” has the meaning assigned to such term in
Section 2.09(e).

 

22



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more Subsidiaries of the parent or by the
parent and one or more Subsidiaries of the parent.

“Swap Agreement” means any interest rate, currency or commodity swap agreement
or other interest rate, currency or commodity price protection agreement capable
of financial settlement only.

“Swap Payment Obligation” means, with respect to any Person, an obligation of
such Person to pay money, either in respect of a periodic payment or upon
termination, to a counterparty under a Swap Agreement, after giving effect to
any netting arrangements between such Person and such counterparty and such
Person’s rights of setoff in respect of such obligation provided for in such
Swap Agreement.

“Swingline Benchmark Rate” means, for any day, (a) the “ASK” rate for Federal
Funds appearing on the applicable page of the Bloomberg service (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of the offer rates
applicable to Federal Funds for a term of one Business Day), as such rate
appears at the time the “Swingline Benchmark Rate” is determined for such day
for purposes hereof by the Administrative Agent (and without giving effect to
any changes thereto after such time or to any average or composite of such rates
for such day), or (b) if the rate referred to in clause (a) above is not
available at such time for any reason, then the Alternate Base Rate for such
day. The Borrowers understand and agree that the rate quoted from the Bloomberg
service is a real-time rate that changes from time to time.

“Swingline Borrowing” means a Borrowing of a Swingline Loan or Swingline Loans.

“Swingline Commitment” means, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.05. The initial amount of each Swingline Lender’s Swingline Commitment
is set forth on Schedule 2.05 or, in the case of any Swingline Lender that
becomes a “Swingline Lender” hereunder pursuant to Section 2.05(d), is as set
forth in a written agreement referred to in such Section.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the aggregate
principal amount of all Swingline Loans outstanding at such time (excluding, in
the case of any Lender that is a Swingline Lender, Swingline Loans made by it
that are outstanding at such time to the extent that the other Lenders shall not
have funded their participations in such Swingline Loans), adjusted to give
effect to any reallocation under Section 2.21 of the Swingline Exposure of
Defaulting Lenders in effect at such time, and (b) in the case of any Lender
that is a Swingline Lender, the aggregate principal amount of all Swingline
Loans made by such Lender outstanding at such time to the extent that the other
Lenders shall not have funded their participations in such Swingline Loans.

 

23



--------------------------------------------------------------------------------

“Swingline Lender” means (a) JPMorgan Chase Bank, N.A. and (b) each Lender that
shall have become a Swingline Lender hereunder as provided in Section 2.05(d),
in each case, each in its capacity as a lender of the Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agents” means MUFG Bank, Ltd., Mizuho Bank, Ltd., Goldman Sachs
Bank USA and Morgan Stanley Senior Funding, Inc., in their capacities as the
syndication agents with respect to the credit facility established hereby.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholdings) imposed by
any Governmental Authority including any interest, additions to tax or penalties
applicable thereto.

“Total Capitalization” on any date means the sum of (a) Total Consolidated Debt
on such date and (b) total shareholders’ equity of the Company on such date,
determined on a consolidated basis in accordance with GAAP; provided that in
determining the total shareholders’ equity of the Company as of any date,
(i) the portion thereof attributable to Midstream Subsidiaries may not exceed
the lesser of (A) the book value of the equity interests in the Midstream
Subsidiaries, solely to the extent owned by the Company and its Consolidated
Subsidiaries (other than the Midstream Subsidiaries), and (B) $500,000,000, (ii)
for the avoidance of doubt, any interests in the Midstream Subsidiaries that, in
accordance with GAAP, would be required to be set forth as non-controlling
interests on the consolidated balance sheet of the Company prepared in
accordance with GAAP shall be excluded and (iii) the cumulative amount of any
non-cash write downs of oil and gas assets recognized by the Company or any of
its Consolidated Subsidiaries (other than the Midstream Subsidiaries) for any
fiscal quarter of the Company ending after the Effective Date shall be added
back.

“Total Consolidated Debt” on any date means all Debt of the Company and its
Consolidated Subsidiaries on such date, determined on a consolidated basis in
accordance with GAAP; provided that the Debt of the Midstream Subsidiaries shall
be excluded, except to the extent such Debt is Guaranteed by the Company or any
Consolidated Subsidiary (other than a Midstream Subsidiary).

“Transactions” means each of the execution, delivery and performance by the
Borrowers of this Agreement and each other Loan Document, the borrowing of Loans
and the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Competitive Borrowing, the LIBO Rate or a
Fixed Rate.

 

24



--------------------------------------------------------------------------------

“Undisclosed Administration” means, with respect to any Lender, the appointment
of an administrator or other similar supervisory official by a supervisory
authority or regulator pursuant to the law of the country where such Lender is
subject to home jurisdiction supervision if the applicable law of such country
requires that such appointment not be publicly disclosed (and such appointment
has not been publicly disclosed).

“USA PATRIOT Act” means the USA PATRIOT Improvement and Reauthorization Act,
Title III of Pub. L. 109-177.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“Withholding Agent” means any Borrower, the Administrative Agent and any agent
of any Borrower or the Administrative Agent acting on its behalf.

“Write-Down and Conversion Powers” means with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement (including this Agreement), instrument or other document herein shall
be construed as referring to such agreement, instrument or other document as
from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns and, in the case of any Governmental
Authority, any other Governmental Authority that shall have succeeded to any or
all functions thereof, (c) except as otherwise expressly provided herein, any
definition of or reference to any statute, rule or regulation shall be construed
as referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), and all
references to any statute shall be construed as referring to all rules,
regulations, rulings and official interpretations promulgated or issued
thereunder, (d) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement,

 

25



--------------------------------------------------------------------------------

(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(g) English language words used in this Agreement to describe Dutch law concepts
intend to describe such concepts only and the consequences of the use of those
words in English law or any other foreign law are to be disregarded. References
herein to the taking of any action hereunder of an administrative nature by any
Borrower shall be deemed to include references to the Company taking such action
on such Borrower’s behalf, and the Administrative Agent, the Lenders and the
Issuing Banks are expressly authorized to accept any such action taken by the
Company as having the same effect as if taken by such Borrower.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that,
notwithstanding the foregoing, for purposes of this Agreement (other than
Section 5.01) GAAP shall be determined, all terms of an accounting or financial
nature shall be construed, and all computations of amounts and ratios referred
to herein shall be made, (a) without giving effect to any change thereto as a
result of the adoption of any of the provisions set forth in the Accounting
Standards Update 2016-02, Leases (Topic 842), issued by the Financial Accounting
Standards Board in February 2016, or any other amendments to the Accounting
Standards Codification issued by the Financial Accounting Standards Board in
connection therewith, in each case if such change would require the recognition
of right-of-use assets and lease liabilities for leases or similar agreements
that would not be classified as Capital Leases under GAAP as in effect on
December 31, 2015 (any such change being referred to herein as the “Lease
Accounting GAAP Change”) and (b) without giving effect to (i) any election under
Accounting Standards Codification 825, Financial Instruments, or any successor
thereto (including pursuant to the Accounting Standards Codification), to value
any Debt or other obligation of the Company or any of its Subsidiaries at “fair
value”, as defined therein, or (ii) any treatment of indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such indebtedness in a reduced
or bifurcated manner as described therein, and such indebtedness shall at all
times be valued at the full stated principal amount thereof; provided further
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision is amended in accordance herewith.

SECTION 1.05. Interest Rates; LIBOR Notification. The Administrative Agent will
notify the Company, pursuant to Section 2.14, in advance of any change to the
reference rate upon which the interest rate on Eurodollar Loans is based.
However, the Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the London interbank offered rate or
other rates in the definition of “LIBO Screen Rate” or with respect to any
alternative or successor

 

26



--------------------------------------------------------------------------------

rate thereto, or replacement rate thereof, including whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14(b), will be
similar to, or produce the same value or economic equivalence of, the LIBO
Screen Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.

ARTICLE II

The Credits

SECTION 2.01. Loans and Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans in dollars to the
Company and the Borrowing Subsidiaries from time to time during the Availability
Period in an aggregate principal amount not exceeding the amount of such
Lender’s Commitment; provided that after giving effect to each Revolving Loan
(a) no Lender’s Revolving Credit Exposure shall exceed such Lender’s Commitment
and (b) the Aggregate Exposure shall not exceed the Aggregate Commitment. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrowers may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans of the same Type made by the
Lenders, ratably in accordance with their respective Commitments. Each
Competitive Loan shall be made in accordance with the procedures set forth in
Section 2.04. Each Swingline Loan shall be made in accordance with the
procedures set forth in Section 2.05. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments and Competitive Bids of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

(b) Subject to Section 2.14, (i) each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the applicable Borrower may request
in accordance herewith and shall be in dollars, (ii) each Competitive Borrowing
shall be comprised entirely of Eurodollar Loans or Fixed Rate Loans as the
applicable Borrower may request in accordance herewith and shall be in dollars
and (iii) each Swingline Loan shall be denominated in dollars. Each Lender at
its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the applicable Borrower to repay such
Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $10,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000; provided that an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
Aggregate Commitment or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Each Competitive

 

27



--------------------------------------------------------------------------------

Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $10,000,000. Each Swingline Borrowing shall be in
an amount that is an integral multiple of $1,000,000; provided that a Swingline
Borrowing may be in an aggregate amount that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e).
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of 10 outstanding
Eurodollar Revolving Borrowings.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Administrative Agent of such request by telephone
(a) in the case of any Eurodollar Borrowing, not later than 12:00 p.m., New York
City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of any ABR Borrowing, not later than 1:00 p.m., New York City
time, on the Business Day of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by
delivery to the Administrative Agent of a written Borrowing Request signed by
the applicable Borrower, or by the Company on behalf of the applicable Borrower.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the Borrower requesting such Borrowing (or on whose behalf the Company is
requesting such Borrowing);

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the account of the applicable Borrower to which
funds are to be disbursed or, in the case of any ABR Revolving Borrowing
requested to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e), the identity of the Issuing Bank that made such LC
Disbursement.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the applicable Borrower shall be deemed to have selected an Interest Period of
seven days’ duration (if generally available) or otherwise of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

28



--------------------------------------------------------------------------------

SECTION 2.04. Bid Procedure for Competitive Loans. (a) Subject to the terms and
conditions set forth herein, from time to time during the Availability Period
any Borrower may request Competitive Bids and may (but shall not have any
obligation to) accept Competitive Bids and borrow Competitive Loans; provided
that after giving effect to each Competitive Loan (x) the Aggregate Exposure
shall not exceed the Aggregate Commitment and (y) in the case of any extension
of any Maturity Date pursuant to Section 2.09(d), the sum of the Competitive
Loans maturing after any Existing Maturity Date, the Swingline Exposure
attributable to Swingline Loans maturing after such Existing Maturity Date and
the LC Exposure attributable to Letters of Credit expiring after such Existing
Maturity Date shall not exceed the sum of the Commitments that shall have been
extended to a date after the latest maturity date of such Competitive Loans and
such Swingline Loans and the latest expiration date of such Letters of Credit.
To request Competitive Bids, the applicable Borrower, or the Company on behalf
of the applicable Borrower, shall notify the Administrative Agent of such
request by telephone, (A) in the case of a Eurodollar Competitive Borrowing, not
later than 12:00 p.m., New York City time, four Business Days before the date of
the proposed Borrowing and (B) in the case of a Fixed Rate Borrowing, not later
than 11:00 a.m., New York City time, one Business Day before the date of the
proposed Borrowing. Each such telephonic Competitive Bid Request shall be
confirmed promptly by delivery to the Administrative Agent of a written
Competitive Bid Request in a form approved by the Administrative Agent and
signed by the applicable Borrower, or by the Company on behalf of the applicable
Borrower. Each such telephonic and written Competitive Bid Request shall specify
the following information in compliance with Section 2.02:

(i) the Borrower requesting such Borrowing (or on whose behalf the Company is
requesting such Borrowing);

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing;

(v) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”;

(vi) the maturity date of such Borrowing, which shall be no less than seven and
no more than 360 days from the requested date of such Borrowing; and

(vii) the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.07.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by facsimile or other electronic communication, inviting the Lenders to
submit Competitive Bids.

 

29



--------------------------------------------------------------------------------

(b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the applicable Borrower in response to a Competitive Bid
Request. Each Competitive Bid by a Lender must be in a form approved by the
Administrative Agent and must be received in writing by the Administrative Agent
(i) in the case of a Eurodollar Competitive Borrowing, not later than 9:30 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing and (ii) in the case of a Fixed Rate Borrowing, not later than 9:30
a.m., New York City time, on the proposed date of such Competitive Borrowing.
Competitive Bids that do not conform substantially to the form approved by the
Administrative Agent may be rejected by the Administrative Agent, and the
Administrative Agent shall notify the applicable Lender of such rejection as
promptly as practicable. Each Competitive Bid shall specify (i) the principal
amount (which shall be a minimum of $5,000,000 and an integral multiple of
$1,000,000 and which may equal the entire principal amount of the Competitive
Borrowing requested by the applicable Borrower) of the Competitive Loan or Loans
that the Lender is willing to make, (ii) the Competitive Bid Rate or Rates at
which the Lender is prepared to make such Loan or Loans (expressed as a
percentage rate per annum in the form of a decimal to no more than four decimal
places) and (iii) the Interest Period applicable to each such Loan and the last
day thereof.

(c) The Administrative Agent shall promptly notify the applicable Borrower in
writing of the Competitive Bid Rate and the principal amount specified in each
Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid.

(d) Subject only to the provisions of this paragraph, a Borrower, or the Company
on behalf of the applicable Borrower, may accept or reject any Competitive Bid,
requested by it. The applicable Borrower shall notify the Administrative Agent
by telephone, confirmed promptly in writing in a form approved by the
Administrative Agent, whether and to what extent it has decided to accept or
reject each Competitive Bid, (i) in the case of a Eurodollar Competitive
Borrowing, not later than 11:30 a.m., New York City time, three Business Days
before the date of the proposed Borrowing and (ii) in the case of a Fixed Rate
Borrowing, not later than 11:30 a.m., New York City time, on the proposed date
of such Competitive Borrowing; provided that (i) the failure of the applicable
Borrower to give such notice shall be deemed to be a rejection of each
Competitive Bid, (ii) except to the extent necessary to comply with clause
(y) of Section 2.04(a), a Borrower shall not accept a Competitive Bid made at a
particular Competitive Bid Rate if such Borrower rejects a Competitive Bid made
at a lower Competitive Bid Rate, (iii) the aggregate amount of the Competitive
Bids accepted by a Borrower shall not exceed the aggregate amount of the
requested Competitive Borrowing specified in the related Competitive Bid
Request, (iv) to the extent necessary to comply with clause (iii) of this
proviso, a Borrower may accept Competitive Bids at the same Competitive Bid Rate
in part, which acceptance, in the case of multiple Competitive Bids at such
Competitive Bid Rate, shall be made pro rata in accordance with the amount of
each such Competitive Bid, and (v) except pursuant to clause (iv) above, no
Competitive Bid shall be accepted for a Competitive Loan unless such Competitive
Loan is in a minimum principal amount of $5,000,000 and an integral multiple of
$1,000,000; provided further that if a Competitive Loan must be in an amount
less than $5,000,000 because of the provisions of clause (iv) above, such
Competitive Loan may be for a minimum of $1,000,000 or any integral multiple
thereof, and in calculating the pro rata allocation of acceptances of portions
of multiple Competitive Bids at a particular Competitive Bid Rate pursuant to
clause (iv) the amounts shall be rounded to integral multiples of $1,000,000 in
a manner determined by the applicable Borrower. A notice given by a Borrower
pursuant to this paragraph shall be irrevocable.

 

30



--------------------------------------------------------------------------------

(e) The Administrative Agent shall promptly notify each bidding Lender in
writing whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

(f) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to the
applicable Borrower at least one quarter of an hour earlier than the time by
which the other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, each Swingline Lender agrees to make Swingline Loans to the Company and
the Borrowing Subsidiaries from time to time during the Availability Period in
an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of the outstanding Swingline Loans exceeding
$400,000,000, (ii) the aggregate principal amount of outstanding Swingline Loans
of any Swingline Lender exceeding the Swingline Commitment of such Swingline
Lender, (iii) the Revolving Credit Exposure of any Lender exceeding its
Commitment, (iv) the Aggregate Exposure exceeding the Aggregate Commitment or
(v) in the case of any extension of any Maturity Date pursuant to
Section 2.09(d), the sum of the Swingline Exposure attributable to Swingline
Loans maturing after any Existing Maturity Date, the LC Exposure attributable to
Letters of Credit expiring after such Existing Maturity Date and the Competitive
Loans maturing after such Existing Maturity Date exceeding the sum of the
Commitments that shall have been extended to a date after the latest maturity
date of such Swingline Loans and such Competitive Loans and the latest
expiration date of such Letters of Credit; provided that no Swingline Lender
shall be required to make a Swingline Loan to refinance an outstanding Swingline
Loan. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Swingline Loans. The
failure of any Swingline Lender to make any Swingline Loan required to be made
by it shall not relieve any other Swingline Lender of its obligations hereunder;
provided that the Swingline Commitments of the Swingline Lenders are several and
no Swingline Lender shall be responsible for any other Swingline Lender’s
failure to make Swingline Loans as required.

(b) To request a Swingline Borrowing, the applicable Borrower, or the Company on
behalf of the applicable Borrower, shall notify the Administrative Agent and
each applicable Swingline Lender of such request by telephone not later than
2:30 p.m., New York City time, on the day of the proposed Swingline Borrowing.
Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by delivery to the Administrative Agent of a written
Borrowing Request signed by the applicable Borrower, or by the Company on behalf
of the applicable Borrower. Each such telephonic and written Borrowing Request
shall specify the Swingline Lender or Swingline Lenders that are requested to
provide the requested Swingline Borrowing, the requested date (which shall be a
Business Day) and the amount of the requested Swingline Loan to be made by each
Swingline Lender and the location and number of the account of the applicable
Borrower to which funds are to be disbursed or, in the case of any Swingline
Borrowing requested to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), the identity of the Issuing Bank that has made such
LC Disbursement. Promptly

 

31



--------------------------------------------------------------------------------

following the receipt of a Borrowing Request in accordance with this Section,
the Administrative Agent shall advise each applicable Swingline Lender of the
details thereof and of the amount of such Swingline Lender’s Swingline Loan to
be made as part of the requested Swingline Borrowing. Each Swingline Lender
shall make each Swingline Loan to be made by it hereunder available to the
applicable Borrower by means of a wire transfer to the account specified in such
Borrowing Request or to the applicable Issuing Bank, as the case may be, by 4:00
p.m., New York City time, on the requested date of such Swingline Loan.

(c) Any Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 p.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the outstanding Swingline Loans made by such Swingline Lender. Such notice shall
specify the aggregate amount of the Swingline Loans made by such Swingline
Lender in which Lenders will be required to participate. Promptly upon receipt
of such notice, the Administrative Agent will give notice thereof to each
Lender, specifying in such notice such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees to pay, upon receipt of notice as provided above, to the Administrative
Agent, for the account of the applicable Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender acknowledges
and agrees that, in making any Swingline Loan, each Swingline Lender shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation and warranty of the Borrowers deemed made pursuant to
Section 4.02. Each Lender further acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or any reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders pursuant to this paragraph), and the
Administrative Agent shall promptly remit to the applicable Swingline Lender the
amounts so received by it from the Lenders. The Administrative Agent shall
notify the applicable Borrower of any participations in any Swingline Loan
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
applicable Swingline Lender. Any amounts received by any Swingline Lender from
the Borrowers (or other Persons on behalf of the applicable Borrower) in respect
of a Swingline Loan after receipt by such Swingline Lender of the proceeds of a
sale of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders that shall have made their
payments pursuant to this paragraph and to such Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to such Swingline Lender or to the Administrative Agent, as applicable, if and
to the extent such payment is required to be refunded to the applicable Borrower
for any reason. The purchase of participations in a Swingline Loan pursuant to
this paragraph shall not constitute a Loan and shall not relieve the applicable
Borrower of its obligations to repay such Swingline Loan.

 

32



--------------------------------------------------------------------------------

(d) From time to time, the Company may by notice to the Administrative Agent and
the Lenders designate as additional Swingline Lenders one or more Lenders or any
Affiliate of any Lender that agree to serve in such capacity as provided below.
The acceptance by a Lender or such Affiliate of any appointment as a Swingline
Lender hereunder shall be evidenced by a written agreement among the Company,
the Administrative Agent and such accepting Lender or Affiliate, which shall set
forth the Swingline Commitment of such Lender or Affiliate, and, from and after
the effective date of such agreement, (i) such Lender or Affiliate shall have
all the rights and obligations of a Swingline Lender under this Agreement and
the other Loan Documents and (ii) references herein and in the other Loan
Documents to the term “Swingline Lender” shall be deemed to include such Lender
or Affiliate in its capacity as a Swingline Lender.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, each of the Company and the Borrowing Subsidiaries,
at its option, may request any Issuing Bank to issue for the account of the
Company or the applicable Borrowing Subsidiary, as the case may be, Letters of
Credit denominated in dollars, in form and on terms reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the LC Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by such
Borrower to, or entered into by such Borrower with, any Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
A Letter of Credit issued by an Issuing Bank will only be of a type approved for
issuance hereunder by such Issuing Bank (it being understood and agreed that
standby Letters of Credit shall be deemed of the type that is approved), and
issuance, amendment, extension and renewal of Letters of Credit shall be subject
to its customary policies and procedures in effect from time to time relating to
letters of credit. An Issuing Bank shall not be under any obligation to issue
any Letter of Credit if any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
Issuing Bank from issuing such Letter of Credit, or any law, rule, regulation or
orders of any Governmental Authority applicable to such Issuing Bank or any
request rule, guideline or directive (whether or not having the force of law)
from any Governmental Authority with jurisdiction over such Issuing Bank shall
prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which such Issuing Bank in good faith
deems material to it. Each Existing Letter of Credit shall be deemed, for all
purposes of this Agreement (including paragraphs (d) and (e) of this Section),
to be a Letter of Credit issued hereunder for the account of the Company.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit (other than an automatic renewal
permitted under this paragraph)), the Company or the applicable Borrowing
Subsidiary shall hand deliver or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by the recipient)
to an Issuing Bank and the Administrative Agent, no later than the applicable LC
Notice Time, (i) a Notice of LC Request requesting the issuance of a Letter of
Credit, or identifying the Letter

 

33



--------------------------------------------------------------------------------

of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit and
(ii) unless otherwise agreed to by the applicable Issuing Bank, a completed and
executed letter of credit application on such Issuing Bank’s standard form. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrowers
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the aggregate LC Exposure shall
not exceed $2,000,000,000, (ii) the portion of the LC Exposure attributable to
Letters of Credit issued by any Issuing Bank shall not exceed the LC Commitment
of such Issuing Bank (unless otherwise agreed by such Issuing Bank), (iii) the
Revolving Credit Exposure of any Lender shall not exceed the Commitment of such
Lender, (iv) the Aggregate Exposure shall not exceed the Aggregate Commitment
and (v) in the case of any extension of any Maturity Date pursuant to
Section 2.09(d), the sum of the LC Exposure attributable to Letters of Credit
expiring after any Existing Maturity Date, the Competitive Loans maturing after
such Existing Maturity Date and the Swingline Exposure attributable to Swingline
Loans maturing after such Existing Maturity Date shall not exceed the sum of the
Commitments that shall have been extended to a date after the latest expiration
date of such Letters of Credit and the latest maturity date of such Competitive
Loans and such Swingline Loans. A Letter of Credit shall not be issued or
renewed (other than any renewal pursuant to automatic renewal provisions thereof
after the date on which the applicable Issuing Bank ceases to have the right to
prevent such renewal), or amended to increase the stated amount thereof or
extend the expiration date thereof, if the Issuing Bank that is the issuer
thereof shall have received written notice from the Required Lenders, the
Administrative Agent or the Company, at least one Business Day prior to the
requested date of issuance, renewal or amendment of the applicable Letter of
Credit (or, in the case of an automatic renewal, at least one Business Day prior
to the time by which election not to renew must be made by the applicable
Issuing Bank), that one or more applicable conditions contained in Section 4.02
shall not be satisfied. Each Issuing Bank shall promptly notify the
Administrative Agent of each issuance, amendment, renewal, extension or expiry
of, and of each drawing under, each Letter of Credit issued by such Issuing
Bank, and shall provide to the Administrative Agent such other information as
the Administrative Agent shall reasonably request as to the Letters of Credit
issued by such Issuing Bank. Without limiting the foregoing, each Issuing Bank
shall deliver a Notice of LC Activity to the Administrative Agent (other than
any Issuing Bank that is, or that is an Affiliate of, the Administrative Agent)
and the Company within one Business Day of the issuance, amendment, renewal,
extension or expiry of, and of each drawing under, a Letter of Credit issued by
such Issuing Bank. Such Notice of LC Activity shall include, to the extent
applicable, (A) a copy of the applicable Letter of Credit (or, if applicable,
any amendment thereof), (B) information with respect to the stated amount,
beneficiary and expiration date of such Letter of Credit and (C) information
with respect to the amendment, renewal, extension or expiry of, or drawing
under, such Letter of Credit.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the date that is five Business Days prior to the Maturity Date.

 

34



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the Issuing Bank that
is the issuer thereof hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of such Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the applicable Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the applicable Borrower for any reason. Each Lender acknowledges and agrees that
(i) its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit, the occurrence and continuance of a Default
or any reduction or termination of the Commitments, or any force majeure or
other event that under any rule of law or uniform practices to which any Letter
of Credit is subject (including Section 3.14 of ISP 98 or any successor
publication of the International Chamber of Commerce) permits a drawing to be
made under such Letter of Credit after the expiration thereof or of any
Commitments, and (ii) each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Lender further acknowledges
and agrees that, in issuing, amending, renewing or extending any Letter of
Credit, the applicable Issuing Bank shall be entitled to rely, and shall not
incur any liability for relying, upon the representation and warranty of the
Borrowers deemed made pursuant to Section 2.06(b) or 4.02.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 p.m., New York City time, not later than the
next Business Day following the date that such LC Disbursement is made, if such
Borrower shall have received notice of such LC Disbursement prior to 2:00 p.m.,
New York City time, on the date such LC Disbursement is made, or, if such notice
has not been received by such Borrower prior to such time on such date, then not
later than 12:00 p.m., New York City time, on the Business Day immediately
following the date on which such Borrower receives such notice by such time;
provided that such Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 or 2.05 that such payment
be financed with an ABR Revolving Borrowing or a Swingline Borrowing in an
equivalent amount and, to the extent such Issuing Bank shall have received the
proceeds thereof as contemplated by Section 2.07(a), such Borrower’s obligation
to make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Borrowing. If the applicable Borrower fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from such Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from such Borrower, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders pursuant to this paragraph), and the Administrative
Agent shall promptly pay to the applicable Issuing Bank the amounts so received
by it from the Lenders.

 

35



--------------------------------------------------------------------------------

Promptly following receipt by the Administrative Agent of any payment from the
applicable Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear.
Any payment made by a Lender pursuant to this paragraph to reimburse any Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the applicable Borrower of its obligation to reimburse such LC
Disbursement.

(f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (iv) any force majeure or other event
that under any rule of law or uniform practices to which any Letter of Credit is
subject (including Section 3.14 of ISP 98 or any successor publication of the
International Chamber of Commerce) permits a drawing to be made under such
Letter of Credit after the stated expiration date thereof or of any Commitments
or (v) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, any
Borrower’s obligations hereunder. None of the Administrative Agent, the Lenders
or the Issuing Banks, or any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Banks; provided that the foregoing
shall not be construed to excuse any Issuing Bank from liability to any Borrower
to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by each Borrower to the extent permitted by applicable law) suffered by such
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
except in the case of gross negligence or willful misconduct on the part of an
Issuing Bank (as determined by a court of competent jurisdiction in a final and
non-appealable judgment), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

36



--------------------------------------------------------------------------------

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed in
writing) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve such Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement in
full, at the rate per annum then applicable to ABR Revolving Loans; provided
that, if such Borrower fails to reimburse such LC Disbursement when due pursuant
to paragraph (e) of this Section, then Section 2.13(e) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse the applicable
Issuing Bank shall be for the account of such Lender to the extent of such
payment, and shall be payable on demand or, if no demand has been made, on the
date on which the applicable Borrower reimburses the applicable LC Disbursement
in full.

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Issuing Banks and the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Company described in clause (g) or (h) of Article VII. The
Borrowers also shall deposit cash collateral in accordance with this paragraph
as and to the extent required by Section 2.21. Each such deposit shall be held
by the Administrative Agent as collateral for the payment and performance of the
obligations of the Company and the Borrowing Subsidiaries under this Agreement.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the risk and
expense of the Borrowers, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse any
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Company and the

 

37



--------------------------------------------------------------------------------

Borrowing Subsidiaries for the LC Exposure at such time or, if the maturity of
the Loans has been accelerated (but subject to (i) the consent of Lenders with
LC Exposures representing greater than 50% of the total LC Exposure and (ii) in
the case of any such application at a time when any Lender is a Defaulting
Lender (but only if, after giving effect thereto, the remaining cash collateral
shall be less than the aggregate LC Exposure of all the Defaulting Lenders), the
consent of each Issuing Bank), be applied to satisfy other obligations of the
Company and the Borrowing Subsidiaries under this Agreement. If the Company is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Company within three Business Days after all
Events of Default have been cured or waived. If the Borrowers are required to
provide an amount of cash collateral hereunder pursuant to Section 2.21, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers as promptly as practicable to the extent that, after giving effect to
such return, no Issuing Bank shall have any exposure in respect of any
outstanding Letter of Credit that is not fully covered by the Commitments of the
Non-Defaulting Lenders and/or the remaining cash collateral and no Event of
Default shall have occurred and be continuing.

(j) Replacement of Issuing Banks. Any Issuing Bank may be replaced with any
Lender (or any Affiliate thereof) at any time by written agreement among the
Company, the Administrative Agent and the successor Issuing Bank, and consented
to by the replaced Issuing Bank (such consent not to be unreasonably delayed or
withheld), which agreement shall set forth the LC Commitment of the successor
Issuing Bank. The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Bank. At the time any such replacement shall become
effective, the Borrowers shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the replaced Issuing Bank under this
Agreement and the other Loan Documents and (ii) references herein and in the
other Loan Documents to the term “Issuing Bank” shall be deemed to refer to such
successor or to any previous Issuing Bank, or to such successor and all previous
Issuing Banks, as the context shall require. After the replacement of an Issuing
Bank hereunder, the replaced Issuing Bank shall, unless otherwise provided in
such written agreement, remain a party hereto and shall continue to have all the
rights and, if any Letters of Credit issued by it shall continue to be
outstanding, the obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

(k) Designation of Additional Issuing Banks. From time to time, the Company may
by notice to the Administrative Agent and the Lenders designate as additional
Issuing Banks one or more Lenders (or any Affiliate of any such Lender as agreed
between such Lender and the Company) that agree to serve in such capacity as
provided below. The acceptance by a Lender or such Lender’s Affiliate of any
appointment as an Issuing Bank hereunder shall be evidenced by a written
agreement among the Company, the Administrative Agent and such accepting Lender
or its Affiliate, as the case may be, which shall set forth the LC Commitment of
such Lender or its Affiliate, as the case may be, and, from and after the
effective date of such agreement, (i) such Lender shall have all the rights and
obligations of an Issuing Bank under this Agreement and the other Loan Documents
and (ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to include such Lender or its Affiliate in its capacity as
an Issuing Bank.

 

38



--------------------------------------------------------------------------------

(l) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases (other than any such increase
consisting of the reinstatement of an amount previously drawn thereunder and
reimbursed), whether or not such maximum stated amount is in effect at the time
of determination.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders, such
transfers to be made by (i) 12:00 p.m., New York City time, in the case of
Borrowings other than ABR Borrowings or Fixed Rate Borrowings and (ii) 3:00
p.m., New York City time, in the case of ABR Borrowings or Fixed Rate
Borrowings, in each case on the date such Loan is made; provided that Swingline
Loans shall be made as provided in Section 2.05. The Administrative Agent will
make such amounts available to the applicable Borrower by promptly remitting the
amounts so received, in like funds, to an account of such Borrower designated by
such Borrower in the applicable Borrowing Request or Competitive Bid Request;
provided that ABR Revolving Loans made to refinance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank specified by such Borrower
in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the New York Fed Bank Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of a payment to be made by such Borrower, the
interest rate applicable to ABR Revolving Loans. If any Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. Any payment by any
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

 

39



--------------------------------------------------------------------------------

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as is
specified in such Borrowing Request or as is otherwise provided in Section 2.03.
Thereafter, the applicable Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The applicable Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Competitive Borrowings or
Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, a Borrower, or the Company on
its behalf, shall notify the Administrative Agent of such election by telephone
by the time that a Borrowing Request would be required under Section 2.03 if
such Borrower were requesting a Revolving Borrowing of the Type resulting from
such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by delivery to the Administrative Agent of a written Interest Election
Request signed by the applicable Borrower, or by the Company on its behalf.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of seven days’ duration (if generally
available) or otherwise of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

40



--------------------------------------------------------------------------------

(e) If a Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Revolving Borrowing. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Company of the election to
give effect to this sentence on account of such Event of Default, then, so long
as such Event of Default is continuing (i) no outstanding Revolving Borrowing
may be converted to or continued as a Eurodollar Borrowing and (ii) unless
repaid, each Eurodollar Revolving Borrowing shall be converted to an ABR
Revolving Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.09. Termination, Reduction, Extension and Increase of Commitments.
(a) Unless previously terminated, (i) the Commitments and the Swingline
Commitments shall automatically terminate on the Maturity Date and (ii) the LC
Commitments shall automatically terminate on the earlier to occur of (x) the
termination of the Commitments and (y) the last day of the LC Availability
Period.

(b) The Company may at any time terminate, or from time to time reduce, the
aggregate amount of the Commitments; provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of $5,000,000 and
not less than $10,000,000 and (ii) the Company shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, (A) the Revolving Credit Exposure of any Lender
would exceed its Commitment or (B) the Aggregate Exposure would exceed the
Aggregate Commitment.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities or any other event
specified in such notice, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
effective date), if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

(d) The Company may, by notice to the Administrative Agent (which shall promptly
deliver a copy to each of the Lenders) given not less than 30 days prior to the
Maturity Date at any time in effect, request that the Lenders extend the
Maturity Date for an additional one-year period (a “Maturity Extension
Request”); provided that there shall not be more than two extensions of the
Maturity Date under this paragraph during the term of this Agreement and not
more than one extension of the Maturity Date in any calendar year. Each Lender
shall, by notice to the Company and the Administrative Agent given not later
than the 20th day after the date of the Administrative Agent’s receipt of the
Company’s Maturity Extension Request, advise the Company whether or not it
agrees to the requested extension (each Lender agreeing to a requested

 

41



--------------------------------------------------------------------------------

extension being called a “Consenting Lender” and each Lender declining to agree
to a requested extension being called a “Declining Lender”). Any Lender that has
not so advised the Company and the Administrative Agent by such day shall be
deemed to have declined to agree to such extension and shall be a Declining
Lender. If Lenders constituting the Required Lenders shall have agreed to a
Maturity Extension Request, then the Maturity Date shall, as to the Consenting
Lenders, be extended by one year to the anniversary of the Maturity Date
theretofore in effect. The decision to agree or withhold agreement to any
Maturity Extension Request shall be at the sole discretion of each Lender. The
Commitment of each Declining Lender shall terminate on the Maturity Date in
effect prior to giving effect to any such extension (such Maturity Date being
called the “Existing Maturity Date”). The principal amount of any outstanding
Revolving Loans made by Declining Lenders, together with any accrued interest
thereon and any accrued fees and other amounts payable to or for the account of
such Declining Lenders hereunder, shall be due and payable on the Existing
Maturity Date, and on the Existing Maturity Date the Borrowers shall also make
such other prepayments of their respective Loans pursuant to Section 2.11 as
shall be required in order that, after giving effect to the termination of the
Commitments of, and all payments to, Declining Lenders pursuant to this
sentence, (i) no Lender’s Revolving Credit Exposure shall exceed such Lender’s
Commitment and (ii) the Aggregate Exposure shall not exceed the Aggregate
Commitment. Notwithstanding the foregoing, (A) no extension of the Maturity Date
pursuant to this paragraph shall become effective unless the Administrative
Agent shall have received documents consistent with those delivered under
Sections 4.01(b) through 4.01(d), and documents consistent with those delivered
with respect to each Borrowing Subsidiary under Section 4.03(b), giving effect
to such extension, and (B) the Maturity Date, the Availability Period and the LC
Availability Period, as such terms are used in reference to any Issuing Bank or
any Letter of Credit issued by such Issuing Bank or in reference to any
Swingline Lender or any Swingline Loans, may not be extended with respect to any
Issuing Bank or any Swingline Lender without the prior written consent of such
Issuing Bank or such Swingline Lender, as applicable (it being understood and
agreed that, in the event any Issuing Bank or any Swingline Lender, as
applicable, shall not have consented to any such extension, (1) such Issuing
Bank shall continue to have all the rights and obligations of an Issuing Bank
hereunder, and such Swingline Lender shall continue to have all the rights and
obligations of a Swingline Lender hereunder, in each case through the applicable
Existing Maturity Date (or the Availability Period or the LC Availability Period
determined on the basis thereof, as applicable), and thereafter shall have no
obligation to issue, amend, extend or renew any Letter of Credit or to make any
Swingline Loan, as applicable (but shall continue to be entitled to the benefits
of Sections 2.05, 2.06, 2.15, 2.17, 10.03 and 10.09 as to Letters of Credit
issued or Swingline Loans made prior to such time), and (2) the Borrowers shall
cause the LC Exposure attributable to Letters of Credit issued by such Issuing
Bank to be zero no later than the day on which such LC Exposure would have been
required to have been reduced to zero in accordance with the terms hereof
without giving effect to the effectiveness of the extension of the applicable
Existing Maturity Date pursuant to this paragraph (and, in any event, no later
than such Existing Maturity Date) and shall repay the principal amount of all
outstanding Swingline Loans, together with any accrued interest thereon, on the
Existing Maturity Date). In connection with any extension of a Maturity Date
under this paragraph, the Administrative Agent and the Company may, without the
consent of any Lender, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent, to give effect to the provisions of this paragraph.

 

42



--------------------------------------------------------------------------------

(e) The Company may on one or more occasions, by written notice to the
Administrative Agent, executed by the Company and one or more Persons that are
Eligible Assignees (any such Persons being called an “Increasing Lender”), which
may include any Lender, cause new Commitments to be extended by the Increasing
Lenders or cause the existing Commitments of the Increasing Lenders to be
increased, as the case may be (any such extension or increase, a “Commitment
Increase”), in an amount for each Increasing Lender set forth in such notice;
provided that (i) the aggregate amount of all Commitment Increases effected
pursuant to this paragraph shall not exceed $1,000,000,000, (ii) each Increasing
Lender, if not already a Lender hereunder, shall be subject to the approval of
the Administrative Agent, each Issuing Bank and each Swingline Lender (which in
each case shall not be unreasonably withheld or delayed), (iii) each Increasing
Lender and the Borrowers shall execute and deliver an Incremental Facility
Agreement and (iv) no Lender shall be required to participate in any Commitment
Increase. On the effective date (the “Increase Effective Date”) of any
Commitment Increase, (A) the aggregate principal amount of the Revolving Loans
outstanding (the “Outstanding Loans”) immediately prior to giving effect to such
Commitment Increase on the Increase Effective Date shall be deemed to be paid;
(B) each Increasing Lender that shall have been a Lender prior to such
Commitment Increase shall pay to the Administrative Agent in same day funds an
amount equal to the difference between (x) the product of (1) such Lender’s
Applicable Percentage (calculated after giving effect to such Commitment
Increase) multiplied by (2) the amount of the Subsequent Borrowings (as
hereinafter defined) and (y) the product of (1) such Lender’s Applicable
Percentage (calculated without giving effect to such Commitment Increase)
multiplied by (2) the amount of the Outstanding Loans; (C) each Increasing
Lender that shall not have been a Lender prior to such Commitment Increase shall
pay to the Administrative Agent in same day funds an amount equal to the product
of (x) such Increasing Lender’s Applicable Percentage (calculated after giving
effect to such Commitment Increase) multiplied by (y) the amount of the
Subsequent Borrowings; (D) after the Administrative Agent receives the funds
specified in clauses (B) and (C) above, the Administrative Agent shall pay to
each Non-Increasing Lender the portion of such funds that is equal to the
difference between (x) the product of (1) such Non-Increasing Lender’s
Applicable Percentage (calculated without giving effect to such Commitment
Increase) multiplied by (2) the amount of the Outstanding Loans, and (y) the
product of (1) such Non-Increasing Lender’s Applicable Percentage (calculated
after giving effect to such Commitment Increase) multiplied by (2) the amount of
the Subsequent Borrowings; (E) after the effectiveness of the Commitment
Increase, each Borrower shall be deemed to have made new Borrowings (the
“Subsequent Borrowings”) in an aggregate principal amount equal to the aggregate
principal amount of the Outstanding Loans attributable to Revolving Loans of
such Borrower and of the Types and for the Interest Periods specified in a
borrowing request delivered in accordance with Section 2.03; (F) each
Non-Increasing Lender and each Increasing Lender shall be deemed to hold its
Applicable Percentage of each Subsequent Borrowing (each calculated after giving
effect to such Commitment Increase); and (G) the applicable Borrowers shall pay
to each Increasing Lender and each Non-Increasing Lender any and all accrued but
unpaid interest on the Outstanding Loans. The deemed payments made pursuant to
clause (A) above in respect of each Eurodollar Revolving Loan shall be subject
to indemnification by the applicable Borrower pursuant to the provisions of
Section 2.16 if the Increase Effective Date occurs other than on the last day of
the Interest Period relating thereto. Notwithstanding the foregoing, no
Commitment Increase shall become effective under this paragraph unless (I) on
the Increase Effective Date, the conditions set forth in paragraphs (a) and (b)
of Section 4.02 shall be satisfied (with all references in such paragraphs to a
Credit

 

43



--------------------------------------------------------------------------------

Event being deemed to be references to such increase or addition) and (II) the
Administrative Agent shall have received documents consistent with those
delivered under Sections 4.01(b) through 4.01(d) and documents consistent with
those delivered with respect to each Borrowing Subsidiary under Section 4.03(b),
giving effect to such increase or addition.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender made to such Borrower on the Maturity Date applicable to such Revolving
Loan, (ii) to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Competitive Loan made by such Lender to such
Borrower on the last day of the Interest Period applicable to such Loan and
(iii) to the Administrative Agent for the account of each Swingline Lender the
then unpaid principal amount of each Swingline Loan made by such Swingline
Lender on the earlier of the Maturity Date and the date that is the seventh day
after such Swingline Loan is made; provided that on each date that a Revolving
Borrowing or Competitive Borrowing is made, the Borrowers shall repay all
Swingline Loans then outstanding and the proceeds of any such Borrowing shall be
applied by the Administrative Agent to prepay all Swingline Loans then
outstanding on a pro rata basis.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender to each such Borrower, including
the Class thereof and the amounts of principal and interest payable and paid to
such Lender by each such Borrower from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made to each Borrower hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall, absent manifest error, be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Loans or pay any other amounts due hereunder in accordance with the
terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, each Borrower shall prepare, execute and deliver to such
Lender a nonnegotiable promissory note substantially in the form attached as
Exhibit B (a “Note”) payable to such Lender (or, if requested by such Lender, to
such Lender and its permitted registered assigns). Thereafter, the Loans
evidenced by such Notes and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more Notes
payable to the payee named therein (or, if such Note is a registered Note, to
such payee and its permitted registered assigns).

 

44



--------------------------------------------------------------------------------

SECTION 2.11. Prepayment of Loans. (a) Each Borrower shall have the right at any
time and from time to time to prepay any Borrowing made by it in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section;
provided that the Borrowers shall not have the right to prepay any Competitive
Loan without the prior consent of the Lender thereof; provided further that each
partial prepayment of any Borrowing shall be in an amount that is an integral
multiple of $1,000,000 and not less than $10,000,000.

(b) The Company shall notify the Administrative Agent (and, in the case of a
prepayment of a Swingline Borrowing, each applicable Swingline Lender) by
telephone (confirmed in writing) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 1:00 p.m., New
York City time, three Business Days before the date of prepayment, (ii) in the
case of prepayment of an ABR Revolving Borrowing, not later than 2:30 p.m., New
York City time, one Business Day before the date of prepayment or (iii) in the
case of prepayment of a Swingline Borrowing, not later than 1:00 p.m., New York
City time, on the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that a notice of prepayment may state
that such notice is conditioned upon the effectiveness of other credit
facilities or any other event specified in such notice, in which case such
notice may be revoked by the Company (by notice to the Administrative Agent
prior to such specified prepayment time) if such condition is not satisfied.
Promptly following receipt of any such notice relating to a Revolving Borrowing,
the Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Class and Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

SECTION 2.12. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a facility fee (the “Facility Fee”), which shall
accrue at the Applicable Rate on the daily amount of the Commitment of such
Lender (whether used or unused) during the period from and including the
Effective Date to but excluding the date on which such Commitment terminates;
provided that if such Lender continues to have any Revolving Credit Exposure
after its Commitment terminates, then the Facility Fee shall continue to accrue
on the daily amount of such Lender’s Revolving Credit Exposure from and
including the date on which its Commitment terminates to but excluding the date
on which such Lender ceases to have any Revolving Credit Exposure. Accrued
Facility Fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the Effective Date;
provided that any Facility Fees accruing after the date on which the Commitments
terminate shall be payable on demand. All Facility Fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(b) Each Borrower agrees to pay to the Administrative Agent (i) for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit issued for the account of such Borrower (an “LC Participation Fee”),
which shall accrue at the Applicable Rate used to determine interest on
Eurodollar Revolving Loans on the daily amount of such

 

45



--------------------------------------------------------------------------------

Lender’s LC Exposure attributable to Letters of Credit issued for the account of
such Borrower (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) for the
account of each Issuing Bank, a fronting fee (a “Fronting Fee”), which shall
accrue at a rate equal to 0.15% per annum (or, with respect to any Issuing Bank,
such lesser amount as may be agreed between such Issuing Bank and the Company)
and be payable on the aggregate face amount outstanding of the LC Exposure
attributable to the Letters of Credit issued by such Issuing Bank for the
account of such Borrower (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any such LC Exposure, as
well as, to each Issuing Bank, such Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. LC Participation Fees and Fronting Fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the 15th day of the month following
such last day (or, if such 15th day is not a Business Day, on the next
succeeding Business Day), commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within 10
days after demand. All LC Participation Fees and Fronting Fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(c) The Company agrees to pay to the Administrative Agent and each of the
Lenders, for their own accounts, fees payable in the amounts and at the times
separately agreed upon between the Company and such other parties.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of Facility Fees and LC
Participation Fees, to the Lenders. Absent manifest error, fees paid shall not
be refundable under any circumstances.

(e) Within 10 days after the end of each fiscal quarter of the Company
(commencing with the fiscal quarter ending June 30, 2019, the Administrative
Agent shall deliver to the Company a schedule (i) stating the aggregate amount
of LC Participation Fees due and payable with respect to such fiscal quarter and
(ii) stating the aggregate amount of Fronting Fees due and payable to each
Issuing Bank with respect to such fiscal quarter. Promptly after receipt of each
such schedule, (x) the Company shall compare such amounts with its own
calculations of the LC Participation Fees and Fronting Fees due and payable with
respect to such fiscal quarter and (y) the Administrative Agent and the Company
shall discuss the amounts set forth in each such schedule and shall, subject to
the next sentence, agree on the amount of such fees to be paid by the Borrowers
for such fiscal quarter. Neither the failure of the Administrative Agent to
deliver any such schedule, nor the inaccuracy of any such schedule, shall
relieve any Borrower of its obligations to pay such fees hereunder. In the event
any Borrower pays any such fees based on any such schedule or any such agreement
by the Administrative Agent and the Company and the

 

46



--------------------------------------------------------------------------------

amount so paid by such Borrower is insufficient to satisfy its actual payment
obligations under paragraphs (a) and (b) of this Section, then such Borrower
shall remain liable for any such deficiency and such Borrower shall pay to the
Administrative Agent (for its account, the account of the applicable Issuing
Banks and/or the account of the Lenders, as applicable) the amount of any such
deficiency within two Business Days of demand therefor.

SECTION 2.13. Interest. (a) Each ABR Loan (other than any Swingline Loan) shall
bear interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Rate.

(b) Each Eurodollar Loan shall bear interest at a rate per annum equal to (i) in
the case of a Eurodollar Revolving Loan, the Adjusted LIBO Rate for the Interest
Period in effect for the Eurodollar Borrowing of which such Loan is a part plus
the Applicable Rate or (ii) in the case of a Eurodollar Competitive Loan, the
LIBO Rate for the Interest Period in effect for such Borrowing plus (or minus,
as applicable) the Margin applicable to such Loan.

(c) Each Fixed Rate Loan shall bear interest at a rate per annum equal to the
Fixed Rate applicable to such Loan.

(d) Each Swingline Loan shall bear interest, for any day, at a rate per annum
equal to the Swingline Benchmark Rate for such day plus (i) if such Swingline
Benchmark Rate is determined by reference to clause (a) of the definition of
such term, then the Applicable Rate applicable to Eurodollar Revolving Loans and
(ii) if such Swingline Benchmark Rate is determined by reference to clause
(b) of the definition of such term, then the Applicable Rate applicable to ABR
Revolving Loans; provided that if any Swingline Lender shall have provided any
notice pursuant to Section 2.05(c), then from and after the date of such notice
(and until the Lenders shall hold no participations in any Swingline Loans) each
Swingline Loan shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Rate applicable to ABR Revolving Loans.

(e) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% per annum
plus the rate otherwise applicable to such Loan as provided above, or (ii) in
the case of any other amount, 2% per annum plus the rate applicable to ABR
Revolving Loans as provided above.

(f) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (e) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, (iii) in the event of any conversion of any Eurodollar
Revolving Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion
and (iv) all accrued interest on Revolving Loans shall be payable upon
termination of the Commitments.

 

47



--------------------------------------------------------------------------------

(g) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate, Adjusted LIBO Rate, LIBO Rate or
Swingline Benchmark Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including
because the LIBO Screen Rate is not available or published on a current basis),
for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders (or, in the
case of a Eurodollar Competitive Loan, the Lender that is required to make such
Loan) that because of a change in circumstances affecting the Eurodollar market
generally the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making, continuing, converting to or maintaining their Loans (or
its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Company and the Lenders as promptly as practicable thereafter
and, until the Administrative Agent notifies the Company and the Lenders that
the circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, (B) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Revolving Borrowing and
(C) any request by a Borrower for a Eurodollar Competitive Borrowing shall be
ineffective; provided that (1) if the circumstances giving rise to such notice
do not affect all the Lenders, then requests by a Borrower for Eurodollar
Competitive Borrowings may be made to Lenders that are not affected thereby and
(2) if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in paragraph (a)(i) of this Section have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in paragraph (a)(i)
of this Section have not arisen but either (w) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement that the
administrator of the LIBO Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (x) the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (y) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO

 

48



--------------------------------------------------------------------------------

Screen Rate will permanently or indefinitely cease to be published or (z) the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Company shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Rate); provided that if
such alternate rate of interest as so determined would be less than zero, such
rate shall be deemed to be zero for all purposes of this Agreement.
Notwithstanding anything to the contrary in Section 10.01, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date that a copy of such amendment is provided
to the Lenders, a written notice from the Required Lenders stating that such
Required Lenders object to such amendment. Until an alternate rate of interest
shall be determined in accordance with this paragraph (b) (but, in the case of
the circumstances described in clause (ii) above (other than, in the case of
subclause (z) thereof, on or after the date referred to in such subclause), only
to the extent the LIBO Screen Rate for such Interest Period is not available or
published at such time on a current basis), (x) any Interest Election Request
that requests the conversion of any Revolving Borrowing to, or continuation of
any Borrowing as, a Eurodollar Borrowing shall be ineffective, (y) if any
Borrowing Request requests a Eurodollar Revolving Borrowing, such Borrowing
shall be made as an ABR Borrowing and (z) any request by the Borrower for a
Eurodollar Competitive Borrowing shall be ineffective.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement or insurance charge)
against assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participations therein; or

(iii) subject any Lender, any Issuing Bank or the Administrative Agent to any
Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (e) of the definition of the term “Excluded Taxes” and
(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

 

49



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender, such Issuing Bank or the Administrative Agent of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender, such Issuing Bank or the
Administrative Agent of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender, such Issuing Bank or the Administrative Agent hereunder (whether of
principal, interest or otherwise), then the Borrowers will pay to such Lender,
such Issuing Bank or the Administrative Agent, as the case may be, such
additional amount or amounts as will compensate such Lender, such Issuing Bank
or the Administrative Agent, as the case may be, for such additional costs or
expense incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has had or would have the effect of reducing
the rate of return on such Lender’s or Issuing Bank’s capital or on the capital
of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments, the Swingline Commitment or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, or the LC Commitment of or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Company will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or Issuing Bank’s holding company for any such reduction
suffered.

(c) If the cost to any Lender of making or maintaining any Loan to or
participating in any Swingline Loan to or any Letter of Credit issued for the
account of, or any Issuing Bank of issuing or maintaining any Letter of Credit
for the account of, any Borrowing Subsidiary is increased (or the amount of any
sum received or receivable by any Lender (or its applicable lending office) or
any Issuing Bank is reduced) by an amount deemed in good faith by such Lender or
such Issuing Bank to be material, by reason of the fact that such Borrowing
Subsidiary is incorporated in, has its principal place of business in, or
borrows from, a jurisdiction outside the United States, such Borrowing
Subsidiary shall indemnify such Lender or such Issuing Bank for such increased
cost or reduction within 15 days after demand by such Lender or such Issuing
Bank (with a copy to the Administrative Agent). A certificate of such Lender or
such Issuing Bank claiming compensation under this paragraph and setting forth
the additional amount or amounts to be paid to it hereunder (and the basis for
the calculation of such amount or amounts) shall be conclusive in the absence of
manifest error.

(d) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

50



--------------------------------------------------------------------------------

(e) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or an Issuing Bank
pursuant to paragraph (a) or (b) of this Section for any increased costs or
reductions incurred more than three months prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided further that
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the three-month period referred to above shall be extended to
include the period of retroactive effect thereof.

(f) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Revolving Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice is permitted to be
revocable under Section 2.11(b) and is revoked in accordance herewith), (d) the
failure to borrow any Competitive Loan after accepting the Competitive Bid to
make such Loan, or (e) the assignment of any Eurodollar Loan or Fixed Rate Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Company pursuant to Section 2.19, then, in any such event,
the applicable Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a Eurodollar Loan, the loss
to any Lender attributable to any such event shall be deemed to include an
amount determined by such Lender to be equal to the excess, if any, of (i) the
amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted LIBO Rate for such Interest Period, over
(ii) the amount of interest that such Lender would earn on such principal amount
for such period if such Lender were to invest such principal amount for such
period at the interest rate that would be bid by such Lender (or an Affiliate of
such Lender) for dollar deposits from other banks in the London interbank market
at the commencement of such period. A certificate of any Lender delivered to the
Company setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be conclusive absent manifest error. The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrowers hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if any Borrower shall be
required by applicable law to deduct any Taxes from such payments, then (i) if
such Taxes are Indemnified Taxes or Other Taxes, the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this

 

51



--------------------------------------------------------------------------------

Section) the Administrative Agent, Lender or Issuing Bank (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrowers shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by the Administrative Agent, such Lender or such
Issuing Bank, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Company by a Lender or an Issuing Bank, or
by the Administrative Agent on its own behalf or on behalf of a Lender or an
Issuing Bank, shall be conclusive absent manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes or Other Taxes, only to the extent
that any Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes or Other Taxes and without limiting the obligation of the
Borrowers to do so) attributable to such Lender that are paid or payable by the
Administrative Agent in connection with any Loan Document and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this paragraph shall be
paid within 10 days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Borrower to a Governmental Authority, the Company shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall, at
the time or times reasonably requested by the Company or the Administrative
Agent, deliver to the Company or the Administrative Agent such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Company or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Company or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting

 

52



--------------------------------------------------------------------------------

requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(f)(ii)(A), 2.17(f)(ii)(B) or
2.17(f)(ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
applicable Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the applicable Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable,, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other

 

53



--------------------------------------------------------------------------------

certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit H-4 on behalf of each such direct or indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent or any agent acting on its behalf
as may be necessary for the Withholding Agent to comply with its obligations
under FATCA and to determine that such Lender has or has not complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Effective Date.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the applicable Borrower and the
Administrative Agent in writing of its legal inability to do so.

(g) If any party determines, in its sole discretion, that it has received a
refund of any Taxes as to which it has been indemnified pursuant to this Section
(including additional amounts paid pursuant to this Section), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph, in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this paragraph
if such payment would place such indemnified party

 

54



--------------------------------------------------------------------------------

in a less favorable position (on a net after-Tax basis) than such indemnified
party would have been in if the indemnification payments or additional amounts
giving rise to such refund had never been paid. This paragraph shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

(h) Each party’s obligations under this Section shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender or any Issuing Bank, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) For purposes of this Section, the term “Lender” includes any Issuing Bank
and the term “applicable law” includes FATCA.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, reimbursement of LC Disbursements or of
any amounts under Section 2.15, 2.16 or 2.17, or otherwise) or under any other
Loan Document prior to the time expressly required hereunder or under such other
Loan Document (or, if no such time is expressly required, prior to 12:00 p.m.,
New York City time) on the date when due in immediately available funds, without
setoff, or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to such account of the Administrative
Agent as shall be specified by the Administrative Agent, except that payments
required to be made directly to any Issuing Bank or any Swingline Lender shall
be so made and payments pursuant to Sections 2.15, 2.16, 2.17 and 10.03 shall be
made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in unreimbursed LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans or participations in
unreimbursed LC Disbursements and Swingline Loans and accrued interest

 

55



--------------------------------------------------------------------------------

thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in unreimbursed LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in unreimbursed LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements or Swingline Loans to any Eligible Assignee. Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or any Issuing Bank
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or such Issuing Bank the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders or such Issuing Bank
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
New York Fed Bank Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d), 2.06(e), 2.07(b) or 2.18(d), or any other
Section hereof requiring any payment for the account of the Administrative
Agent, any Issuing Bank or any Swingline Lender, then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any additional amount to any Lender or to any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts

 

56



--------------------------------------------------------------------------------

payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Company hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment and delegation.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
(iii) any Lender shall deliver a notice of illegality to the Company pursuant to
Section 2.20, (iv) any Lender becomes a Declining Lender, (v) any Lender becomes
a Defaulting Lender or (vi) any Lender has failed to consent to a proposed
amendment, waiver, discharge or termination that under Section 10.02 requires
the consent of all the Lenders and with respect to which the Required Lenders
shall have granted their consent, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 10.04), all its interests, rights
(other than its existing rights to payment pursuant to Section 2.15 or 2.17) and
obligations under this Agreement (other than any outstanding Competitive Loans
held by it) to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (A) the Company shall have received the prior written consent of the
Administrative Agent (and, if its consent would be required under Section 10.04,
each Issuing Bank and each Swingline Lender), which consent shall not
unreasonably be withheld, (B) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans (other than Competitive
Loans) and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Company (in the case of all other amounts), (C) in the
case of any such assignment and delegation resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments, and in the case of any such assignment and delegation in respect of a
Declining Lender, the assignee shall have consented (and hereby is deemed to
have consented) to the extension of the Maturity Date specified in the
applicable Maturity Extension Request, (D) such assignment does not conflict
with applicable law and (E) in the case of any such assignment and delegation
resulting from the failure to provide a consent to a proposed amendment, waiver,
discharge or termination, the assignee shall have given such consent and, as a
result of such assignment and delegation and any contemporaneous assignments and
delegations and consents, the applicable amendment, waiver, discharge or
termination can be effected. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply. Each party hereto agrees that an
assignment and delegation required pursuant to this paragraph may be effected
pursuant to an Assignment and Acceptance executed by the Company, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto.

SECTION 2.20. Borrowing Subsidiaries. (a) On or after the Effective Date, upon
not less than 10 Business Days’ notice to the Administrative Agent and the
Lenders, the Company may designate any Significant Subsidiary of the Company
(other than any Midstream Subsidiary)

 

57



--------------------------------------------------------------------------------

as a Borrowing Subsidiary by delivery to the Administrative Agent of a Borrowing
Subsidiary Agreement executed by such Significant Subsidiary and the Company,
and upon such delivery such Significant Subsidiary shall for all purposes of
this Agreement be a Borrowing Subsidiary and a party to this Agreement; provided
that no Subsidiary so designated shall become a Borrowing Subsidiary if any
Lender shall, within 10 Business Days following the Company’s notice, notify the
Company and the Administrative Agent that (i) it would be unlawful for such
Lender or its Affiliates to make or maintain Loans to such Subsidiary or
(ii) such Lender would otherwise be barred by applicable internal policies from
making or maintaining Loans to such Subsidiary. If the designation of such
Borrowing Subsidiary obligates the Administrative Agent or any Lender to comply
with “know your customer” or similar identification procedures (including the
USA PATRIOT Act and the Beneficial Ownership Regulation) in circumstances where
the necessary information is not previously available to it, the Company shall,
promptly upon the request of the Administrative Agent or any Lender, supply such
documentation and other evidence as is reasonably requested by the
Administrative Agent or any Lender in order for the Administrative Agent or such
Lender to carry out and be satisfied it has complied with the results of all
necessary “know your customer” or other similar identification procedures under
all applicable laws and regulations prior to such Subsidiary being designated a
Borrowing Subsidiary. If the Company shall designate as a Borrowing Subsidiary
hereunder any Subsidiary not organized under the laws of the United States or
any State thereof, any Lender may, with notice to the Administrative Agent and
the Company, fulfill its Commitment by causing an Affiliate of such Lender to
act as the Lender in respect of such Borrowing Subsidiary and such Lender shall,
to the extent of advances made to and participations in Letters of Credit issued
for the account of such Borrowing Subsidiary, be deemed for all purposed hereof
to have pro tanto assigned such advances and participations to such Affiliate in
compliance with the provisions of Section 10.04.

(b) Upon the execution by the Company and delivery to the Administrative Agent
of a Borrowing Subsidiary Termination with respect to any Borrowing Subsidiary,
such Subsidiary shall cease to be a Borrowing Subsidiary and a party to this
Agreement; provided that no Borrowing Subsidiary Termination will become
effective as to any Borrowing Subsidiary (other than to terminate such Borrowing
Subsidiary’s right to make further Borrowings or obtain Letters of Credit under
this Agreement) at a time when any principal of or interest on any Loan to such
Borrowing Subsidiary, or any Letter of Credit issued for the account of such
Borrowing Subsidiary, shall be outstanding hereunder or any fees or other
amounts remain unpaid with respect thereto.

(c) Promptly following receipt of any Borrowing Subsidiary Agreement or
Borrowing Subsidiary Termination, the Administrative Agent shall send a copy
thereof to each Lender.

(d) Each Borrowing Subsidiary hereby irrevocably appoints the Company as its
agent for all purposes of this Agreement and the other Loan Documents, including
(i) the giving and receipt of notices (including any Borrowing Request and any
Interest Election Request) and (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein. Each Borrowing Subsidiary
hereby acknowledges that any amendment, waiver or other modification to this
Agreement or any other Loan Document may be effected as set forth in
Section 10.02, that no consent of such Borrowing Subsidiary shall be required to
effect any such amendment, waiver or other modification and that such Borrowing
Subsidiary shall be bound by this Agreement or any other Loan Document (if it is
theretofore a party thereto) as so amended, waived or otherwise modified.

 

58



--------------------------------------------------------------------------------

SECTION 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) the Facility Fee shall cease to accrue pursuant to Section 2.12(a) on the
unused amount of the Commitment of such Defaulting Lender;

(b) the Commitment, Revolving Credit Exposure and, if applicable, Competitive
Loans of such Defaulting Lender shall not be included in determining whether the
Required Lenders or any other requisite Lenders have taken or may take any
action hereunder or under any other Loan Document (including any consent to any
amendment, waiver or other modification pursuant to Section 10.02); provided
that any amendment, waiver or other modification requiring the consent of all
Lenders or all Lenders affected thereby shall, except as otherwise provided in
Section 10.02, require the consent of such Defaulting Lender in accordance with
the terms hereof;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) the Swingline Exposure (other than any portion thereof with respect to which
such Defaulting Lender shall have funded its participation as contemplated by
Section 2.05(c) and, in the case of any Defaulting Lender that is a Swingline
Lender, other than the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) and LC Exposure of such Defaulting Lender
(other than any portion thereof attributable to unreimbursed LC Disbursements
with respect to which such Defaulting Lender shall have funded its participation
as contemplated by Sections 2.06(d) and 2.06(e)) shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that (A) the sum of all Non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure (in each case, excluding the portion thereof referred
to above) does not exceed the sum of all Non-Defaulting Lenders’ Commitments and
(B) such reallocation does not result in the Revolving Credit Exposure of any
Non-Defaulting Lender exceeding such Non-Defaulting Lender’s Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (A) first, prepay the portion of such
Defaulting Lender’s Swingline Exposure (other than any portion thereof referred
to in the parenthetical in such clause (i)) that has not been reallocated and
(B) second, cash collateralize for the benefit of the Issuing Banks the portion
of such Defaulting Lender’s LC Exposure (other than any portion thereof referred
to in the parenthetical in such clause (i)) that has not been reallocated in
accordance with the procedures set forth in Section 2.06(i), for so long as such
LC Exposure is outstanding;

 

59



--------------------------------------------------------------------------------

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay LC Participation Fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such portion of such Defaulting Lender’s LC
Exposure for so long as such Defaulting Lender’s LC Exposure is cash
collateralized;

(iv) if any portion of the Swingline Exposure or the LC Exposure of such
Defaulting Lender is reallocated pursuant to clause (i) above, then the Facility
Fees and the LC Participation Fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted to give effect to such reallocation;

(v) if all or any portion of such Defaulting Lender’s Swingline Exposure is
neither reallocated nor reduced pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Swingline Lender or any other
Lender hereunder, all Facility Fees that otherwise would have been payable
pursuant to Section 2.12(a) to such Defaulting Lender (solely with respect to
the portion of such Defaulting Lender’s Commitment utilized by such Swingline
Exposure) shall be payable to the Swingline Lenders (and allocated among them
ratably based on the amount of such Defaulting Lender’s Swingline Exposure
attributable to Swingline Loans made by each Swingline Lender) until and to the
extent that such Swingline Exposure is reallocated and/or reduced to zero; and

(vi) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all Facility Fees that otherwise would have been payable
pursuant to Section 2.12(a) to such Defaulting Lender (solely with respect to
the portion of such Defaulting Lender’s Commitment utilized by such LC Exposure)
and LC Participation Fees that otherwise would have been payable pursuant to
Section 2.12(b) to such Defaulting Lender with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Banks (and allocated among
them ratably based on the amount of such Defaulting Lender’s LC Exposure
attributable to Letters of Credit issued by each Issuing Bank) until and to the
extent that such LC Exposure is reallocated and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, no Swingline Lender shall be
required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend, renew or extend any Letter of Credit, unless, in each case, the
related exposure and the Defaulting Lender’s then outstanding Swingline Exposure
or LC Exposure, as applicable, will be fully covered by the Commitments of the
Non-Defaulting Lenders and/or cash collateral provided by the Borrowers in
accordance with Section 2.21(c), and participating interests in any such funded
Swingline Loan or in any such issued, amended, reviewed or extended Letter of
Credit will be allocated among the Non-Defaulting Lenders in a manner consistent
with Section 2.21(c)(i) (and such Defaulting Lender shall not participate
therein).

 

60



--------------------------------------------------------------------------------

Subject to Section 10.17, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation. In the event that the Administrative
Agent, the Company, each Issuing Bank and each Swingline Lender each agree that
a Defaulting Lender has adequately remedied all matters that caused such Lender
to be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Revolving Loans
and such funded participations in Swingline Loans and LC Disbursements of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans and such participations in accordance
with its Applicable Percentage, and such Lender shall thereupon cease to be a
Defaulting Lender (but shall not be entitled to receive any fees ceasing to
accrue during the period when it was a Defaulting Lender as set forth in this
Section 2.21 and all amendments, waivers or other modifications effected without
its consent in accordance with the provisions of Section 10.02 and this
Section 2.21 during such period shall be binding on it). The rights and remedies
against, and with respect to, a Defaulting Lender under this Section 2.21 are in
addition to, and cumulative and not in limitation of, all other rights and
remedies that the Administrative Agent, the Company, each Issuing Bank, each
Swingline Lender or any Non-Defaulting Lender may at any time have against, or
with respect to, such Defaulting Lender.

ARTICLE III

Representations and Warranties

Each of the Company and the Borrowing Subsidiaries represents and warrants, on
the Effective Date and on each other date on which representations and
warranties are required to be, or are deemed to be, made under the Loan
Documents, to each of the Lenders and the Issuing Banks as follows:

SECTION 3.01. Corporate Existence and Power; Compliance with Law and Agreements.
Each Borrower is a corporation, partnership or company duly incorporated or
organized, as applicable, validly existing and in good standing (to the extent
such concept exists in the relevant jurisdiction) under the laws of its
jurisdiction of incorporation or organization, as applicable. Each of the
Company and its Consolidated Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, does not constitute a Material Adverse Effect.

 

61



--------------------------------------------------------------------------------

SECTION 3.02. Corporate Authority. The Transactions to be entered into by each
Borrower have been duly authorized by all necessary corporate or other
organizational action and are within such Borrower’s corporate or other
organizational power, do not require the approval of the equityholders or
shareholders, as applicable, of such Borrower, and will not violate any
provision of law or of its certificate of incorporation, memorandum and articles
of association, limited liability company agreement or other constitutive
document or by-laws, or result in the breach of or constitute a default or
require any consent under, or result in the creation of any Lien upon any
property or assets of such Borrower pursuant to, any indenture or other
agreement or instrument to which such Borrower is a party or by which such
Borrower or its property may be bound or affected. The execution, delivery and
performance by each Borrower of this Agreement, each Note executed by such
Borrower and each other Loan Document executed by such Borrower do not require
any license, consent or approval of, or advance notice to or advance filing with
any Governmental Authority or any other third party, or if required, any such
license, consent or approval has been obtained and any such notice or filing has
been made. Each Borrowing Subsidiary, at the time it becomes a Borrowing
Subsidiary and at all times thereafter, will have the requisite power and
authority to execute and deliver the Borrowing Subsidiary Agreement and to
perform its obligations thereunder and under the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and to borrow hereunder.

SECTION 3.03. Enforceability. This Agreement is, and each Note and each other
Loan Document when delivered by a Borrower hereunder will be, duly executed and
delivered by the Borrowers or such Borrower, as the case may be, and does or
will constitute the legal, valid and binding obligation of the Borrowers or such
Borrower enforceable against the Borrowers or such Borrower in accordance with
its terms, except as enforceability may be limited by general principles of
equity and bankruptcy, insolvency, reorganization or similar laws affecting
creditors’ rights generally and by moratorium laws from time to time in effect.

SECTION 3.04. Financial Condition; No Material Adverse Effect. (a) The Company
has furnished to the Lenders the audited consolidated financial statements of
the Company for the fiscal year ended December 31, 2018, audited by and
accompanied by the opinion of Ernst & Young, LLP. Such financial statements
present fairly in all material respects the financial position, results of
operations and cash flows of the Company and its Consolidated Subsidiaries on a
consolidated basis as at the dates thereof and for the periods covered thereby
in accordance with GAAP.

(b) Since December 31, 2018, there has been no Material Adverse Effect.

SECTION 3.05. Litigation. There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending or, to the knowledge of
the Company, threatened against or affecting the Company or any of its
Consolidated Subsidiaries that constitute a Material Adverse Effect.

SECTION 3.06. ERISA. The Company has fulfilled its obligations under the minimum
funding standards of ERISA and the Code with respect to each employee benefit
plan of the Company subject to such standards and is in compliance in all
material respects with the applicable provisions of ERISA, and has not incurred
any liability to the PBGC or any employee benefit plan of the Company under
Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA.

 

62



--------------------------------------------------------------------------------

SECTION 3.07. Environmental Matters. Each of the Company and its Consolidated
Subsidiaries has obtained all permits, licenses and other authorizations which
are required under all Environmental Laws, including laws relating to emissions,
discharges, releases or threatened releases of Hazardous Materials into the
environment (including, without limitation, ambient air, surface water, ground
water or land), or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials, except to the extent failure to have any such permit,
license or authorization does not constitute a Material Adverse Effect. The
Company and its Consolidated Subsidiaries are in compliance with all terms and
conditions of all required permits, licenses and authorizations, and are also in
compliance with all other limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules and timetables, contained in
those laws or contained in any regulation, code, plan, order, decree, judgment,
injunction, notice or demand letter issued, entered, promulgated or approved
thereunder, except to the extent failure to comply does not constitute a
Material Adverse Effect.

SECTION 3.08. Federal Regulations. No part of the proceeds of the Loans will be
used, directly or indirectly, for any purpose that violates (including on the
part of any Lender) any of the regulations of the Board, including Regulations U
and X.

SECTION 3.09. Investment Company Status. Neither the Company nor any of the
Borrowing Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

SECTION 3.10. Scheduled Debt. Schedule 3.10 sets forth all of the Debt for
borrowed money of the Consolidated Subsidiaries of the Company as of
December 31, 2018 of which the Company, having made all due inquiry, is, as of
the December 31, 2018, aware.

SECTION 3.11. Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed reasonably to ensure
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with applicable Anti-Corruption Laws and
Sanctions. The Company, its Subsidiaries and, to the Company’s knowledge, their
respective directors, officers, employees and agents are in compliance with
applicable Anti-Corruption Laws and Sanctions in all material respects. None of
(a) the Company, any Subsidiary or, to the knowledge of the Company, any of
their respective directors, officers or employees, or (b) to the knowledge of
the Company, any agent of the Company or any of its Subsidiaries that will act
in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.

 

63



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01. Conditions to Effectiveness. This Agreement shall become effective
on the date on which each of the following conditions shall be satisfied:

(a) The Administrative Agent shall have received from each party hereto either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) evidence satisfactory to the Administrative Agent (which may include
facsimile or other electronic transmission) that such party has signed a
counterpart of this Agreement (it being understood that arrangements will be
made to subsequently deliver original executed counterparts if requested by the
parties hereto).

(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent, the Issuing Banks and the Lenders and dated the
Effective Date) of counsel to the Company, in form and substance reasonably
satisfactory to the Administrative Agent.

(c) The Administrative Agent shall have received documents and certificates
relating to the organization, existence and good standing (to the extent such
concept exists in the relevant jurisdiction) of the Company, the authorization
of the Transactions, the incumbency of the persons executing this Agreement on
behalf of the Company and any other legal matters relating to the Company, this
Agreement or the Transactions reasonably requested by the Administrative Agent,
all in form and substance reasonably satisfactory to the Administrative Agent.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming satisfaction as of the Effective Date of the
conditions set forth in paragraphs (a) and (b) of Section 4.02 (with all
references in such paragraphs to a Credit Event being deemed to be references to
the Effective Date).

(e) The Administrative Agent, the Arrangers and each Lender shall have received
all fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses (including fees, charges and disbursements of counsel) required to be
reimbursed or paid by any Borrower under any commitment letter or fee letter
entered into in connection with the credit facility established hereunder.

(f) All principal, interest, fees and other amounts due or outstanding under the
Existing Credit Agreement shall have been paid in full, the commitments
thereunder shall have been or shall be terminated, all letters of credit issued
thereunder shall have expired or been terminated or shall be Existing Letters of
Credit, and the Administrative Agent shall have received reasonably satisfactory
evidence thereof.

(g) The Lenders shall have received (i) all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act,
to the extent requested in a written notice to the Company at least 10 days
prior to the Effective Date, and (ii) to the extent any Borrowing Subsidiary
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least five days prior to the Effective Date, any Lender that has
requested, in a written notice to the Company at least 10 days prior to the
Effective Date, a Beneficial Ownership Certification in relation to such
Borrowing Subsidiary shall have received such Beneficial Ownership Certification
(provided that, upon the execution and delivery by such Lender of its signature
page to this Agreement, the condition set forth in this clause (ii) shall be
deemed to be satisfied).

 

64



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Conditions to Each Credit Event. The obligation of each Lender to
make a Loan to any Borrower on the occasion of any Borrowing, and the obligation
of each Issuing Bank to issue, renew, extend or increase the amount of any
Letter of Credit, is subject to receipt of the request therefor in accordance
herewith and to the satisfaction (or waiver in accordance with Section 10.02) of
the following conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement (other than, after the Effective Date, those set forth in Sections
3.04(b) and 3.05) shall be true and correct (i) in the case of the
representations and warranties qualified as to materiality, in all respects and
(ii) otherwise, in all material respects, in each case on and as of the date of
such Credit Event (or, if such representation or warranty relates to a specific
date, as of such specific date).

(b) At the time of and immediately after giving effect to such Credit Event, no
Default shall have occurred and be continuing.

Each Credit Event shall be deemed to constitute a representation and warranty by
the applicable Borrower on the date thereof that the conditions specified in
paragraphs (a) and (b) of this Section have been satisfied.

SECTION 4.03. Conditions to Initial Borrowing by each Borrowing Subsidiary. The
obligation of each Lender to make a Loan to any Borrowing Subsidiary and the
obligation of each Issuing Bank to issue, renew, extend or increase the amount
of any Letter of Credit for the account of any Borrowing Subsidiary, is subject
to the satisfaction (or waiver in accordance with Section 10.02) of the
following additional conditions:

(a) With respect to any Borrowing Subsidiary not already party hereto, the
Administrative Agent (or its counsel) shall have received such Borrowing
Subsidiary’s Borrowing Subsidiary Agreement, duly executed by all parties
thereto.

(b) The Administrative Agent shall have received such documents and
certificates, including such customary opinions of counsel (in each case, in
form and substance reasonably satisfactory to the Administrative Agent), as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing (to the extent such concept exists in
the relevant jurisdiction) of such Borrowing Subsidiary, the authorization of
the Transactions by such Borrowing Subsidiary, the incumbency of the persons
executing any Loan Document on behalf of such Borrowing Subsidiary and any other
legal matters reasonably relating to such Borrowing Subsidiary, its Borrowing
Subsidiary Agreement or such Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

 

65



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated, the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, each of the Company and the Borrowing
Subsidiaries covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent for distribution to each Lender:

(a) as soon as available and in any event within 100 days after the end of each
of its fiscal years, a copy of the Company’s Form 10-K for such fiscal year
containing a consolidated balance sheet as at the end of such fiscal year and
statements of consolidated income and retained earnings and a statement of
consolidated cash flows for such year, setting forth in comparative form the
corresponding figures for the preceding fiscal year and certified by Ernst &
Young, LLP, or other independent registered public accounting firm of recognized
national standing selected by the Company (it being agreed that (i) no breach of
the requirements of this clause shall occur as a result of a change in the
reporting requirements of the SEC and (ii) in the event any of the financial
statements referred to in this clause shall no longer be required to be included
in the Company’s Form 10-K, the Company shall nevertheless furnish such
financial statements);

(b) as soon as available and in any event within 60 days after the end of each
of the first three fiscal quarters of each of its fiscal years, a copy of the
Company’s Form 10-Q for each such fiscal quarter containing a consolidated
balance sheet as at the end of such fiscal quarter and a statement of
consolidated income and a statement of consolidated cash flows for such period,
prepared on a basis consistent with the corresponding period of the preceding
fiscal year, except as disclosed in such financial statements or otherwise
disclosed to the Lenders in writing, and certified by a Financial Officer of the
Company as presenting fairly, in all material respects, the consolidated
financial position and the consolidated results of operations and cash flows of
the Company and its Consolidated Subsidiaries as of the end of and for such
fiscal quarter and such portion of such fiscal year in accordance with GAAP,
subject, however, to year-end audit adjustments (it being agreed that in the
event such financial statements of the Company shall no longer be required to be
included in Form 10-Q, the Company shall nevertheless furnish such financial
statements);

(c) within 120 days after the end of each fiscal year of the Company and within
60 days after the end of each of the first three fiscal quarters of each fiscal
year of the Company, a statement, signed by a Financial Officer of the Company,
(i) setting forth the computations of the Company Capitalization Ratio and
(ii) if any Lease Accounting GAAP Change shall have become effective and shall
have been applied by the Company, and such Lease Accounting GAAP Change affects
the comparability of the consolidated financial statements (or any part thereof)
for such fiscal year or such fiscal quarter compared to the corresponding
consolidated financial statements (or such part thereof) for the prior fiscal
year or the corresponding fiscal quarter of such prior fiscal year in a material
respect, specifying the effect of such Lease Accounting GAAP Change on the
consolidated financial statements for such fiscal year or such fiscal quarter;

 

66



--------------------------------------------------------------------------------

(d) promptly after the sending or filing thereof, copies of all proxy
statements, financial statements and regular or special reports (other than
reports on Form 10-K and Form 10-Q but including those on Form 8-K) and
registration statements under the Securities Act (other than those on Form S-8
or any successor form relating to the registration of securities offered
pursuant to any employee benefit plan) which the Company sends to its
stockholders or files with the SEC;

(e) promptly following a request therefor, any documentation or other
information that a Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and the
Beneficial Ownership Regulation; and

(f) from time to time such further information regarding the business, affairs
and financial condition of the Company and its Subsidiaries as the Lenders shall
reasonably request.

Information required to be delivered pursuant to Sections 5.01(a), 5.01(b) and
5.01(d) (but only with respect to information filed with and publicly available
from the SEC and not with respect to information sent to stockholders) shall be
deemed to have been delivered on the date on which such information has been
posted on the Company’s website at http://www.hess.com or on the SEC’s website
at http://www.sec.gov. All documents and notices required to be delivered to the
Lenders by this Section shall be deemed delivered when posted by the
Administrative Agent on the Platform.

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default; and

(b) any other event or development that constitutes a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and, in the case of
clause (a) above, any action taken or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of its Consolidated Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises necessary
to the conduct of its business, except, in the case of the legal existence of
any such Consolidated Subsidiary or any such right, license, permit, privilege
or franchise, where the failure to so preserve, renew and keep in full force and
effect does not constitute a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation or Division permitted
under Section 6.02.

 

67



--------------------------------------------------------------------------------

SECTION 5.04. Insurance. The Company will, and will cause each of its
Consolidated Subsidiaries to, maintain in full force and effect such policies of
insurance in such amounts issued by insurers of recognized responsibility
covering the properties and operations of the Company and its Consolidated
Subsidiaries as is customarily maintained by corporations engaged in the same or
similar business in the localities where the properties and operations are
located, including insurance in connection with the disposal, handling, storage,
transportation or generation of Hazardous Materials; provided, that nothing
shall prevent the Company or any of its Consolidated Subsidiaries from effecting
workers’ compensation or similar insurance in respect of operations in any state
or other jurisdiction through an insurance fund operated by such state or
jurisdiction or from maintaining a system or systems of self-insurance covering
its properties or operations as provided above to the extent that such
self-insurance is customarily effected by corporations engaged in the same or
similar businesses similarly situated and is otherwise prudent in the
circumstances.

SECTION 5.05. Compliance with Laws. The Company will, and will cause each of its
Consolidated Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, does not
constitute a Material Adverse Effect.

SECTION 5.06. Use of Proceeds. The proceeds of the Loans will be applied by the
Company and the Borrowing Subsidiaries:

(a) to meet part of the working capital and general corporate requirements of
the Company and its Subsidiaries,

(b) for the payment of dividends and distributions by the Company and its
Subsidiaries and

(c) for other general corporate purposes of the Company and its Subsidiaries.

The Letters of Credit will be used for general corporate purposes of the Company
and its Subsidiaries. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that violates (including on the part of
any Lender) any of the Regulations of the Board, including Regulations U and X,
as in effect from time to time. The Borrowers will not request any Borrowing or
Letter of Credit, and the Borrowers will not use or permit their Subsidiaries to
use, and shall take reasonable steps to ensure that their and their
Subsidiaries’ respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party to this Agreement.

 

68



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, and all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, each of the Company and the Borrowing
Subsidiaries covenants and agrees with the Lenders that:

SECTION 6.01. Liens. The Company will not, and will not permit any of its
Consolidated Subsidiaries (other than the Midstream Subsidiaries) to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Company or any of its Consolidated
Subsidiaries existing on the Effective Date and set forth in Schedule 6.01;
provided that (i) such Lien shall not apply to any other property or asset of
the Company or any of its Consolidated Subsidiaries and (ii) such Lien shall
secure only those obligations which it secures on the Effective Date and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any of its Consolidated Subsidiaries or existing on any
property or asset of any Person that becomes a Consolidated Subsidiary after the
Effective Date prior to the time such Person becomes a Consolidated Subsidiary;
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Consolidated Subsidiary,
(ii) such Lien shall not apply to any other property or assets of the Company or
any of its Consolidated Subsidiaries, (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Consolidated Subsidiary, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof and (iv) in the case of any Person becoming a Consolidated Subsidiary as
a result of a Division where the Dividing Person is the Company or a
Consolidated Subsidiary, such Lien was permitted by this clause (c) immediately
prior to the consummation of such Division;

(d) Liens securing Debt of the Company and its Consolidated Subsidiaries
incurred to finance the acquisition of fixed or capital assets by the Company or
any Consolidated Subsidiary (other than any Midstream Subsidiary); provided that
(i) such Liens shall be created substantially simultaneously with such
acquisition, (ii) such Liens securing such Debt do not at any time encumber any
property other than the property financed by such Debt and (iii) the principal
amount of Debt secured by any such Lien shall at no time exceed 100% of the
original purchase price of such assets (in the case of a purchase) or fair value
of such property at the time it was acquired (in all other cases);

 

69



--------------------------------------------------------------------------------

(e) Liens to secure Debt of the Company and its Consolidated Subsidiaries (other
than any Midstream Subsidiaries) not otherwise permitted by this Section 6.01,
provided that, immediately after giving effect to the creation, incurrence or
assumption of any such Lien or of any Debt secured thereby, the aggregate Debt
secured by Liens in reliance on this clause (e) does not exceed 15% of the
Consolidated Net Tangible Assets at such time; and

(f) Liens on assets of the Company or any Consolidated Subsidiary of the Company
securing Debt or other obligations owed to a Consolidated Subsidiary (other than
a Midstream Subsidiary) of the Company or the Company, as the case may be.

SECTION 6.02. Fundamental Changes. (a) The Company will not (x) liquidate or
dissolve or (y) consolidate with or merge into any other Person, or permit any
Person to merge or consolidate into it, or make any sale or other disposition of
all or substantially all of its consolidated assets to any other Person, unless,
in the case of this clause (y):

(i) the survivor of any such merger or consolidation or the purchaser or
acquiror of such assets shall be a corporation incorporated under the laws of
one of the States of the United States and not more than 25% of the voting stock
(assuming the conversion of all convertible securities and exercise of all
options, rights or warrants) of such survivor or such purchaser shall be owned
by such other Person or its owners and shareholders;

(ii) such survivor or such purchaser (if not the Company) (A) shall deliver all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act, to the extent reasonably requested
in connection therewith by the Administrative Agent or any Lender and (B) shall
expressly assume the obligations of the Company under this Agreement pursuant to
documentation in form and substance satisfactory to the Administrative Agent;
and

(iii) at the time thereof and immediately after giving effect thereto no Default
shall have occurred and be continuing and the Company shall have furnished the
Administrative Agent with evidence of compliance with the provisions of this
Section 6.02.

(b) The Company will not permit any Borrowing Subsidiary to reorganize in a new
jurisdiction, to merge, consolidate with or merge into any other Person, or
permit any Person to merge or consolidate into any Borrowing Subsidiary, or to
consummate a Division as the Dividing Person unless:

(i) if such new jurisdiction is, or if the survivor of any such merger or
consolidation or any Division Successor of such Division shall be organized in,
a jurisdiction other than (x) one of the States of the United States or (y) a
jurisdiction in which any then existing Borrowing Subsidiary is organized, then
(A) the Company shall have provided not less than 10 Business Days’ prior notice
to the Administrative Agent and the Lenders of its intent to consummate such
transaction, identifying such jurisdiction, and no Lender shall have, within 10
Business Days following the Company’s notice, notified the Company and the
Administrative Agent that (1) it would be unlawful for such Lender or its
Affiliates to make or maintain Loans to such Borrowing Subsidiary, such survivor
or any such Division

 

70



--------------------------------------------------------------------------------

Successor, as the case may be, or (2) such Lender or its Affiliates would
otherwise be barred by applicable internal policies from making or maintaining
Loans to such Borrowing Subsidiary, such survivor or any such Division
Successor, as the case may be, in each case, after giving effect to such
transaction; (B) such Borrowing Subsidiary, such survivor and each such Division
Successor, as the case may be, shall have delivered all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act, to the extent reasonably requested in connection therewith by the
Administrative Agent or any Lender, and such documents and certificates,
including customary opinions of counsel (in form and substance reasonably
satisfactory to the Administrative Agent), as the Administrative Agent may
reasonably request and (C) in the case of any such merger or consolidation, the
survivor thereof, and in the case of any such Division, each Division Successor,
shall expressly assume the obligations of such Borrowing Subsidiary under this
Agreement pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent; or

(ii) if such new jurisdiction is, or the survivor of any such merger or
consolidation or each Division Successor of such Division shall be organized in,
(x) one of the States of the United States or (y) a jurisdiction in which any
then-existing Borrowing Subsidiary is organized, then (A) such Borrowing
Subsidiary, such survivor or each such Division Successor, as the case may be,
shall have delivered all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, to the extent
reasonably requested in connection therewith by the Administrative Agent or any
Lender, and such documents and certificates, including customary opinions of
counsel (in form and substance reasonably satisfactory to the Administrative
Agent), as the Administrative Agent may reasonably request and (B) in the case
of any such merger or consolidation, the survivor thereof, and in the case of
any such Division, each Division Successor, shall expressly assume the
obligations of such Borrowing Subsidiary under this Agreement pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent.

(c) The Company will not, and will not permit any of its Consolidated
Subsidiaries to, engage to any material extent in any business other than
energy-related businesses.

SECTION 6.03. Restrictive Agreements. The Company will not, and will not permit
any of its Consolidated Subsidiaries (other than any Midstream Subsidiary) to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement with any Person (other than any such agreements or
arrangements between or among the Company and its Consolidated Subsidiaries
(other than the Midstream Subsidiaries)) that prohibits, restricts or imposes
any condition upon the ability of any Significant Subsidiary (other than any
Midstream Subsidiary) to pay dividends or other distributions with respect to
any shares of its capital stock or to make or repay loans or advances to the
Company; provided that the foregoing shall not apply to prohibitions,
restrictions and conditions imposed by any agreement or other arrangement so
long as the Company has determined in good faith that such prohibitions,
restrictions and conditions would not reasonably be expected to impair in any
material respect the ability of the Borrowers to meet their ongoing obligations
under the Loan Documents.

 

71



--------------------------------------------------------------------------------

SECTION 6.04. Future Subsidiary Guarantees. The Company will not permit any
Subsidiary to Guarantee any other Debt of the Company unless such Subsidiary has
executed and delivered or simultaneously executes and delivers a guarantee
agreement in a form and substance reasonably satisfactory to the Administrative
Agent for the Guarantee of the payment of the obligations hereunder; provided
that the Company shall not be obligated to provide any such Guarantee by a
Subsidiary not organized under the laws of the United States, any State thereof
or the District of Columbia if the provision of such Guarantee would result in
an adverse Tax consequence to the Company or its Subsidiaries.

SECTION 6.05. Capitalization Ratios. The Company shall not permit the Company
Capitalization Ratio to exceed, as of the last day of any fiscal quarter, 0.650
to 1.000.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall be in default in the payment when due of any principal of
any Loan on the maturity date thereof or any reimbursement obligation in respect
of any LC Disbursement on the date on which the same shall become due;

(b) any Borrower shall be in default for five days in the payment when due of
any interest on any Loan or any other amount (other than principal) due
hereunder;

(c) any representation or warranty made or deemed made by any Borrower in
Article III or in any other Loan Document or in any certificate of any Borrower
furnished to the Administrative Agent, any Issuing Bank or any Lender in
connection with any Loan Document shall prove to have been incorrect, when made
or deemed made, in any material respect;

(d) any Borrower shall be in default in the performance of (i) any covenant
applicable to it contained in Section 5.02(a), 5.03 (solely with respect to
legal existence of the Company), 5.06, 6.01, 6.02, 6.03, 6.04 or 6.05 for five
consecutive days after such default shall have become known to the Company or
any Borrower or (ii) any other covenant, condition or agreement applicable to it
contained in any Loan Document (other those specified in clause (a) or (b) of
this Article) for 30 consecutive days after such default shall have become known
to the Company or any Borrower;

(e) any obligation of the Company or any Significant Subsidiary (other than any
Midstream Subsidiary) in respect of any Material Indebtedness now or hereafter
outstanding shall become due by its terms, whether by acceleration or otherwise,
and shall not be paid, extended or refunded or any default or event of default
shall occur in respect of any such

 

72



--------------------------------------------------------------------------------

obligation and shall continue for a period of time sufficient to cause or permit
the acceleration of maturity thereof, or the Company or any Significant
Subsidiary (other than any Midstream Subsidiary) shall fail to pay any Swap
Payment Obligation of such Person in excess of $150,000,000 when due and payable
(whether by acceleration or otherwise), unless such Person is contesting such
Swap Payment Obligation in good faith by appropriate proceedings and has set
aside appropriate reserves relating thereto in accordance with GAAP; provided
that in the case of any guarantees, endorsements and other contingent
obligations in respect of any such obligation for borrowed money of an entity
other than the Company or any Consolidated Subsidiary (other than any Midstream
Subsidiary) (all of the foregoing being herein called “Accommodation Guarantee
Indebtedness”), a default with respect to any Accommodation Guarantee
Indebtedness of such Person shall constitute an Event of Default hereunder only
if there shall have been a default in the performance by such Person of its
obligations with respect to such Accommodation Guarantee Indebtedness and such
default shall continue for more than 30 days after a holder or beneficiary of
such Accommodation Guarantee Indebtedness shall have demanded the performance of
such obligation;

(f) final judgment for the payment of money in excess of $150,000,000 shall be
rendered against the Company or any of its Significant Subsidiaries (other than
any Midstream Subsidiary), and the same shall remain undischarged for a period
of 60 days during which the judgment shall not be on appeal with the execution
thereof being effectively stayed or execution thereof shall not be otherwise
effectively stayed;

(g) the Company or any of its Significant Subsidiaries (other than any Midstream
Subsidiary) shall (i) apply for or consent to the appointment of a receiver,
trustee, administrator or liquidator of itself or of all or a substantial part
of its assets, (ii) be unable, or admit in writing its inability or failure, to
pay its debts generally, (iii) make a general assignment for the benefit of
creditors, (iv) be adjudicated to be bankrupt or insolvent, (v) commence any
case, proceeding or other action under any existing or future law relating to
bankruptcy, insolvency, reorganization or relief of debtors seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent entity, or seeking reorganization, arrangement,
adjustment, winding up, liquidation, dissolution, composition or other relief
with respect to it or its debts or an arrangement with creditors or taking
advantage of any insolvency law or proceeding for the relief of debtors, or file
an answer admitting the material allegations of a petition filed against it in
any bankruptcy, reorganization or insolvency proceeding, or (vi) take corporate
action for the purpose of effecting any of the foregoing;

(h) any case, proceeding or other action shall be instituted in any court of
competent jurisdiction against the Company or any of its Significant
Subsidiaries (other than any Midstream Subsidiary), seeking in respect of the
Company or any of its Significant Subsidiaries (other than any Midstream
Subsidiary) adjudication in bankruptcy, reorganization, dissolution, winding up,
liquidation, administration, a composition or arrangement with creditors, a
readjustment of debts, the appointment of a trustee, receiver, administrator,
liquidator or the like of the Company or any of its Significant Subsidiaries
(other than any Midstream Subsidiary) or of all or any substantial part of its
assets, or other like relief in respect of the Company or any of its Significant
Subsidiaries (other than any

 

73



--------------------------------------------------------------------------------

Midstream Subsidiary) under any bankruptcy or insolvency law, and such case,
proceeding or other action results in an entry of an order for relief or any
such adjudication or appointment or if such case, proceeding or other action is
being contested by such Company or any of its Significant Subsidiaries (other
than any Midstream Subsidiary) in good faith, the same shall continue
undismissed, or unstayed and in effect, for any period of 60 consecutive days;
or

(i) at any time subsequent to December 31, 2018 and prior to the Maturity Date,
Continuing Directors shall fail to constitute at least a majority of the Board
of Directors of the Company; for the foregoing purpose, the term “Continuing
Directors” means those persons who were directors of the Company on December 31,
2018 and any person whose election or nomination for election as a director of
the Company at any time subsequent thereto was approved by at least a majority
of the persons who were then Continuing Directors;

then, and in every such event (other than an event with respect to the Company
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent shall, at the
request of the Required Lenders, by notice to the Company, take any or all of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part (but ratably as among the Classes of Loans and the Loans of each Class at
the time outstanding), in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers hereunder,
shall become due and payable immediately and (iii) require the deposit of cash
collateral in respect of LC Exposure as provided in Section 2.06(i), in each
case, without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrowers; and in the case of any event with
respect to the Company described in clause (g) or (h) of this Article, the
Commitments shall immediately and automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrowers hereunder, shall immediately and
automatically become due and payable and the deposit of such cash collateral in
respect of LC Exposure shall immediately and automatically become due, in each
case, without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrowers.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as the Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent under the Loan Documents and
authorizes the Administrative Agent to take such actions and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and of
the other Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

 

74



--------------------------------------------------------------------------------

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender, an Issuing Bank or a Swingline
Lender as any other Lender, Issuing Bank or Swingline Lender and may exercise
the same as though it were not the Administrative Agent, and such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Company or any of its Subsidiaries or other Affiliates as if
it were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders, Issuing Banks or Swingline Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing (and it is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law, and that such term is used as a matter of market custom and is
intended to create or reflect only an administrative relationship between
contracting parties), (b) the Administrative Agent shall not have any duty to
take any discretionary action or to exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion, could expose the Administrative Agent to
liability or be contrary to any Loan Document or applicable law, rule or
regulation, and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any of its Subsidiaries or other Affiliates that is communicated to or obtained
by the Person serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents) or in the absence of its own
gross negligence or willful misconduct, with such absence to be presumed unless
otherwise determined by a court of competent jurisdiction by a final and
non-appealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof (stating that
it is a “notice of default”) is given to the Administrative Agent by a Borrower
or a Lender, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

75



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person (whether
or not such Person in fact meets the requirements set forth in the Loan
Documents for being the signatory, sender or authenticator thereof). The
Administrative Agent also may rely, and shall not incur any liability for
relying, upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person (whether or not such Person in fact meets the
requirements set forth in the Loan Documents for being the signatory, sender or
authenticator thereof), and may act upon any such statement prior to receipt of
written confirmation thereof. The Administrative Agent may consult with legal
counsel (who may be counsel for any Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more subagents appointed by the Administrative Agent, provided that,
other than in the case of any such sub-agent that is an Affiliate of the
Administrative Agent, the Administrative Agent shall provide prompt written
notice of such appointment to the Company. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint one of the Lenders a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and in consultation with the Company, appoint one of the Lenders as a
successor Administrative Agent, which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank. If the Administrative Agent is
a Defaulting Lender pursuant to clause (d) of the definition thereof, the
Required Lenders may, to the extent permitted by applicable law, by notice in
writing to the Company and the Administrative Agent, remove the Administrative
Agent in its capacity as such and, in consultation with the Company, appoint a
successor. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent, and the retiring or removed Administrative Agent shall be
discharged (to the extent not theretofore discharged) from its duties and
obligations hereunder and under the other Loan Documents. The fees payable by
the Company to a successor Administrative Agent shall be

 

76



--------------------------------------------------------------------------------

the same as those payable to its predecessor unless otherwise agreed between the
Company and such successor. After the Administrative Agent’s resignation or
removal hereunder, the provisions of this Article and Section 10.03, as well as
any exculpatory, reimbursement and indemnification provisions set forth in any
other Loan Document, shall continue in effect for the benefit of such retiring
or removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by them while it
was acting as Administrative Agent.

Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent, any Arranger, any Issuing Bank
or any other Lender, or any of the Related Parties of any of the foregoing and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
each Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any Arranger, any Issuing Bank or any
other Lender, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any other Loan Document or other related
agreement or any document furnished hereunder or thereunder.

Each Lender, by delivering its signature page to this Agreement, or delivering
its signature page to an Assignment and Acceptance or any other Loan Document
pursuant to which it shall become a Lender hereunder, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on the Effective Date.
In determining compliance with any condition hereunder to the making of a Loan,
or the issuance, extension, renewal or increase of a Letter of Credit, that by
its terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Issuing Bank sufficiently in
advance to the making of such Loan or the issuance, extension, renewal or
amendment of such Letter of Credit.

None of the Arrangers, the Syndication Agents or the Documentation Agents shall
have any duties or obligations under this Agreement or any other Loan Document
(except in its capacity, as applicable, as a Lender or an Issuing Bank), but all
such Persons shall have the benefit of the indemnities provided for hereunder.

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Borrower, that at least one of the following
is and will be true:

(a) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

 

77



--------------------------------------------------------------------------------

(b) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(c) (i) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (ii) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (iii) the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (iv) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(d) such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

In addition, unless the immediately preceding clause (a) is true with respect to
a Lender or such Lender has not provided another representation, warranty and
covenant as provided in the immediately preceding clause (d), such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, and each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Company or any other Borrower, that none of the Administrative Agent, or any
Arranger, any Syndication Agent, any Documentation Agent or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto).

The Administrative Agent, each Arranger, each Syndication Agent and each
Documentation Agent hereby informs the Lenders that each such Person is not
undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments, this
Agreement and any other Loan Documents, (ii) may recognize a gain if it extended
the Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other

 

78



--------------------------------------------------------------------------------

payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE IX

Guarantee

In order to induce the Lenders to extend credit to the Borrowing Subsidiaries
hereunder and to induce the Issuing Banks to issue Letters of Credit for the
accounts of the Borrowing Subsidiaries hereunder, the Company hereby irrevocably
and unconditionally guarantees the Guaranteed Obligations. The Company further
agrees that the due and punctual payment of the Guaranteed Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any Guaranteed Obligation.

The Company waives presentment to, demand of payment from and protest to any
Borrowing Subsidiary of any of its Guaranteed Obligations, and also waives
notice of acceptance of its obligations and notice of protest for nonpayment and
all other notices, demands and protests and formalities of any kind which may
otherwise constitute grounds for relieving the Company of its obligations
hereunder. The obligations of the Company hereunder shall not be affected by
(a) the failure of the Administrative Agent, any Lender or any Issuing Bank, as
the case may be, to assert any claim or demand or to enforce any right or remedy
against any Borrowing Subsidiary under the provisions of this Agreement, any
other Loan Document or otherwise; (b) any extension or renewal of any of the
Guaranteed Obligations; (c) any rescission, waiver, amendment or modification
of, or release from, any of the terms or provisions of this Agreement or any
other Loan Document or agreement; (d) the failure or delay of the Administrative
Agent, any Lender or any Issuing Bank, as the case may be, to exercise any right
or remedy against any other guarantor of the Guaranteed Obligations; (e) the
failure of the Administrative Agent, any Lender or any Issuing Bank, as the case
may be, to assert any claim or demand or to enforce any remedy under any Loan
Document or any other agreement or instrument; (f) any default, failure or
delay, willful or otherwise, in the performance of the Guaranteed Obligations;
(g) any lack of validity or unenforceability of this Agreement or any other Loan
Document; (h) any change in ownership of any Borrower or any merger or
consolidation of any Borrower with any other Person, (i) any other circumstance
which may constitute a defense (other than payment in full of the Guaranteed
Obligations) or (j) any other act, omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of the Company or
otherwise operate as a discharge of the Company as a matter of law or equity or
which would impair or eliminate any right of the Company to subrogation.

 

79



--------------------------------------------------------------------------------

The Company further agrees that its guarantee hereunder constitutes a promise of
payment when due (whether or not any bankruptcy or similar proceeding shall have
stayed the accrual or collection of any of the Guaranteed Obligations or
operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent, any Lender
or any Issuing Bank, as the case may be, to any balance of any deposit account
or credit on the books of any Lender or Issuing Bank, as the case may be, in
favor of any Borrower or Subsidiary or any other Person.

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever, by
reason of the invalidity, illegality or unenforceability of the Guaranteed
Obligations, any impossibility in the performance of the Guaranteed Obligations
or otherwise.

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Guaranteed Obligation is rescinded or must otherwise be
restored by the Administrative Agent, any Lender or any Issuing Bank as
applicable, upon the bankruptcy or reorganization of any Borrowing Subsidiary or
otherwise.

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Lender or any Issuing Bank may have at law or in
equity against the Company by virtue hereof, upon the failure of any Borrowing
Subsidiary to pay any Guaranteed Obligation of such Borrowing Subsidiary when
and as the same shall become due, whether at maturity, by acceleration, after
notice of prepayment or otherwise, the Company hereby promises to and will, upon
receipt of written demand by the Administrative Agent (which demand shall not be
required if not allowed due to the existence of a bankruptcy or similar
proceeding and is hereby waived by the Company in the event of such
circumstances), forthwith pay, or cause to be paid, to the Administrative Agent
for distribution to the Lenders and/or the Issuing Banks in cash an amount equal
the unpaid principal amount of such Guaranteed Obligation. The Company further
agrees that if payment in respect of any Guaranteed Obligation shall be due in a
currency other than dollars and/or at a place of payment other than New York and
if, by reason of any legal prohibition, disruption of currency or foreign
exchange markets, war or civil disturbance or other event, payment of such
Guaranteed Obligation in such currency or at such place of payment shall be
impossible or, in the reasonable judgment of any Lender or any Issuing Bank, not
consistent with the protection of its rights or interests, then, at the election
of such Lender or such Issuing Bank, as the case may be, the Company shall make
payment of such Guaranteed Obligation in dollars (based upon the applicable
exchange rate in effect on the date of payment) and/or in New York, and shall
indemnify such Lender or such Issuing Bank, as the case may be, against any
losses or expenses (including losses or expenses resulting from fluctuations in
exchange rates) that it shall sustain as a result of such alternative payment.

Upon payment in full by the Company of any Guaranteed Obligation, each Lender
shall, in a reasonable manner, assign to the Company the amount of such
Guaranteed Obligation owed to such Lender and so paid, such assignment to be pro
tanto to the extent to which the Guaranteed Obligation in question was
discharged by the Company, or make such disposition thereof as the Company shall
direct (all without recourse to any Lender and without any representation or
warranty by any Lender). Upon payment by the Company of any sums as provided
above, all rights of the Company against the applicable Borrowing Subsidiary
arising as a result thereof by way of right of subrogation or otherwise shall in
all respects be subordinated and junior in right of payment to the prior
indefeasible payment in full of all the Guaranteed Obligations owed by such
Borrowing Subsidiary to the Lenders.

 

80



--------------------------------------------------------------------------------

ARTICLE X

Miscellaneous

SECTION 10.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or electronic
communication as contemplated by paragraph (b) below, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:

(i) if to the Company, to Hess Corporation, 1185 Avenue of the Americas, New
York, New York 10036, Attention of Treasurer (Fax No. (855) 439-8592) and
Assistant Treasurer (Fax No. (855) 283-6931);

(ii) if to any Borrowing Subsidiary, to it in care of the Company as provided in
clause (i) above;

(iii) if to JPMorgan Chase Bank, N.A., as Administrative Agent or as a Swingline
Lender, to JPMorgan Chase Bank, N.A., Loan & Agency Services Group, 500 Stanton
Christiana Road, NCC5, Floor 01, Newark, Delaware 19713, Attention of Nicholas
Papa (Phone No. (302) 634-1979) (E-mail: nicholas.papa@jpmorgan.com) (E-Fax
12012443629@tls.ldsprod.com);

(iv) if to any Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire;

(v) if to an Issuing Bank, to it at the address specified in clause (iv) above
or, if such Issuing Banks shall not also be a Lender, to it at the address most
recently specified by it in a notice delivered to the Administrative Agent and
the Company; and

(vi) if to any other Swingline Lender, as a Swingline Lender, to it at the
address specified in clause (iv) above.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next Business Day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) below shall be effective as provided in such paragraph.

 

81



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders and Issuing Banks hereunder
may be delivered or furnished by electronic communications (including e-mail and
Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. Any notices or
other communications to the Administrative Agent or any Borrower may be
delivered or furnished by electronic communications pursuant to procedures
approved by the recipient thereof prior thereto; provided that approval of such
procedures may be limited or rescinded by any such Person by notice to each
other such Person. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient.

(c) Any party hereto may change its address, telephone number, e-mail or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

(d) The Borrowers agree that the Administrative Agent may, but shall not be
obligated to, make any Communication by posting such Communication on Debt
Domain, Intralinks, Syndtrak, ClearPar or a substantially similar electronic
transmission system (the “Platform”). The Platform is provided “as is” and “as
available”. Neither the Administrative Agent nor any of its Related Parties
warrants, or shall be deemed to warrant, the adequacy of the Platform and the
Administrative Agent expressly disclaims liability for errors or omissions in
the Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made, or shall be deemed to be made, by the Administrative Agent or
any of its Related Parties in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties have any liability to any Borrower, any Lender, any Issuing Bank or any
other Person for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Borrower’s or the
Administrative Agent’s transmission of Communications through the Platform,
except to the extent of direct or actual damages (and not any special, indirect,
consequential or punitive damages) that are determined by a court of competent
jurisdiction in a final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of the Administrative Agent or its
employees in performing the services hereunder.

 

82



--------------------------------------------------------------------------------

SECTION 10.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by any Borrower therefrom shall in any
event be effective unless the same shall be permitted by this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or the issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of such Default at the time.

(b) Except as provided in paragraph (c) of this Section, none of this Agreement
or any other Loan Document, nor any provision hereof or thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Company and the Required Lenders or by the Company and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement, or change the permitted currency thereof, or reduce the rate of
interest thereon (other than by waiving any “default” interest under
Section 2.13(e)), or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees or any other amount payable hereunder, or reduce the amount
of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.09(c), Section 2.18(b) or 2.18(c) in a
manner that would alter the pro rata termination or reduction of Commitments or
pro rata sharing of payments, as applicable, required thereby without the
written consent of each Lender, (v) change any of the provisions of this Section
or the percentage set forth in the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder without the written consent of
each Lender or (vi) release the Company from its obligations under Article IX
without the written consent of each Lender; provided further that (A) no
amendment, modification or waiver of this Agreement or any provision hereof that
would alter the rights or duties of the Administrative Agent, any Issuing Bank
or any Swingline Lender hereunder shall be effective without the prior written
consent of the Administrative Agent, such Issuing Bank or such Swingline Lender,
as the case may be, and, without limiting the foregoing, any amendment or other
modification of Section 2.21 shall require the prior written consent of the
Administrative Agent, each Issuing Bank and each Swingline Lender and
(B) notwithstanding the foregoing, but subject to first proviso of this
paragraph, the Company, the Administrative Agent and the applicable Issuing
Banks may enter into agreements referred to in Sections 2.06(j) and 2.06(k), and
the term “LC Commitment”, as such term is used in reference to any Issuing Bank,
may be modified as contemplated by the definition of such term, in each case
without consent of the Required Lenders.

 

83



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in paragraph (b) of this Section:

(i) this Agreement and the other Loan Documents may be amended as provided in
Sections 2.09(d), 2.09(e) and 2.14(b);

(ii) any provision of this Agreement or any other Loan Document may be amended
by an agreement in writing entered into by the Company and the Administrative
Agent to cure any ambiguity, omission, defect or inconsistency or to make
immaterial changes (including, but not limited to, incorporating changes needed
to reflect a successor in interest of any party specifically referred to herein)
so long as, in each case, the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment; and

(iii) no consent with respect to any amendment, waiver or other modification of
this Agreement or any other Loan Document shall be required of any Defaulting
Lender, except with respect to (A) any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of the first proviso of paragraph
(b) of this Section and then only in the event such Defaulting Lender shall be
affected by such amendment, waiver or other modification or (B) any amendment,
waiver or other modification requiring the consent of all the Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than the other affected Lenders.

(d) The Administrative Agent may, but shall have no obligation to, with the
prior written consent of any Lender, execute amendments, waivers or other
modifications of this Agreement on behalf of such Lender. Any amendment, waiver
or other modification effected in accordance with this Section 10.02 shall be
binding upon each Person that is at the time thereof a Lender and each Person
that subsequently becomes a Lender.

SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers agree to
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent, the Arrangers and each of their respective Affiliates (including the
reasonable and documented fees, disbursements and other charges of one firm of
counsel for the foregoing, taken as a whole, and, if reasonably necessary, of
one firm of local counsel in any relevant jurisdiction), in connection with the
syndication of the credit facility provided for herein, the preparation and
administration of this Agreement, the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, the Arrangers, any Issuing Bank or any Lender (including the reasonable
and documented fees, disbursements and other charges of one firm of counsel for
the foregoing, taken as a whole, and, if reasonably necessary, of one firm of
local counsel in any relevant jurisdiction (and, in the case of an actual or
perceived conflict of interest where the relevant Person affected by such
conflict informs the Company of such conflict and thereafter retains its own
counsel (including, if reasonably necessary, its own local counsel in any
relevant jurisdiction), of such conflict counsel for such affected Person and
all similarly situated Persons, taken as a whole)), in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
in connection with any workout, restructuring or negotiations in respect
thereof.

 

84



--------------------------------------------------------------------------------

(b) The Borrowers agree to indemnify the Administrative Agent, each Arranger,
each Syndication Agent, each Documentation Agent, each Issuing Bank and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”), against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable and documented fees, disbursements and other charges of one firm
of counsel for any Indemnitee, and, if reasonably necessary, of one firm of
local counsel in any relevant jurisdiction (and, in the case of an actual or
perceived conflict of interest where the relevant Indemnitee affected by such
conflict informs the Company of such conflict and thereafter retains its own
counsel (including, if reasonably necessary, its own local counsel in any
relevant jurisdiction), of such conflict counsel for such affected Indemnitee
and all similarly situated Indemnitees, taken as a whole)) incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any other agreement or instrument contemplated hereby or thereby,
the performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the Transactions or any other
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by an Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Company or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Company or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and whether initiated
against or by any party to this Agreement or any other Loan Document, any
Affiliate of any of the foregoing or any third party (and regardless of whether
any Indemnitee is a party thereto); provided, that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted (A) from the
gross negligence or willful misconduct of such Indemnitee, its Affiliates or
their officers, directors or employees or (B) from a material breach of this
Agreement by such Indemnitee. This Section 10.03(b) shall not apply with respect
to Taxes, other than Taxes that represent losses, claims or damages arising from
any non-Tax claim.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by them to the Administrative Agent (or any sub-agent thereof), any Issuing Bank
or any Swingline Lender or any Related Party of any of the foregoing, under
paragraph (a) or (b) of this Section (and without limiting the obligation of the
Borrower to pay such amount), each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), such Issuing Bank, such Swingline
Lender or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against

 

85



--------------------------------------------------------------------------------

the Administrative Agent (or any such sub agent), such Issuing Bank or such
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub agent), any
Issuing Bank or any Swingline Lender in connection with such capacity.

(d) To the extent permitted by applicable law, (i) no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet), except to the extent
that such damages are determined by a court of competent jurisdiction by a final
and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or from a material breach of this
Agreement by such Indemnitee, and (ii) no party hereto shall assert, and each
such party hereby waives, any claim against any other party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any other agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that nothing in this sentence shall
relieve the Borrowers of any obligation they may have to indemnify an Indemnitee
against special, indirect, consequential or punitive damages asserted against
such Indemnitee by a third party.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 10.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that no Borrower may
(other than as expressly permitted by Section 6.02(a) or SECTION 6.02. (b) )
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by any Borrower without such consent shall be null and void). Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (e) of this
Section), the Arrangers, the Syndication Agents, the Documentation Agents and,
to the extent expressly contemplated hereby, the Related Parties of the
Administrative Agent, the Arrangers, the Syndication Agents, the Documentation
Agents, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

(b) Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans and participations in LC Disbursements at the time
owing to it); provided that (i) each of the Company (provided that (A) in the
case of an assignment to a Lender or an Affiliate of a Lender or to an Approved
Fund or (B) upon the occurrence and during the continuance of an Event of
Default arising under clause (a), (b), (g) or (h) of Article ARTICLE VII, the
consent of the Company shall not be required; and provided further that the
Company shall be deemed to have consented to an assignment unless it shall have
objected thereto by written notice to the

 

86



--------------------------------------------------------------------------------

Administrative Agent within 10 Business Days after having received a written
request for its consent to such assignment), the Administrative Agent and, in
the case of any assignment of a Commitment or any LC Exposure or any Swingline
Exposure, as applicable, each Issuing Bank and each Swingline Lender must give
their prior written consent to such assignment (which consent shall not be
unreasonably withheld, delayed or conditioned, it being agreed that (x) none of
the Company, the Administrative Agent, any Issuing Bank or any Swingline Lender
will be deemed to have acted unreasonably if it refuses to consent to an
assignment to an institution whose unsecured long-term deposit obligations or
senior, unsecured, non-credit-enhanced long-term indebtedness for borrowed money
shall not have ratings of at least BBB from S&P and Baa2 from Moody’s, in each
case with at least stable outlook and (y) the Company will not be deemed to have
acted unreasonably if it refuses to consent to an assignment to any Person that
is not a Professional Lender), (ii) except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $10,000,000 unless each of the Company and the Administrative
Agent shall otherwise consent (provided that upon the occurrence and during the
continuance of an Event of Default arising under clause (a), (b), (g) or (h) of
Article VII, the consent of the Company shall not be required, provided further
that the Company shall be deemed to have consented to such other amount unless
it shall have objected thereto by written notice to the Administrative Agent
within 10 Business Days after having received a written request for its consent
to such assignment), (iii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, provided that this clause (iii) shall not
apply with respect to the assignment of rights and obligations in respect of
outstanding Competitive Loans or Swingline Loans, (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance (or an agreement incorporating by reference a form of Assignment
and Acceptance posted on the Platform), together (except in the case of an
assignment by a Lender to one of its Affiliates or an assignment as a result of
any of the events contemplated by Section 2.19) with a processing and
recordation fee of $3,500, (v) the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent any tax forms required by Section 2.17(f)
and an Administrative Questionnaire in which the assignee designates one or more
credit contacts to whom all syndicate-level information (which may contain MNPI)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including Federal and
state securities laws and (vi) no assignment may be made to any Person that is
not a Professional Lender. Upon acceptance and recording pursuant to paragraph
(d) of this Section, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

 

87



--------------------------------------------------------------------------------

(c) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of each Borrower, shall maintain at one of its offices a copy of each Assignment
and Acceptance delivered to it and records of the names and addresses of the
Lenders, and the Commitments of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent, the Lenders and the
Issuing Banks shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Acceptance (or an
agreement incorporating by reference a form of Assignment and Acceptance posted
on the Platform) executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire and any tax forms required by
Section 2.17(f) (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(e) Any Lender may, without the consent of any Borrower, the Administrative
Agent or the Issuing Banks, sell participations to one or more Eligible
Assignees (each a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Issuing Banks and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Loan Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 10.02(b) that affects such Participant. Subject to
paragraph (f) of this Section, each Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. Each Lender selling participations shall keep a
register (the “Participant Register”) in which it shall record the name and
address of each Participant to which such Lender sells participations and the
amount and terms of such participations, acting for this purpose as a
non-fiduciary agent of the Borrowers; provided that no Lender shall have any
obligation to disclose all or any portion of the Participant

 

88



--------------------------------------------------------------------------------

Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participations sold to such Participant, unless the
sale of the participations to such Participant is made with the Company’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Company
is notified of the participations sold to such Participant and such Participant
agrees, for the benefit of the Company, to comply with Section 2.17(f) as though
it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or assignment to a Federal Reserve Bank or any
central bank with jurisdiction over such Lender, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers in the Loan Documents and in the certificates
or other instruments delivered in connection with or pursuant to this Agreement
or any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank, any Lender
or any Affiliate of any of the foregoing may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any Loan Document is
executed and delivered or any credit is extended hereunder, and shall continue
in full force and effect as long as the principal of or any accrued interest on
any Loan or any fee or any other amount payable under this Agreement is
outstanding and unpaid or any LC Exposure is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 10.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof. Notwithstanding the foregoing or anything else to the contrary set forth
in this Agreement or any other Loan Document, in the event that an Issuing Bank
shall have provided to the Administrative Agent a written consent to the release
of the Lenders from their obligations hereunder with respect

 

89



--------------------------------------------------------------------------------

to any Letter of Credit issued by such Issuing Bank (whether as a result of the
obligations of the Borrowers in respect of such Letter of Credit having been
collateralized in full by a deposit of cash with such Issuing Bank, or being
supported by a letter of credit that names such Issuing Bank as the beneficiary
thereunder, or otherwise), then from and after such time such Letter of Credit
shall cease to be a “Letter of Credit” outstanding hereunder for all purposes of
this Agreement and the other Loan Documents (including, for purposes of
determining whether the Company is required to comply with Articles ARTICLE V
and ARTICLE VI hereof, but excluding Sections 2.15, 2.16, 2.17 and 10.03 hereof
and any expense reimbursement or indemnity provisions set forth in any other
Loan Document), and the Lenders shall be deemed to have no participations in
such Letter of Credit, and no obligations with respect thereto, under
Section 2.06(d) or 2.06(e).

SECTION 10.06. USA PATRIOT Act. Each Lender and each Issuing Bank hereby
notifies each Borrower that pursuant to the requirements of the USA PATRIOT Act,
it is required to obtain, verify and record information that identifies each
Borrower, which information includes the name and address of each Borrower and
other information that will allow such Lender or such Issuing Bank to identify
each Borrower in accordance with its requirements.

SECTION 10.07. Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under any commitment letter entered into in connection with the
credit facilities established hereunder and any commitment advices submitted in
connection therewith (but do not supersede any other provisions of any such
commitment letter or any fee letter entered into in connection with the credit
facilities established hereunder that do not by the terms of such documents
terminate upon the effectiveness of this Agreement, all of which provisions
shall remain in full force and effect). This Agreement shall become effective on
the Effective Date, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile, e-mailed .pdf or any other electronic image shall be effective as
delivery of a manually executed counterpart of this Agreement.

(b) The words “execution”, “signed”, “signature”, “delivery” and words of like
import in or relating to any document to be signed in connection with this
Agreement or any other Loan Document and the transactions contemplated hereby
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that nothing herein shall
require the Administrative Agent to accept electronic signatures in any form or
format without its prior written consent.

 

90



--------------------------------------------------------------------------------

SECTION 10.08. Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

SECTION 10.09. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender, Issuing Bank or Affiliate
(a) to or for the credit or the account of the Company against any of and all
the obligations of the Company or any Borrower, and (b) to or for the credit or
the account of any Borrower against any of and all the obligations of such
Borrower, now or hereafter existing under this Agreement held by such Lender or
Issuing Bank, irrespective of whether or not such Lender or Issuing Bank shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender and Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, Issuing Bank or Affiliate
may have. Each Lender and Issuing Bank agrees to notify the Company and the
Administrative Agent promptly after any such set off and application; provided
that the failure to give notice shall not affect the validity of such set off
and application. For purposes of this Section and without limitation, the
Guarantee by the Company of the Guaranteed Obligations shall constitute an
obligation of the Company.

SECTION 10.10. Governing Law; Jurisdiction; Consent to Service of Process;
Process Agent; Waiver of Immunity. (a) This Agreement shall be construed in
accordance with and governed by the law of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the United States District Court of the
Southern District of New York and the Supreme Court of the State of New York
sitting in New York County, and any appellate court from any thereof, in any
suit, action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such suit, action or proceeding against the
Administrative Agent, any Arranger, any Issuing Bank or any Lender shall be
brought, and shall be heard and determined exclusively in such Federal Court,
or, in the event such Federal Court lacks subject matter jurisdiction, such New
York State court. Each of the parties hereto agrees that a final judgment in any
such suit, action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent or any Lender or Issuing Bank may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Borrower or its properties in the courts of any
jurisdiction.

 

91



--------------------------------------------------------------------------------

(c) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such suit,
action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices to it in Section 10.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law. Each Borrowing
Subsidiary that is not organized in the United States of America, any State
thereof or the District of Columbia hereby irrevocably designates, appoints and
empowers the Company as its process agent to receive for and on its behalf
service of process in any legal action or proceeding arising out of or relating
to this Agreement or any other Loan Document, and the Company hereby accepts
such appointment.

SECTION 10.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 10.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.13. Confidentiality; Non-Public Information. (a) Each of the
Administrative Agent, the Lenders and the Issuing Banks agrees to maintain the
confidentiality of and to not disclose the Information (as defined below),
except that Information may be disclosed (i) to its and its Affiliates’
directors, members, partners, officers, employees and agents, including
accountants, legal counsel and other advisers, on a need-to-know basis (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential or shall otherwise be bound by an obligation of
confidentiality), (ii) to the extent requested by any regulatory authority
(including (A) any self-regulatory authority, such as the National Association
of Insurance Commissioners and (B) in connection with a pledge or assignment
permitted under Section 10.04(g)), (iii) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process (in which case
such applicable party hereto agrees to inform the Company promptly thereof to
the extent practical and not prohibited by applicable law), (iv) to any other
party to this Agreement, (v) in connection with the exercise of any remedies
hereunder or under any other Loan Document

 

92



--------------------------------------------------------------------------------

or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or under any other Loan
Document, (vi) subject to an agreement containing provisions at least as
restrictive as those of this Section, to (A) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (B) any actual or prospective direct or
indirect counterparty (or its advisors) to any securitization, swap or
derivatives transaction, relating to the Company, any of its Subsidiaries and
the obligations hereunder, (vii) with the consent of the Company, (viii) on a
confidential basis to any rating agency in connection with rating the Company or
its Subsidiaries or the credit facility provided for herein or (ix) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section or (B) becomes available to the Administrative Agent,
any Lender or any Issuing Bank on a nonconfidential basis from a source other
than a Borrower and such source is not, to the knowledge of the Administrative
Agent, such Lender or such Issuing Bank, subject to contractual or fiduciary
confidentiality obligations owing to any Borrower or any Subsidiary with respect
to such Information. In addition, each of the Administrative Agent and the
Lenders may disclose the existence of this Agreement and the terms of this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents
and the Commitments, including the CUSIP Service Bureau. For the purposes of
this Section, “Information” means all information received (whether prior to, or
after the Effective Date) from or on behalf of any Borrower, any Subsidiary or
any Affiliate of the foregoing relating to any Borrower, any Subsidiary or any
Affiliate of the foregoing or their respective businesses, financial condition,
operations or assets, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Bank on a nonconfidential basis
prior to disclosure by or on behalf of any Borrower, any Subsidiary or any
Affiliate of the foregoing; provided that in the case of information received
from the Borrowers after the Effective Date, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

(b) Each Lender acknowledges that information furnished to it pursuant to this
Agreement may include MNPI, and confirms that it has developed compliance
procedures regarding the use of MNPI and that it will handle such MNPI in
accordance with those procedures and applicable law, including Federal and state
securities laws.

(c) All information, including requests for waivers and amendments, furnished by
any Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain MNPI. Accordingly, each Lender represents to each Borrower and the
Administrative Agent that it has identified in its Administrative Questionnaire
a credit contact who may receive information that may contain MNPI in accordance
with its compliance procedures and applicable law, including Federal and state
securities laws.

 

93



--------------------------------------------------------------------------------

SECTION 10.14. No Fiduciary Relationship. Each of the Borrowers agrees that in
connection with all aspects of the transactions contemplated by the Loan
Documents and any communications in connection therewith, the Borrowers and
their Affiliates, on the one hand, and the Administrative Agent, the Arrangers,
the Lenders, the Issuing Banks and their Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty or advisory or agency relationship on the part of the
Administrative Agent, the Arrangers, the Lenders, the Issuing Banks or their
Affiliates, and no such duty or relationship will be deemed to have arisen in
connection with any such transactions or communications. The Administrative
Agent, each Arranger, each Lender, each Issuing Bank and their respective
Affiliates may have economic interests that conflict with those of the Company
and the Borrowing Subsidiaries, their respective equityholders and/or their
respective Affiliates.

SECTION 10.15. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder or under
any other Loan Document in one currency into another currency, each party hereto
agrees, to the fullest extent that it may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

(b) The obligations of each party to any Loan Document in respect of any sum due
to any other party thereto or any holder of the obligations owing thereunder
(the “Applicable Creditor”) shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than the currency in which such sum is stated to
be due thereunder (the “Agreement Currency”), be discharged only to the extent
that, on the Business Day following receipt by the Applicable Creditor of any
sum adjudged to be so due in the Judgment Currency, the Applicable Creditor may
in accordance with normal banking procedures in the relevant jurisdiction
purchase the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrowers agree, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of each party to the Loan
Documents contained in this Section shall survive the termination of this
Agreement and the other Loan Documents and the payment of all other amounts
owing hereunder and thereunder.

SECTION 10.16. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the New York Fed Bank Rate to the date of repayment,
shall have been received by such Lender.

 

94



--------------------------------------------------------------------------------

SECTION 10.17. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Remainder of page intentionally left blank]

 

95



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  HESS CORPORATION, as the Borrower

by   

/s/ Eric S. Fishman

  Name: Eric S. Fishman   Title: Vice President and Treasurer

[Signature Page to the Hess Corporation Credit Agreement]



--------------------------------------------------------------------------------

 

HESS OVERSEAS FINANCE INVESTMENTS

CENTRE LIMITED, as a Borrowing Subsidiary

by   

/s/ John P. Rielly

  Name: John P. Rielly   Title: Director

[Signature Page to the Hess Corporation Credit Agreement]



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent,

an Issuing Bank and a Swingline Lender

by   

/s/ Debra Hrelja

  Name: Debra Hrelja   Title: Vice President

[Signature Page to the Hess Corporation Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF HESS CORPORATION

 

  Name of Institution: Mizuho Bank, LTD.

by  

/s/ Donna DeMagistris

  Name: Donna DeMagistris   Title: Authorized Signatory

[Signature Page to the Hess Corporation Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF HESS CORPORATION

 

  Name of Institution: MUFG Bank Ltd.

by   

/s/ Todd Vaubel

  Name:   Todd Vaubel   Title:   Director

[Signature Page to the Hess Corporation Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF HESS CORPORATION

 

  Name of Institution: GOLDMAN SACHS BANK USA

by   

/s/ Ryan Durkin

  Name: Ryan Durkin   Title: Authorized Signatory

[Signature Page to the Hess Corporation Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF HESS CORPORATION

 

  Name of Institution: Morgan Stanley Bank, N.A.

by  

/s/ Michael King

  Name: Michael King   Title: Authorized Signatory

 

  For any Lender requiring a second signature block:

 

Morgan Stanley Senior Funding, Inc.

by  

/s/ Michael King

  Name: Michael King   Title: Vice President

[Signature Page to the Hess Corporation Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF HESS CORPORATION

 

  Name of Institution: BMO HARRIS BANK N.A.

by  

/s/ James V. Ducote

  Name:   James V. Ducote   Title:   Managing Director

[Signature Page to the Hess Corporation Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF HESS CORPORATION

 

  Name of Institution: BNP Paribas

by  

/s/ Nicolas Anberree

  Name: Nicolas Anberree   Title: Vice President

 

  For any Lender requiring a second signature block:

by  

/s/ Joseph Onischuk

  Name: Joseph Onischuk   Title: Managing Director

[Signature Page to the Hess Corporation Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF HESS CORPORATION

 

Name of Institution: Citibank, N.A. by   /s/ Peter Kardos   Name: Peter Kardos  
Title: Vice President

[Signature Page to the Hess Corporation Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF HESS CORPORATION

 

SUMITOMO MITSUI BANKING CORPORATION By:   /s/ Katsuyuki Kubo

Name:   Katsuyuki Kubo Title:   Managing Director

[Signature Page to the Hess Corporation Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF HESS CORPORATION

 

The Bank of Nova Scotia, Houston Branch by   /s/ Joe Lattanzi   Name: Joe
Lattanzi   Title: Managing Director

[Signature Page to the Hess Corporation Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF HESS CORPORATION

 

Name of Institution:

  THE TORONTO-DOMINION BANK, NEW YORK BRANCH

    by  

/s/ MICHAEL BOROWIECKI

  Name: MICHAEL BOROWIECKI   Title: AUTHORIZED SIGNATORY

[Signature Page to the Hess Corporation Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF HESS CORPORATION

 

Institution:  

Wells Fargo Bank, N.A.

  By:  

/s/ Doug McDowell

  Name:   Doug McDowell

  Title:      Managing Director

[Signature Page to the Hess Corporation Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF HESS CORPORATION

 

  Name of Institution:    ABN AMRO Capital USA LLC   

 

by  

/s/ Justin K. Martin

  Name: Justin K. Martin   Title:   Director

 

by  

/s/ Remco Jongkind

  Name: Remco Jongkind   Title:   Managing Director

[Signature Page to the Hess Corporation Credit Agreement]



--------------------------------------------------------------------------------

  

BANCO BILBAO VIZCAYA ARGENTARIA, S.A.

NEW YORK BRANCH

  

 

by  

/s/ Cara Younger

  Name: Cara Younger   Title: Director

 

by  

/s/ Miriam Trautmann

  Name: Miriam Trautmann   Title: Senior Vice President

[Signature Page to the Hess Corporation Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF HESS CORPORATION

 

  Name of Institution:    Branch Banking & Trust Company   

 

By  

/s/ Lincoln LaCour

  Name: Lincoln LaCour   Title: Vice President

[Signature Page to the Hess Corporation Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF HESS CORPORATION

 

   Name of Institution: CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

by  

/s/ Louis P. Laville, III

  Name: Louis P. Laville, III   Title: Managing Director

 

  

For any Lender requiring a second signature block:

 

by  

/s/ Ting Lee

  Name: Ting Lee   Title: Director

[Signature Page to the Hess Corporation Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF HESS CORPORATION

 

  

DNB Capital LLC,

as a Lender

  

 

by  

/s/ Andrea Ozbolt

  Name: Andrea Ozbolt   Title: SeniorVice President

 

by  

/s/ Rob Dupree

  Name: Rob Dupree   Title: Senior Vice President

[Signature Page to the Hess Corporation Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF HESS CORPORATION

 

   Standard Chartered Bank   

 

by  

/s/ Daniel Mattern

  Name:Daniel Mattern   Title: Associate Director             Standard Chartered
Bank

[Signature Page to the Hess Corporation Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF HESS CORPORATION

 

   Name of Institution:    U.S. Bank National Association   

 

by  

/s/ John Prigge

  Name: John Prigge   Title: Senior Vice President

[Signature Page to the Hess Corporation Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF HESS CORPORATION

 

      Name of Institution: BANK OF CHINA, NEW YORK BRANCH

 

by  

/s/ Raymond Qiao

  Name: Raymond Qiao   Title:  Chief Lending Officer

[Signature Page to the Hess Corporation Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF HESS CORPORATION

 

   Name of Institution:   The Northern Trust Company

 

by  

/s/ Eric Siebert

  Name: Eric Siebert   Title: SVP

[Signature Page to the Hess Corporation Credit Agreement]



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Lender

   Commitments  

JPMorgan Chase Bank, N.A.

   $ 274,000,000  

Mizuho Bank, Ltd.

   $ 274,000,000  

MUFG Bank, Ltd.

   $ 274,000,000  

Goldman Sachs Bank USA

   $ 274,000,000  

Morgan Stanley Bank, N.A.

   $ 205,000,000  

Morgan Stanley Senior Funding, Inc.

   $ 69,000,000  

BMO Harris Bank N.A.

   $ 176,000,000  

BNP Paribas

   $ 176,000,000  

Citibank, N.A.

   $ 176,000,000  

Sumitomo Mitsui Banking Corporation

   $ 176,000,000  

The Bank of Nova Scotia, Houston Branch

   $ 176,000,000  

The Toronto-Dominion Bank, New York Branch

   $ 176,000,000  

Wells Fargo Bank, N.A.

   $ 176,000,000  

ABN Amro Capital USA LLC

   $ 110,000,000  

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

   $ 110,000,000  

Branch Banking & Trust Company

   $ 110,000,000  

Credit Agricole Corporate and Investment Bank

   $ 110,000,000  

DNB Capital LLC

   $ 110,000,000  

Standard Chartered Bank

   $ 110,000,000  

U.S. Bank National Association

   $ 110,000,000  

Bank of China, New York Branch

   $ 64,000,000  

The Northern Trust Company

   $ 64,000,000  

Total

   $ 3,500,000,000.00  



--------------------------------------------------------------------------------

Schedule 2.05

Swingline Commitments

 

Swingline Lender

   Initial Swingline
Commitment  

JPMorgan Chase Bank, N.A.

   $ 274,000,000.00  



--------------------------------------------------------------------------------

Schedule 2.06A

Issuing Banks and LC Commitments

 

Issuing Bank

   Initial LC Commitment  

JPMorgan Chase Bank, N.A.

   $ 125,000,000.00  

Mizuho Bank, Ltd.

   $ 125,000,000.00  

MUFG Bank, Ltd.

   $ 125,000,000.00  

Goldman Sachs Bank USA

   $ 125,000,000.00  

Morgan Stanley Senior Funding, Inc.1

   $ 125,000,000.00  

The Toronto-Dominion Bank, New York Branch

   $ 125,000,000.00  

Wells Fargo Bank, N.A.

   $ 125,000,000.00  

 

 

1 

It is understood that Morgan Stanley Senior Funding, Inc. has agreed, on the
terms set forth in the Credit Agreement, to issue Letters of Credit up to the
full amount of its LC Commitment as set forth herein, notwithstanding that such
LC Commitment exceeds its Commitment.



--------------------------------------------------------------------------------

Schedule 2.06B

Existing Letters of Credit

None.



--------------------------------------------------------------------------------

Schedule 3.10

Scheduled Debt – Consolidated Subsidiaries

 

Consolidated Subsidiary    Balance as of
December 31, 2018
(in millions)  

Hess Exploration & Production Malaysia BV

   $ 269.0     

 

 

 

Total

   $ 269.0  

Hess Infrastructure Partners LP

  

5.625% Senior Unsecured Notes due 2026 *

   $ 787.0  

Term Loan A

   $ 194.0  

Revolving Credit Facility

   $ 0.0     

 

 

 

Total

   $ 981.0  

Hess Midstream Partners LP

  

Revolving Credit Facility

   $ 0.0     

 

 

 

Total

   $ 0.0  

Total Consolidated Subsidiary Debt

   $ 1,250.0     

 

 

 

 

*

Co-issuer is Hess Infrastructure Partners Finance Corporation



--------------------------------------------------------------------------------

Schedule 6.01

Existing Liens

None.



--------------------------------------------------------------------------------

EXHIBIT A

to Credit Agreement

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Assignment Effective Date set forth below and is entered into by and between
the Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex I attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Acceptance as if set
forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Assignment Effective Date
inserted by the Administrative Agent as contemplated below (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the facility
set forth below (including any Letters of Credit, Guarantees and Swingline Loans
included in such facility) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity, in each case to the extent related to the
rights and obligations sold and assigned pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Acceptance, without representation or warranty by the
Assignor.

 

1.

  

Assignor:

 

 

  

2.

  

Assignee:

 

 

        [a Lender] [an Affiliate of [Lender]] [an Approved Fund of [Lender]]   

3.

  

Borrower:

  Hess Corporation and the Borrowing Subsidiaries identified in the Credit
Agreement   

4.

  

Administrative Agent:

  JPMorgan Chase Bank, N.A., the Administrative Agent under the Credit Agreement
  



--------------------------------------------------------------------------------

5.

  

Credit Agreement:

  

Credit Agreement, dated as of April 18, 2019 (as amended, restated, amended and
restated, supplemented and/or otherwise modified from time to time), among Hess
Corporation, the Borrowing Subsidiaries from time to time party thereto, the
lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent

 

6.

  

Assigned Interest:1

  

(a) Commitment/Revolving Credit Exposure

 

Aggregate Amount of

Commitments/

Revolving Credit

Exposure of all

Lenders

   Amount of
Commitments/
Revolving Credit
Exposure Assigned    Percentage Assigned
of Aggregate Amount
of Commitments/
Revolving Credit
Exposure of all
Lenders2 $    $    %

(b) Competitive Loans

 

Amount of Assignor’s

Competitive Loans

   Competitive
Loans

Assigned
by Assignor

   Competitive
Loans

Retained by
Assignor

$    $    $

Assignment Effective Date:    _____________ ___, 20___ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

 

1 

To comply with the minimum assignment amounts set forth in 10.04(b)(ii) of the
Credit Agreement.

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Revolving
Credit Exposure of all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:        Name:     Title:   ASSIGNEE [NAME OF
ASSIGNEE] By:        Name:     Title:  

 

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent [and Swingline Lender]3

By:    

          Name:             Title:   Consented to: [ISSUING BANK],4 as Issuing
Bank

By:    

          Name:             Title:  

 

 

3 

To be included only if consent of each Swingline Lender is required under
Section 10.04(b) of the Credit Agreement.

4 

To be included only if consent of each Issuing Bank is required under
Section 10.04(b) of the Credit Agreement.



--------------------------------------------------------------------------------

[SWINGLINE LENDER],5

as Swingline Lender

By:    

          Name:             Title:   [Consented to: HESS CORPORATION

By:    

           Name:              Title:]6  

 

 

5 

To be included only if consent of each Swingline Lender is required under
Section 10.04(b) of the Credit Agreement.

6 

To be included only if the consent of the Company is required by
Section 10.04(b)(i) of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX I

HESS CORPORATION CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than the statements,
warranties or representations made by it herein, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents, (iii) the financial condition of the Company, any of its Subsidiaries
or other Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Company, any of its
Subsidiaries or other Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements specified in the Credit Agreement that are required to be satisfied
by it in order to acquire the Assigned Interest and become a Lender, (iii) from
and after the Assignment Effective Date, it shall be bound by the provisions of
the Credit Agreement and the other Loan Documents as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement and the other
Loan Documents, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender and (v) attached to this Assignment and Acceptance is any documentation
required to be delivered by it pursuant to Section 2.17 of the Credit Agreement,
duly completed and executed by the Assignee (including, if the Assignee is a
Lender that is a United States Person, IRS Form W-9 certifying that such Lender
is exempt from United States Federal backup withholding tax and, if the Assignee
is a Foreign Lender, IRS Form W-8-BEN, IRS Form W-8-BEN-E, IRS Form W-8ECI or
IRS Form W-8IMY, as applicable); and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
and the other Loan Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Assignment Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to or on or after the Assignment Effective Date.
The Assignor and the Assignee shall make all appropriate adjustments in payments
by the Administrative Agent for periods prior to the Assignment Effective Date
or with respect to the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment and Acceptance by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Assignment and Acceptance. This Assignment and Acceptance shall be
construed in accordance with and governed by the law of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

to Credit Agreement

[FORM OF] NOTE

[Date]

FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a [insert jurisdiction]
[corporation] [limited liability company] [limited partnership] (the
“Borrower”), unconditionally promises to pay to ________________________ (the
“Lender”) the aggregate unpaid principal amount of all Loans made by the Lender
to the Borrower pursuant to the Credit Agreement, dated as of April 18, 2019 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”), among Hess Corporation, the
Borrowing Subsidiaries from time to time party thereto, the lenders from time to
time party thereto (including the Lender) and JPMorgan Chase Bank, N.A., as
Administrative Agent, on such dates and in such amounts as are set forth in the
Credit Agreement. The amounts payable under the Credit Agreement may be reduced
only in accordance with the terms of the Credit Agreement. Unless otherwise
defined, capitalized terms used herein have the meanings provided in the Credit
Agreement.

The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from and including the date hereof until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum and on the dates specified in the Credit Agreement.

Payments of both principal and interest are to be made without setoff or
counterclaim in lawful money of the United States of America in same day or
immediately available funds to the account designated by the Administrative
Agent.

This Note is one of the Notes referred to in, and evidences the Loans made by
the Lender under, the Credit Agreement, to which reference is made for a
statement of the terms and conditions on which the Borrower is permitted and
required to make prepayments and repayments of principal of the indebtedness
evidenced by this Note and on which such indebtedness may be declared to be or
shall automatically become immediately due and payable.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[NAME OF BORROWER]

By:    

 

Name:

  Title:



--------------------------------------------------------------------------------

   LOAN AND PRINCIPAL PAYMENTS   

Date

  

Amount
of Loan

  

Amount of
Principal
Repaid

  

Unpaid
Principal
Balance

  

Notations
Made By

 

2



--------------------------------------------------------------------------------

EXHIBIT C

to Credit Agreement

[FORM OF] BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

as the Administrative Agent

Loan & Agency Services Group

500 Stanton Christiana Road, NCC5, Floor 1

Newark, Delaware 19713

Attention: Nicholas Papa

E-Fax: 12012443639@tls.ldsprod.com

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of April 18, 2019 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”), among Hess Corporation (the
“Company”), the Borrowing Subsidiaries from time to time party thereto, the
lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Credit Agreement.

This notice constitutes a Borrowing Request, and the [Borrower specified
below][Company, on behalf of the Borrower specified below,] hereby gives you
notice, pursuant to Section [2.03][2.05] of the Credit Agreement, that it
requests a Borrowing under the Credit Agreement, and in connection therewith
specifies the following information with respect to such Borrowing:

 

  (A)

Borrower: ____________________________________________

 

  (B)

Aggregate principal amount of Borrowing:1 [$] _______________

 

  (C)

Date of Borrowing:2 _____________________________________

 

  (D)

Class of Borrowing:3 ____________________________________

 

  (E)

Type of Borrowing:4 ____________________________________

 

 

1 

Must comply with Section 2.02(c) of the Credit Agreement.

2 

Must be a Business Day.

3 

Specify Revolving Borrowing or Swingline Loan.

4 

Specify ABR Borrowing or Eurodollar Borrowing.



--------------------------------------------------------------------------------

  (F)

Interest Period:5
______________________________________________________________________________

 

  (G)

[Location and number of the account of the applicable Borrower to which proceeds
of the requested Borrowing are to be disbursed: [Name of Bank] (Account
No.:_________________________________________)][Name of the Issuing Bank that
made the LC Disbursements the reimbursement of which is intended to be made with
the proceeds of the requested Borrowing:]6

 

  [(H)

Swingline Lender[s]:
____________________________________________________________________________]7

The [Borrower specified above][Company, on behalf of the Borrower specified
above,] hereby represents and warrants to the Administrative Agent and the
Lenders that, on the date of this Borrowing Request and on the date of the
requested Borrowing, the conditions specified in Sections 4.02(a) and 4.02(b) of
the Credit Agreement are and shall be satisfied.

 

Very truly yours, [HESS CORPORATION][Borrower specified above],

By:        Name:   Title:

 

5 

Applicable to Eurodollar Borrowings only. Shall be subject to the definition of
“Interest Period” and can be a period of seven days (if generally available) or
one, two, three or six months.

6 

Selection as applicable in accordance with Section 2.03 or 2.05 of the Credit
Agreement.

7 

Applicable to Swingline Borrowings only. Shall specify the Swingline Lender or
Swingline Lenders that are requested to provide the requested Swingline
Borrowing.



--------------------------------------------------------------------------------

EXHIBIT D

to Credit Agreement

[FORM OF] INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,

as the Administrative Agent

Loan & Agency Services Group

500 Stanton Christiana Road, NCC5, Floor 1

Newark, Delaware 19713

Attention: Nicholas Papa

E-Fax: 12012443639@tls.ldsprod.com

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of April 18, 2019 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”), among Hess Corporation (the
“Company”), the Borrowing Subsidiaries from time to time party thereto, the
lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Credit Agreement.

This notice constitutes an Interest Election Request and the [Borrower
identified below][Company, on behalf of the Borrower identified below,] hereby
gives you notice, pursuant to Section 2.08 of the Credit Agreement, that it
requests the conversion or continuation of a Borrowing under the Credit
Agreement, and in that connection the Borrower specifies the following
information with respect to such Borrowing and each resulting Borrowing:

 

1.  Borrowing to which this request applies:

  ________________________________________________________

Principal Amount:

  ________________________________________________________

Type:

  ________________________________________________________

Interest Period1:

  ________________________________________________________

2.  Effective date of this election2:

  ________________________________________________________

3.  Resulting Borrowing[s]3

 

Principal Amount4:

  ________________________________________________________

 

 

1 

In the case of a Eurodollar Borrowing, specify the last day of the current
Interest Period therefor.

2 

Must be a Business Day.

3 

If different options are being elected with respect to different portions of the
Borrowing, provide the information required by this item 3 for each resulting
Borrowing. Each resulting Borrowing shall be subject to Section 2.02(c) of the
Credit Agreement.

4 

Indicate the principal amount of the resulting Borrowing.



--------------------------------------------------------------------------------

Type5:

  ________________________________________________________

Interest Period6:

  ________________________________________________________

 

Very truly yours, [HESS CORPORATION][Borrower specified above],

By:        Name:   Title:

 

5 

Specify whether the resulting Borrowing is to be a ABR Borrowing or a Eurodollar
Borrowing.

6 

Applicable only if the resulting Borrowing is to be a Eurodollar Borrowing.
Shall be subject to the definition of “Interest Period” and can be a period of
seven days (if generally available) or one, two, three or six months.

 

2



--------------------------------------------------------------------------------

EXHIBIT E

to Credit Agreement

[Letterhead of Issuing Bank]

[FORM OF]

NOTICE OF LC ACTIVITY

Hess Corporation

1185 Avenue of the Americas

New York, New York 10036

Facsimile: (855) 439-8592, (855) 671-7087

Attention: Treasurer and Assistant Treasurer

JPMorgan Chase Bank, N.A.,

as the Administrative Agent

Loan & Agency Services Group

500 Stanton Christiana Road, NCC5, Floor 1

Newark, Delaware 19713

E-Fax: 12012443639@tls.ldsprod.com

Attention: Nicholas Papa

[Date]

Hess Corporation – Notice of LC Activity

Ladies and Gentlemen:

This Notice of LC Activity is delivered to you pursuant to Section 2.06(b) of
the Credit Agreement, dated as of April 18, 2019 (as amended, restated, amended
and restated, supplemented and/or otherwise modified from time to time, the
“Credit Agreement”), among Hess Corporation, a Delaware corporation (the
“Company”), the Borrowing Subsidiaries from time to time party thereto, the
Lenders party thereto and JPMorgan Chase Bank, N.A., as the Administrative
Agent. Unless otherwise defined herein, terms used herein have the meanings
provided in the Credit Agreement.

The undersigned Issuing Bank hereby gives you notice pursuant to Section 2.06(b)
of the Credit Agreement that [the Issuing Bank [issued] [amended] [renewed]
[extended] a Letter of Credit pursuant to a Notice of LC Request from [the
Company][name of Borrowing Subsidiary]]1. A copy of such Letter of Credit [(as
so [amended] [renewed] [extended])] is attached hereto as Exhibit A. The
beneficiary of such Letter of Credit is __________. The stated amount of such
Letter of Credit is $_________. Such Letter of Credit was issued on __________

 

 

1 

In the case of a Notice of LC Activity delivered in connection with an expiry
of, or a drawing under a Letter of Credit, identify the applicable Letter of
Credit and specify such expiration date or the amount of such drawing.



--------------------------------------------------------------------------------

[and the [amendment] [renewal] [extension] thereof became effective on
_________________]. As of the date hereof, $___________ of such Letter of Credit
has been drawn on. The expiration date of such Letter of Credit is ___________
___, _____. [Issuing Bank to add any other information with respect to the
amendment, renewal, extension or expiry of, or drawing under, such Letter of
Credit as the Administrative Agent may reasonably request.]

 

                                             , as Issuing Bank,

By:  

 

           Name:   Title:



--------------------------------------------------------------------------------

Exhibit A

[See Attached Letter of Credit]



--------------------------------------------------------------------------------

EXHIBIT F

to Credit Agreement

[Letterhead of Company/Borrowing Subsidiary]

[FORM OF]

NOTICE OF LC REQUEST

 

, as the Issuing Bank     Facsimile:     Attention:    

JPMorgan Chase Bank, N.A.,

as the Administrative Agent

Loan & Agency Services Group

500 Stanton Christiana Road, NCC5, Floor 1

Newark, Delaware 19713

Attention: Nicholas Papa

E-Fax: 12012443639@tls.ldsprod.com

[Date]

Hess Corporation – Notice of LC Request

Ladies and Gentlemen:

This Notice of LC Request is delivered to __________, as an issuing bank (the
“Issuing Bank”), pursuant to Section 2.06(b) of the Credit Agreement, dated as
of April 18, 2019 (as amended, restated, amended and restated, supplemented
and/or otherwise modified from time to time, the “Credit Agreement”), among Hess
Corporation, a Delaware corporation (the “Company”), the Borrowing Subsidiaries
from time to time party thereto, the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as the Administrative Agent. Unless otherwise defined
herein, capitalized terms used herein have the meanings provided in the Credit
Agreement.

1. [The Company [and [name of Borrowing Subsidiary]] request[s] that a Letter of
Credit (the “Letter of Credit”) be issued as provided herein. The amount of the
Letter of Credit is $_____________. After giving effect to the issuance of the
Letter of Credit, (i) the aggregate LC Exposure will not exceed $2,000,000,000,
(ii) the portion of the LC Exposure attributable to Letters of Credit issued by
the Issuing Bank will not exceed the LC Commitment of the Issuing Bank (unless
otherwise agreed by the Issuing Bank), (iii) the Revolving Credit Exposure of
any Lender will not exceed the Commitment of such Lender, (iv) the Aggregate
Exposure will not



--------------------------------------------------------------------------------

exceed the Aggregate Commitment and (v) in the case of any extension of any
Maturity Date pursuant to Section 2.09(d) of the Credit Agreement, the sum of
the LC Exposure attributable to Letters of Credit expiring after any Existing
Maturity Date, the Competitive Loans maturing after such Existing Maturity Date
and the Swingline Exposure attributable to Swingline Loans maturing after such
Existing Maturity Date will not exceed the sum of the Commitments that have been
extended to a date after the latest expiration date of such Letters of Credit
and the latest maturity date of such Competitive Loans and such Swingline
Loans.] [The Company [and [name of Borrowing Subsidiary]] request[s] that the
[identify Letter of Credit] (the “Letter of Credit”) be [amended] [renewed]
[extended] as provided herein. After giving effect to the [amendment] [renewal]
[extension] of the Letter of Credit, (i) the aggregate LC Exposure will not
exceed $2,000,000,000, (ii) the portion of the LC Exposure attributable to
Letters of Credit issued by the Issuing Bank will not exceed the LC Commitment
of the Issuing Bank (unless otherwise agreed by the Issuing Bank), (iii) the
Revolving Credit Exposure of any Lender will not exceed the Commitment of such
Lender, (iv) the Aggregate Exposure will not exceed the Aggregate Commitment and
(v) in the case of any extension of any Maturity Date pursuant to
Section 2.09(d) of the Credit Agreement, the sum of the LC Exposure attributable
to Letters of Credit expiring after any Existing Maturity Date, the Competitive
Loans maturing after such Existing Maturity Date and the Swingline Exposure
attributable to Swingline Loans maturing after such Existing Maturity Date will
not exceed the sum of the Commitments that have been extended to a date after
the latest expiration date of such Letters of Credit and the latest maturity
date of such Competitive Loans and such Swingline Loans.]

2. The proposed date of the requested [issuance] [amendment] [renewal]
[extension] of the Letter of Credit is __________ __, ____ (which is a Business
Day).

3. The expiration date of the Letter of Credit is____________ __, ______.21

4. [Company/Borrowing Subsidiary to add any other information necessary to
prepare, amend, renew or extend the Letter of Credit (including amount of Letter
of Credit, name and address of the beneficiary thereof, drawing conditions,
etc.).]

The undersigned Financial Officer of the Company [and the Borrowing Subsidiary]
certifies that each of the conditions precedent to the proposed issuance set
forth in Section[s] 4.02 [and 4.03]22 of the Credit Agreement has been
satisfied.

 

 

21 

Insert date that is no less than five Business Days prior to the Maturity Date.
The Maturity Date, the Availability Period and the LC Availability Period, as
such terms are used in the Credit Agreement in reference to any Issuing Bank or
any Letter of Credit issued by such Issuing Bank, may not be extended with
respect to any Issuing Bank without the prior written consent of such Issuing
Bank.

22 

Insert in the case of any Letters of Credit issued for the account of a
Borrowing Subsidiary.

 

2



--------------------------------------------------------------------------------

HESS CORPORATION

By:     

Name:   Title:  

 

[[NAME OF BORROWING SUBSIDIARY]

By:     

Name:   Title:]  



--------------------------------------------------------------------------------

EXHIBIT G-1

to Credit Agreement

 

  

[FORM OF] BORROWING SUBSIDIARY AGREEMENT dated as of [                ], among
HESS CORPORATION, a Delaware corporation (the “Company”), [NAME OF BORROWING
SUBSIDIARY], a [insert jurisdiction] [corporation] [limited liability company]
[limited partnership] (the “New Borrowing Subsidiary”), and JPMORGAN CHASE BANK,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”).

Reference is made to the Credit Agreement, dated as of April 18, 2019 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”), among the Company, the Borrowing
Subsidiaries from time to time party thereto, the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as the Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

Under the Credit Agreement, the Lenders have agreed, upon the terms and subject
to the conditions therein set forth, to make Loans to, and issue Letters of
Credit for the account of, the Company and the Borrowing Subsidiaries. The
Company and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a Borrowing Subsidiary under the Credit Agreement. The Company
and the New Borrowing Subsidiary represent that the New Borrowing Subsidiary is
a Significant Subsidiary incorporated or organized, as applicable, under the
laws of [    ]. The Company represents that the representations and warranties
of the Company in the Credit Agreement are true and correct in all material
respects on and as of the date hereof after giving effect to this Agreement. The
Company agrees that the Guarantee of the Company contained in the Credit
Agreement will apply to the Guaranteed Obligations of the New Borrowing
Subsidiary. Upon execution of this Agreement by each of the Company, the New
Borrowing Subsidiary and the Administrative Agent and satisfaction of the other
requirements of Section 2.20 of the Credit Agreement, the New Borrowing
Subsidiary shall be a party to the Credit Agreement and shall constitute a
“Borrowing Subsidiary” for all purposes thereof, and the New Borrowing
Subsidiary hereby agrees to be bound by all provisions of the Credit Agreement,
and will be liable for the observance and performance of all of the obligations
of a Borrowing Subsidiary under the Credit Agreement (including as a Borrower
thereunder) to the same extent as if it had been one of the original parties to
the Credit Agreement, including, without limitation, Section 10.03 thereof.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

HESS CORPORATION,

By:  

 

  Name:   Title:

 

[NAME OF NEW BORROWING

SUBSIDIARY],

By:

 

 

 

Name:

 

Title:

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent,

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

EXHIBIT G-2

to Credit Agreement

[FORM OF]

BORROWING SUBSIDIARY TERMINATION

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

Loan & Agency Services

500 Stanton Christiana Road, NCC5, Floor 1

Newark, Delaware 19713

E-Fax: 12012443639@tls.ldsprod.com

Attn: Nicholas Papa

[Date]

Ladies and Gentlemen:

The undersigned, Hess Corporation, a Delaware corporation (the “Company”),
refers to the Credit Agreement, dated as of April 18, 2019 (as amended,
restated, amended and restated, supplemented and/or otherwise modified from time
to time, the “Credit Agreement”), among the Company, the Borrowing Subsidiaries
from time to time party thereto, the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as the Administrative Agent. Capitalized terms used
and not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

The Company hereby terminates the status of [                ] (the “Terminated
Borrowing Subsidiary”) as a Borrowing Subsidiary under the Credit Agreement. The
Company represents and warrants that no Loans made to, or Letters of Credit
issued for the account of, the Terminated Borrowing Subsidiary are outstanding
as of the date hereof and that all amounts payable by the Terminated Borrowing
Subsidiary in respect of interest and/or fees or in respect of Letters of Credit
(and, to the extent notified by the Administrative Agent or any Lender, any
other amounts payable under the Credit Agreement) pursuant to the Credit
Agreement have been paid in full on or prior to the date hereof. Notwithstanding
the termination of the status of [                ] as a Borrowing Subsidiary
under the Credit Agreement, the Company agrees that nothing shall affect its
obligations under Article IX of the Credit Agreement with respect to any
Guaranteed Obligations incurred prior to the date hereof or any of its
obligations that survive the repayment in full of the Loans, the expiration or
termination of the Commitments or the termination of the Credit Agreement, as
provided in Section 10.05 of the Credit Agreement.

 

Very truly yours,

 

HESS CORPORATION,

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

EXHIBIT H-1

to Credit Agreement

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of April 18, 2019 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”), among Hess Corporation, a Delaware
corporation (the “Company”), the Borrowing Subsidiaries from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as the Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent shareholder of
any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (d) it
is not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (i) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent, and (ii) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER],

  by  

 

    Name:     Title: Date:                      , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H-2

to Credit Agreement

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of April 18, 2019 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”), among Hess Corporation, a Delaware
corporation (the “Company”), the Borrowing Subsidiaries from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as the Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (d) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (ii) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT],

  by  

 

    Name:     Title: Date:                      , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H-3

to Credit Agreement

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of April 18, 2019 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”), among Hess Corporation, a Delaware
corporation (the “Company”), the Borrowing Subsidiaries from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as the Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent shareholder of any Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with an IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender, and (ii) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT],

  by  

 

    Name:     Title:   Date:                      , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H-4

to Credit Agreement

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of April 18, 2019 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”), among Hess Corporation, a Delaware
corporation (the “Company”), the Borrowing Subsidiaries from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as the Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (e) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with an
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent, and (ii) the undersigned
shall have at all times furnished the Company and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER],

  by  

 

    Name:     Title: Date:                        , 20[    ]